Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.264 Page 1 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.265 Page 2 of 171




PENINSULA
TOWNSHIP
ZONING ORDINANCE
Grand Traverse County, Michigan

Draft 9/21/2020
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.266 Page 3 of 171




                 Peninsula Township Planning and Zoning
                 13235 Center Rd. Traverse City, MI 49686


                                      ii
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.267 Page 4 of 171




Table of Contents
Article 1     Title, Purpose, and Scope .................................................................................................................. 1-1
                         Preamble (currently Preamble and Introductory Paragraph) ....................................... 1-1
                         Short Title (currently Article 1) ........................................................................................ 1-1
                         Purpose (currently Section 2.1) ....................................................................................... 1-1
                         Scope (currently Section 2.2) ........................................................................................... 1-1
                         Conflicting Regulations (currently Section 4.2.2) ........................................................... 1-1
                         Severability (currently Article 10) .................................................................................... 1-2
                         Effective Date (currently Article 12) ................................................................................ 1-2
Article 2     Definitions ........................................................................................................................................... 2-1
                         Rules Applying to the Text (currently Section 3.1) ......................................................... 2-1
                         Definitions (currently Section 3.2) ................................................................................... 2-1
Article 3     Zoning Districts and Map ................................................................................................................... 3-1
                         Districts Established (currently Section 6.1.1) ................................................................ 3-1
                         Zoning Districts Map (currently Section 6.1.2) ............................................................... 3-1
                         Interpretation of District Boundaries (currently Section 6.1.3)..................................... 3-1
                         Scope of Regulations (currently Section 6.1.4(1)) .......................................................... 3-2
                         Categories within Zoning Districts (currently Section 6.1.5 and Section 8.7.2) ........... 3-2
                         Permitted Uses by District (NEW Table of Land Uses, which includes applicable parts
      of Sections 6.2 – 6.7) ....................................................................................................................................... 3-3
                         A-1, Agricultural District (currently Section 6.7) ............................................................. 3-5
                         R-1A, Rural and Hillside Residential District (currently Section 6.2) ............................. 3-6
                         R-1B, Coastal Zone Residential District (currently Section 6.3) ..................................... 3-7
                         R-1C, Suburban Residential Development District (currently Section 6.4) .................. 3-8
                         R-1D, Community Residential District (currently Section 6.5)....................................... 3-9
                         C-1, Commercial District (currently Section 6.6) .......................................................... 3-10
                         Great Lakes Shoreline Regulations (Currently Sections 6.2 and 7.4) .......................... 3-11
                         Airport Overlay Zone District (currently Section 7.9) ................................................... 3-19
                         Reserved Residential Dwelling Sites within Conservation Easement-Restricted
      Farmland (currently Section 6.7.5)............................................................................................................... 3-20
Article 4     Schedule of Regulations..................................................................................................................... 4-1
                         Statement of Purpose (NEW SECTION) ........................................................................... 4-1
                         Schedule of Regulations (Currently Section 6.8) ............................................................ 4-1
                         Footnotes (Currently Section 6.8.1) ................................................................................ 4-2
Article 5     Optional Residential Development Standards ................................................................................. 5-1
                         Planned Unit Developments (currently Section 8.3, Section 7.2.6, and Section 6.5A) 5-1
                         Site Condominiums (Currently Section 6.9).................................................................... 5-6
Article 6     Standards Applicable to Specific Uses .............................................................................................. 6-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.268 Page 5 of 171



                        Adult Foster Care Facilities ............................................................................................... 6-1
                        Barn Storage (currently Section 6.7.2(18)) ..................................................................... 6-1
                        Bed and Breakfasts (currently Section 8.7.3(6)) ............................................................. 6-2
                        Child Care Centers (NEW SECTION)................................................................................. 6-3
                        Child Care, Family Home (6 or Fewer Children) (NEW SECTION).................................. 6-4
                        Child Care, Group Home (Between 7–12 Children) (currently Section 6.2.2(7)) ......... 6-4
                        Dwelling, Multiple Family (NEW SECTION) ..................................................................... 6-5
                        Dwelling, Secondary (currently Section 6.2.2(2)(b)) ...................................................... 6-6
                        Farm Processing Facilities ................................................................................................ 6-6
                        Food Processing Plants (currently 8.5) ............................................................................ 6-6
                        Gas Stations (currently Section 8.8) ................................................................................ 6-6
                        General Farming and Horticultural Uses (currently Section 6.2.2(6)) .......................... 6-7
                        Greenhouses and Nurseries (Retail Sales) (NEW SECTION) .......................................... 6-7
                        Home Occupation (currently Section 6.2.3(2))............................................................... 6-8
                        Hotels and Motels (currently 8.10) ................................................................................. 6-9
                        Indoor Recreation (NEW SECTION) ............................................................................... 6-11
                        Institutional Structures and Uses (currently Section 8.6) ............................................ 6-11
                        Junkyards (NEW SECTION) ............................................................................................. 6-12
                        Keeping of Domestic Pets (currently Section 6.2.2(5)) ................................................ 6-12
                        Kennels (NEW SECTION)................................................................................................. 6-12
                        Marinas (currently Section 8.7.3(5)).............................................................................. 6-13
                        Mobile Homes (On Individual Lots: currently Section 6.7.2(3); In Residential Districts;
      currently 8.9)    6-13
                        Mobile Home Parks (currently Section 8.2 and Section 7.2.6).................................... 6-14
                        Public Areas (Parks, Recreation, and Conservation Areas) (currently Section 6.7.2(13))
                        6-16
                        Recreational Unit Parks (currently Section 8.4)............................................................ 6-17
                        Rental of Non-Owner Occupied Dwellings for 30 Days or More (currently Section
      6.2.2(2) (e))     6-20
                        Roadside Stands (currently Section 6.7.2(8))................................................................ 6-20
                        Self-Service Storage Facilities (currently Section 6.6.5) ............................................... 6-20
                        Sewage Treatment and Disposal Installations (currently Section 8.7.3(2))................ 6-21
                        Solar Energy Systems(NEW SECTION) ........................................................................... 6-21
                        Tenant Houses (currently Section 6.7.2(12)) ................................................................ 6-22
                        Warehousing and Light Industrial (currently Section 8.7.3(7)) ................................... 6-22
                        Wind Energy Conversion Systems (WECS) (currently Section 8.7.3(8)) ..................... 6-23
                        Winery/Farm Processing Facilities (currently Section 6.7.2(19)) ................................ 6-25
                        Wineries, Remote Tasting Rooms (currently Section 8.7.3(12)) ................................. 6-29
                        Winery-Chateaus (currently Section 8.7.3(10)) ............................................................ 6-30
                        Wireless Communication Facilities (currently Sections 7.12 and 8.7.3(11)) .............. 6-35
Article 7     General Provisions.............................................................................................................................. 7-1



                                                                               iv
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.269 Page 6 of 171



                          Essential Services (currently Section 5.8) ........................................................................ 7-1
                          Recreational Vehicles Storage (currently Section 6.2.2(4)) ........................................... 7-1
                          Temporary Buildings (currently Section 6.2.3(1)) .......................................................... 7-1
                          Use of Structure for Temporary Dwellings Prohibited (currently Section 7.2.1) ......... 7-1
                          Storage Outdoors (currently Sections 6.6.3(1) and 7.2.4) ............................................. 7-1
                          Sanitation Requirements (currently Section 7.1.2) ........................................................ 7-2
                          Supplementary Regulations for Height, Lot Area, and Lot Width (currently Sections
      7.3.1, 7.3.2, and part of 7.3.4) ........................................................................................................................ 7-2
                          Developments Abutting Agricultural Land (currently Section 7.3.3, Section 7.7, and
      Section 7.2.7)      7-2
                          Clear Vision Areas (NEW SECTION) ................................................................................. 7-4
                          Accessory Buildings and Structures (currently Section 6.2.2(2)(a)) .............................. 7-5
                          Fences and Walls, Including Retaining Walls (currently Sec. 7.13) ............................... 7-6
                          Swimming Pools (NEW SECTION) .................................................................................... 7-7
Article 8      Environmental Performance Standards ........................................................................................... 8-1
                          Wetland Restrictions (currently part of Section 6.9.3.7) ............................................... 8-1
                          Floodplain Controls and Restrictions (currently Section 7.4.7 and part of Section
      6.9.3.7)            8-1
                          Mining or Removal of Topsoil, Sand, Gravel, and Minerals (currently Section 7.2.3) . 8-2
                          Soil Erosion and Sedimentation Control and Protection of Steep Slopes (currently
      Section 6.9.3.9) 8-3
                          Stormwater Management (currently Section 7.2.5) ...................................................... 8-4
                          Removal of Fruit-Producing Trees, Vines, or Shrubs from Properties under
      Development (currently Section 7.8 and part of Section 6.9.3.8) ............................................................... 8-6
                          Exterior Lighting (currently Section 7.14) ....................................................................... 8-6
                          Screening and Landscaping .............................................................................................. 8-9
Article 9      Parking, Loading, Access Management, and Private Roads............................................................ 9-1
                          General Off-Street Parking and Loading Regulations (currently Section 6.10, Section
      7.6.1, and Section 7.6.2) ................................................................................................................................. 9-1
                          Parking Space Requirements (currently Section 7.6.3).................................................. 9-1
                          Off-Street Parking Site Development Requirements (currently Section 7.6.4(1) and (2))
                          9-3
                          Off-Street Loading and Unloading ................................................................................... 9-4
                          Snow Storage (currently Section 7.6.4(4)) ...................................................................... 9-4
                          Driveway Requirements (currently Section 6.2.5) ......................................................... 9-4
                          Private Roads (currently Section 7.10) ............................................................................ 9-6
Article 10 Signs .................................................................................................................................................. 10-1
                          Purpose (currently introductory paragraph of Section 7.11) ...................................... 10-1
                          Definitions (NEW SECTION, which includes existing definitions in Section 3.2 related to
      signs)              10-1
                          Substitution Clause (NEW SECTION) ............................................................................. 10-4
                          Measurement of Sign Area and Height (currently part of Section 7.11.1)................. 10-4
                          Sign Placement and Design Requirements (currently part of Section 7.11.1) ........... 10-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.270 Page 7 of 171



                         Prohibited Signs (currently Section 7.11.2 and parts of Section 7.11.1) .................... 10-5
                         Signs Permitted in All Districts (currently Section 7.11.3) ........................................... 10-6
                         Sign Regulations for Specific Zoning Districts (currently Sections 7.11.4 – 7.11.6,
      including part of Table 7.11.6)...................................................................................................................... 10-8
                         Billboards (Permanent Off-Premise Commercial Advertising Signs) (current Section
      7.11.1(6), 7.11.1(20), and 7.11.2(12)) .......................................................................................................... 10-9
                         Illumination Standards (currently part of Section 7.14.3(5) and part of Section 7.11.1)
                         10-9
                         Nonconforming Signs (NEW SECTION) ....................................................................... 10-10
                         Appeals and Variances (currently part of Table 7.11.6)............................................. 10-11
Article 11 Nonconformities .............................................................................................................................. 11-1
                         Intent and Purpose (currently Section 7.5.1) ............................................................... 11-1
                         Definition of “Effective Date” (NEW SECTION)............................................................. 11-1
                         Nonconforming Parcels (NEW SECTION) ...................................................................... 11-1
                         Nonconforming Uses (currently part of Section 7.5.1 and Section 7.5.2) .................. 11-1
                         Nonconforming Structures (currently Sections 7.5.3 – 7.5.6) ..................................... 11-2
                         Zoning District Changes (currently Section 7.5.7) ........................................................ 11-2
Article 12 Administrative Organization............................................................................................................ 12-1
                         Zoning Administrator (currently Sections 4.1.1 and 4.1.2).......................................... 12-1
                         Township Board (NEW SECTION) .................................................................................. 12-1
                         Planning Commission (NEW SECTION) ......................................................................... 12-2
                         Zoning Board of Appeals (currently Sections 5.1, 5.2, part of 5.3, and 5.7) ............... 12-2
Article 13 Administrative Procedures .............................................................................................................. 13-4
                         Fees .................................................................................................................................. 13-4
                         Escrow (currently Section 4.3) ....................................................................................... 13-4
                         Permits............................................................................................................................. 13-4
                         Site Plan Review .............................................................................................................. 13-6
                         Special Land Use Review ................................................................................................ 13-9
                         Variances and Appeals ................................................................................................. 13-13
                         Amendments (currently Article 9) ............................................................................... 13-16
                         Public Hearing Procedures (currently Sections 7.12.1(8)(a) and 8.1.2(3)) ............... 13-18
                         Performance Guarantees (currently Sections 5.9, 6.9.6.3, and 7.10.12) ................. 13-19
                         Enforcement ................................................................................................................. 13-21




                                                                                 vi
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.271 Page 8 of 171
                                                                       Article 1: Short Title, Purpose, and Scope




Article 1                          Title, Purpose, and Scope
                          Preamble (currently Preamble and Introductory
     Paragraph)
The Peninsula Township Zoning Ordinance establishes comprehensive zoning regulations in accordance with
the provisions of the Michigan Zoning Enabling Act (MCL 125.3101 et. seq.) as amended.
The Peninsula Township Zoning Ordinance is hereby amended as follows:

                          Short Title (currently Article 1)
This ordinance shall be known as the “Peninsula Township Zoning Ordinance," “zoning ordinance,” or “this
ordinance.”

                          Purpose (currently Section 2.1)
The purposes of this ordinance are as follows:
          Implement the recommendations of the Peninsula Township Master Plan;
          Protect the public health, safety, and general welfare of the inhabitants of the township;
          Provide for adequate light, air, and convenience of access to secure safety from fire and other
          dangers;
          Avoid undue concentration of population by regulating minimum open spaces and by regulating
          and limiting types and locations of buildings and regulating the location of trades, industries, and
          buildings designated for specific uses;
          Provide for the orderly development of the township, recognizing the limited capacity of roads and
          infrastructure;
          Encourage the use of lands and resources of the township in accordance with their character and
          adaptability;
          Provide for safety in traffic and adequacy of parking and reduce hazards to life and property;
          Facilitate the development of adequate systems of fire protection, education, recreation, water
          supplies, and sanitary facilities;
          Conserve life, property, natural resources (including wetlands, forested steep slopes, and ridge
          lines) and the use of public funds for public services and improvements to conform with the most
          advantageous use of lands, resources, and properties;
          Protect the quality of the shoreline, flood plains, and other environmentally sensitive areas;
          Preserve and protect productive agricultural land;
          Protect the scenic viewsheds to the greatest extent practical;
          Provide for the administration and enforcement of this ordinance;
          Protect and enhance the natural environment and promote sustainable building and site design;
          and
          Preserve and improve the capacity and safety of the existing road system.

                          Scope (currently Section 2.2)
Buildings, structures, or parcels of land, or parts thereof, shall not be erected, constructed, reconstructed, or
altered, and a new use or change in use shall not be implemented, except as permitted by the provisions of
this ordinance and all applicable codes and state and federal laws.

                          Conflicting Regulations (currently Section 4.2.2)
This ordinance does not repeal, abrogate, annul, or in any way impair or interfere with existing provisions of
law or ordinance, except as specifically repealed, or with any rules, regulations, or permits previously

                                                       1-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.272 Page 9 of 171
Article 1: Short Title, Purpose, and Scope


adopted or issued or which shall be adopted or issued pursuant to law, relating to the use of buildings or
premises, or with any private restrictions placed upon property by covenant or deed. Where any condition
imposed by any provision of this ordinance upon the use of any lot, building, structure, or parcel of land is
either more restrictive or less restrictive than any comparable conditions imposed by any other provision of
this or any other ordinance or by state or federal laws, the provision that is more restrictive or that imposes a
higher standard or requirement shall govern.
Where any graphic or table of this ordinance conflicts with the text of this ordinance, the text shall govern.

This ordinance is not intended to interfere with, modify, or annul any easement, covenant, or other private
agreements between parties, except that easements, covenants, and other private agreements shall be
governed by the provisions of this ordinance.
It is expressly declared that nothing in this ordinance shall be construed or interpreted to give rise to any
permanent vested rights in the continuation of any particular use, district, or zoning classification, or any
permissible activities, except where an applicant has commenced excavation or construction pursuant to a
valid building permit and site plan approval, if required, which has resulted in a tangible change in the land.
Otherwise, the continuation of any particular use, district, or zoning classification, or any permissible
activities, are declared to be subject to subsequent amendment, change, or modification as might be
necessary to preserve and protect public health, safety, and welfare.

                          Severability (currently Article 10)
If any clause, sentence, sub-sentence, paragraph, section, or part of this ordinance is adjudged by any court
of competent jurisdiction to be invalid, the judgment shall not affect, impair, or invalidate the remainder but
shall be confined in its operation to the clause, sentence, sub-sentence, paragraph, section, or part directly
involved in the controversy in which the judgment has been rendered.

                          Effective Date (currently Article 12)
The Peninsula Township Zoning Ordinance and any amendments shall take effect pursuant to Section 13.07
and Public Act 110 of 2006 as amended upon passage by the township board.




                                                       1-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.273 Page 10 of 171
                                                                                            Article 2: Definitions




 Article 2                         Definitions
                          Rules Applying to the Text (currently Section 3.1)
 For the purpose of this ordinance, the following rules of construction apply:
           Words used in the present tense include the future tense, and the singular includes the plural,
           unless the context clearly indicates the contrary.
           The word "person" includes a corporation, company, partnership, family, or firm as well as an
           individual.
           The word "building" includes the word "structure."
           The words "lot" and “parcel” include the words "plot," "tract," “subdivision lot,” or “site
           condominium lot.”

           The term "shall" is always mandatory and not discretionary; the word "may" is permissive.
           The words "used" or "occupied" as applied to any land or building shall be construed to include the
           words "intended,” “arranged,” or “designed to be used or occupied."
           Any word or term not interpreted or defined by this article shall be given its common meaning or
           standard usage. A dictionary may be consulted.

                          Definitions (currently Section 3.2)
           For the purpose of this ordinance, the following definitions and interpretations apply:
                Accessory Building or Accessory Structure. A building or structure subordinate to, and
                located on the same parcel as, a principal or main building, or the part of the main building
                occupied by or devoted exclusively to an accessory use. An accessory building or structure
                may have water and sanitary or septic sewer service subject to the following restrictions:
                     The accessory building shall not be used for dwelling use;
                     There shall be no sleeping, laundry, or kitchen facilities; and
                     All bathrooms, sinks, and other facilities requiring water and sanitary or septic services
                     shall be located on the ground floor only.
                Accessory Use. A use customarily incidental and subordinate to the principal use or building
                located on the same lot as the principal use or building.
                Activity. Activities are human actions associated with land uses that are permitted under the
                zoning ordinance. Activities are further divided into “primary” activities and “accessory”
                activities.

                Activity, Accessory. A function that is subordinate and secondary to the primary use of the
                property that occurs at the same location as the primary activity. The accessory activity is not
                the primary reason to visit the property. Rather, it is an optional activity generally associated
                with the permitted use that is of limited scale and extent. For example, an accessory activity
                in a retail store is the ancillary storage of inventory.




                                                       2-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.274 Page 11 of 171
 Article 2: Definitions


                 Activity, Primary: A function that is directly related to the use that is allowed or permitted. It
                 is the principal reason to make a trip to the subject property. For example, the primary
                 activity in a retail store is the sale of goods.
                 Adult Foster Care Facilities. A governmental or nongovernmental establishment having as its
                 principal function the receiving of adults for foster care. Subject to Michigan Public Act 218 of
                 1979 as amended, adult foster care facilities include facilities and foster care family homes for
                 adults who are aged, mentally ill, developmentally disabled, or physically disabled who
                 require supervision on an ongoing basis but who do not require continuous nursing care. An
                 adult foster care facility does not include a nursing home, home for the aged, hospital,
                 hospital for the mentally ill, facility for the developmentally disabled, county infirmary,
                 childcare institution, an establishment commonly described as an alcohol or substance abuse
                 rehabilitation center, a residential facility for persons released from or assigned to an adult
                 correctional institution, or any other use excluded under Act 218 of 1979 as amended.

                      Adult Foster Care, Family Home. A private residence with the approved capacity to
                      receive not more than six adults who shall be provided foster care for five or more days a
                      week and for two or more consecutive weeks. The adult foster care family home licensee
                      shall be a member of the household and an occupant of the residence.
                      Adult Foster Care, Small Group Homes. An adult foster care facility with the approved
                      capacity of not more than 12 adults who shall be provided foster care.
                 Agricultural Labor Camp, Unlicensed. A tract of land and all related buildings or other
                 structures, all or part of which are established, occupied, or used as living quarters for fewer
                 than five migrant farm laborers engaged in agricultural activities, including related food
                 processing.

                 Agricultural Labor Camp, Licensed. A tract of land and all related buildings or other
                 structures, all or part of which are established, occupied, or used as living quarters for five or
                 more migrant farm laborers engaged in agricultural activities, including related food
                 processing, which is licensed by the State of Michigan under Part 124 (Agricultural Labor
                 Camps) of the Michigan Public Health Code (Public Act #368 of 1978) as amended.

                 Agricultural Production. See “Farm” and “Farm Products.”
                 Agriculture. Substantially undeveloped land devoted to the production of plants and animals
                 useful to human beings, including fruits, grapes, nuts, vegetables, green houseplants,
                 Christmas trees, forage and sod crops, grains and feed crops, dairy and dairy products,
                 livestock, including breeding and grazing, and other similar uses and activities.
                 Airport Critical Zone. The critical zone includes the clear zone approach-departure clearance
                 surface and the transitional surface.
                 Airport Inner Horizontal Surface Area. The inner horizontal surface area is that area
                 surrounding the airport for a distance of three miles, excluding the clear zone surface,
                 transitional surface, and airport approach-departure clearance surface.
                 Airport Outer Horizontal Surface. The outer horizontal surface is the airport hazard area less
                 the critical zone area beyond a three-mile distance of the inner horizontal surface area to the
                 outer boundary of the airport overlay zone district.

                 Alterations. Any modification, addition, or change in construction or type of occupancy, or
                 any change or rearrangement in the structural parts of a building; any enlargement of a
                 building, whether by extending a side or by increasing in height; or the moving from one
                 location to another.




                                                        2-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.275 Page 12 of 171
                                                                                       Article 2: Definitions


            Basement. A habitable area of a building where the finished floor level is five feet or more
            below natural grade on both of the side elevations of the building. A cellar or crawl space is
            non-habitable space.
            Base Flood Elevation (BFE). The computed elevation to which floodwater is anticipated to
            rise during the base flood. Base flood elevations (BFEs) are shown on flood insurance rate
            maps (FIRMs) and on the flood profiles. The base flood is a flood having a one percent chance
            of being equaled or exceeded in any given year and is commonly known as a 100hundred-
            year flood.
            Bed and Breakfast. A private residence that offers sleeping accommodations to registered
            guests in rooms for rent, is the owner’s residence in which the owner resides while renting
            the rooms to registered guests, and serves breakfasts at no extra cost to its registered guests.
            Board of Appeals. Peninsula Township Zoning Board of Appeals.
            Boarding of Livestock. Providing care, custody, and control of livestock for others.

            Boat Hoist. A device to raise boats above or out of the water.
            Buffer Strip. Open space, landscaped areas, fences, walls, berms, or a combination thereof
            used to physically and visually separate one use or property from another in order to mitigate
            potential land use impacts such as noise levels of illumination.
            Building. Any structure, either temporary or permanent, having a roof and used or built for
            the shelter or enclosure of persons, animals, or property of any kind.

            Building Area. See “Floor Area.”
            Building Envelope. An area identified on a site plan within which a building or structure may
            be located.
            Building Line. A line formed by the exterior wall of the building.
            Building Setback. See definition of “Setback” in Section 2.02(A)(115).
            Building Width. The width of the building foundation as shown on elevation drawings,
            excluding porches, measured along the main foundation of the building on each side.

            Building, Height of. The vertical distance measured from the natural grade of the ground
            intersecting the center of the building at its lowest point to the highest point of the roof
            (excluding chimneys). In the example below, the height of the building is indicated as “A.”
            Building heights may also be limited by the number of stories, which are also computed from
            the natural grade as shown below.




                                                   2-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.276 Page 13 of 171
 Article 2: Definitions



                 Figure 2-1. Building, Height of




                 Building, Principal. A building in which the main or principal use of the lot on which it is
                 located is conducted.
                 Childcare Organization. A facility for the care of children under 18 years of age, as licensed
                 and regulated by the state under Act 116 of the Public Acts of 1973 as amended, and the
                 associated rules by the State of Michigan. Such organizations shall be further defined as
                 follows, which may be superseded by the act:
                      "Childcare Center" or "Daycare Center." A facility, other than a private residence,
                      receiving one or more preschool or school-age children for care for a period of fewer
                      than 24 hours a day, and where the parents or guardians are not immediately available
                      to the child. It includes a facility that provides care for not fewer than two consecutive
                      weeks, regardless of the number of hours of care per day. The facility is generally
                      described as a childcare center, daycare center, day nursery, nursery school, parent
                      cooperative preschool, play group, before- or after-school program, or drop-in center.
                      "Childcare center" or "daycare center" does not include a Sunday school conducted by a
                      religious institution, a facility operated by a religious institution where children are cared
                      for during short periods of time while persons responsible for children are attending
                      religious services, or other excluded uses stated in the act.
                      "Childcare, Family Home." A private home in which one but fewer than seven minor
                      children are received for care and supervision for periods of fewer than 24 hours a day,
                      unattended by a parent or legal guardian, except children related to an adult member of
                      the family by blood, marriage, or adoption. It includes a home that gives care to an
                      unrelated child for more than four weeks during a calendar year.
                      "Childcare, Group Home." A private home in which more than six but not more than 12
                      minor children are given care and supervision for periods of fewer than 24 hours a day
                      unattended by a parent or legal guardian, except children related to an adult member of
                      the family by blood, marriage, or adoption. It includes a home that gives care to an
                      unrelated child for more than four weeks during a calendar year.



                                                        2-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.277 Page 14 of 171
                                                                                         Article 2: Definitions


            Common Land. A parcel or parcels of land together with any improvements, the use,
            maintenance, and enjoyment of which are intended to be shared by the owners and
            occupants of the individual building units in a planned unit development, subdivision, or site
            condominium.
            Cupola. Ornamental structures for architectural decoration placed in a prominent position,
            usually at the top of a larger roof or dome. They are non-habitable and do not have interior
            access except for maintenance purposes. See Section 7.07.

            Cut and Fill. The excavation of surface material from existing grade and the deposition of that
            material as fill in an adjacent place.

            Deck. A platform, either freestanding or attached to a building, that is supported by pillars or
            posts.

            Density. The number of dwelling units residing upon, or to be developed upon, a net acre of
            land. Net density calculations exclude existing or proposed rights of way of publicly dedicated
            streets and existing or proposed private streets.
            District, Zoning. An area of land for which there are uniform regulations governing the use of
            buildings and premises, density of development, yard requirements, height limitations, and
            lot coverage.
            Dock. A structure built over or floating upon the water and used as a landing place for boats
            and other marine transport, fishing, swimming, and other recreational uses.
            Dwelling Unit. A single building, or portion of any building, providing complete independent
            living facilities for family for residential purposes, including permanent provisions for living,
            sleeping, cooking, and sanitation. Dwelling unit types are defined as follows:

                Dwelling, Multiple Family. Two or more dwelling units attached to each other, including
                duplexes, triplexes, quadplexes, apartment houses, co-ops, and attached single-family
                residences.
                Dwelling, Secondary. A second detached dwelling unit on the same lot as the principal
                dwelling and under the same ownership. See Section 6.08.
                Dwelling, Single-Family. A detached building designed for or occupied exclusively by one
                family.
            Easement. Any right to use or enter onto the real property of another without possessing it.
            Easement, Conservation. A grant, by an instrument, whereby the owner relinquishes to the
            public in perpetuity the right to develop the land as may be expressly reserved in the
            instrument and that contains a covenant running with the land, not to develop, except as this
            right is expressly reserved in the instrument.

            Elevation Drawing. A scalable architectural drawing or rendering of a side of a building.
            Entertainment. An amusement or diversion that occurs during an activity, usually involving
            the performing arts. Entertainment may include but is not limited to vocal and instrumental
            music, dancing, comedy, acting, and karaoke. Entertainment may be an accessory activity as
            in the case of live music at a restaurant or a primary activity as in the case of a theater.
            Entertainment may also be active or passive. Active entertainment is generally participatory
            (i.e., bowling, laser tag, art lessons), and passive entertainment generally involves viewing the
            activities of others (concerts or other artistic performances). Unless specifically stated
            otherwise, entertainment activities occur within an enclosed building.




                                                   2-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.278 Page 15 of 171
 Article 2: Definitions


                 Erected. The building, construction, alteration, reconstruction, moving upon, or any physical
                 activity upon a premises or lot.

                 Essential Services. The erection, construction, alteration, or maintenance by public utilities or
                 municipal departments or commissions of underground or overhead gas, electrical,
                 telephone transmission, or distribution systems including poles, wires, main, drains, sewers,
                 pipes, conduits, cable, towers, fire alarm boxes, police call boxes, traffic signals, hydrants, and
                 other similar equipment and accessories reasonably necessary for the furnishing of adequate
                 service by such public utilities, departments, or commissions. Essential services shall not
                 include wireless communication facilities, buildings, solar energy facilities, or wind energy
                 facilities.

                 Event. A planned function that draws people to a specific place at a specific date and time for
                 a specific purpose. Tickets, if required, are often presold or purchased on site. Events must be
                 associated with primary or secondary activities.
                 Existing Building. A building existing or for which the foundations are in place or upon which
                 there has been substantial work done prior to the effective date of this ordinance or any
                 amendment to this ordinance.
                 Existing Use. A use of premises or buildings or structures actually in operation, openly, visibly,
                 and notoriously prior to the effective date of this ordinance or any amendment to this
                 ordinance.

                 Family. “Family” means either of the following:
                      An individual or group of two or more persons living together and related by the bonds
                      of blood, marriage, or adoption, together with foster children and domestic staff of the
                      principal occupants and not more than one additional unrelated person, who are
                      domiciled together as a single domestic housekeeping unit in a dwelling unit; or
                      The functional equivalent of the domestic family, that is, a collective number of
                      individuals domiciled together in one dwelling unit whose relationship is of a continuing
                      non-transient domestic character and is the functional equivalent of a domestic family
                      with a demonstrable and recognizable bond that constitutes the functional equivalent of
                      the bonds that render the domestic family a cohesive unit. All persons of the functional
                      equivalent of the domestic family must be cooking and living as a single nonprofit
                      housekeeping unit. This definition shall not include any society, club, fraternity, sorority,
                      association, lodge, coterie, organization, or group of students or other group of
                      individuals whose domestic relationship is of a transitory or seasonal nature or for an
                      anticipated limited duration of a school term or other similar determinable period.
                 Farm. The land, plants, animals, buildings, structures (including ponds used for agricultural or
                 aquacultural activities), machinery, equipment, and other appurtenances used in the
                 commercial production of farm products.

                 Farm Product. Those plants and animals useful to human beings produced by agriculture,
                 including but not limited to forage and sod crops, grains and feed crops, field crops, dairy and
                 dairy products, poultry and poultry products, cervidae (e.g., deer), livestock (including
                 breeding and grazing), equine, fish, and other aquacultural products, bees and bee products,
                 berries, herbs, fruits, vegetables, flowers, seeds, grasses, nursery stock, trees and tree
                 products, mushrooms and other similar products, or any other product that incorporates the
                 use of food, feed, fiber, or fur as determined by the Michigan Commission of Agriculture. See
                 Michigan Right to Farm Act (Public Act #93 of 1981 as amended).

                 Feeder Lot. Also known as a concentrated animal feeding operation (CAFO) by the State of
                 Michigan, a feeder lot is an area used for the concentrated feeding of large numbers of
                 marketable meat-producing animals carried on as a commercial operation rather than as part




                                                        2-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.279 Page 16 of 171
                                                                                          Article 2: Definitions


            of a normal farming operation.
            Fence. A structural barrier, including gates when closed, that has openings of more than 50%
            of each one square yard of surface area, constructed of wood, metal, or other durable parts
            such as rails, boards, wire mesh, or other material designed and marketed for such use and
            used to mark a boundary or to define or enclose a specific area.
            Fence, Temporary. A fence of temporary nature, such as a snow fence, a fence erected
            around construction works, or maintained pursuant to building code or other ordinances of
            the township or the county on behalf of the township.
            Floodplain. Those areas along the Great Lakes shoreline falling below the elevation 584.0 via
            the North American Vertical Datum of 1988 (NAVD 88). The floodplain is more specifically
            described in the flood insurance study for Grand Traverse County, Michigan, and the FEMA
            flood insurance rate maps (FIRM), effective August 28, 2018.
            Flood Elevation Line. A line that represents where the base flood elevation (BFE) intersects
            the landscape.
            Floor Area. The sum of all interior horizontal areas of all floors (including half stories), which
            include:
                Such area of a basement when the basement is classified as a story;
                Such area of any elevator shafts and stairwells at each floor;
                Such area used for mechanical equipment (except equipment, open or enclosed, located
                on a roof); and
                Such area of any interior balconies, mezzanines, and covered porches but not including
                uncovered porches, terraces, decks, and steps.
            Food Processing Plant. A facility designed to manufacture or process food or beverages for
            human consumption. Products processed and produced include items such as bakery
            products, confectionery products, fruits or vegetables, grain products, meats, seafood, and
            alcoholic or non-alcoholic beverages. Food processing plants do not include outdoor
            confinement areas for live animals or any on-site retail or wholesale sales.
            Foot-Candle. A unit of illumination produced on a surface, all points of which are one foot
            from a uniform point source of one candle. One foot-candle is equal to one lumen uniformly
            distributed over an area of one square foot.
            Garage, Residential. An accessory building or an accessory portion of a principal building
            designed or used solely for the storage of noncommercial vehicles owned and used by the
            occupants of the building to which it is accessory.
            Gas Station. Any area of land, including any structures thereon, used or designed for the
            supply of gasoline, oil, or other fuel for the propulsion of vehicles. This term shall also mean
            any area or structure used or designed for polishing, greasing, washing, cleaning, or servicing
            such motor vehicles.

            Grade, Finished. The completed surfaces of lawns, walks, and roads brought to grades as
            shown on official plans or related designs.

            Grade, Natural. The elevation of the ground surface in its natural state, prior to disturbance
            or manmade alteration in preparation for a project regulated by this ordinance.

            Guest. See “Registered Guest” and “Winery Guest.”




                                                    2-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.280 Page 17 of 171
 Article 2: Definitions


                 Guest Unit. A room or group of rooms occupied, arranged, or designed for occupancy by one
                 or more registered guests for compensation, such as in a bed and breakfast.

                 Health Department. The Grand Traverse County Health Department.
                 Home Occupation. An accessory use of professional, service, or business character conducted
                 within a dwelling by the family residents that is clearly secondary and incidental to the use of
                 the dwelling for living purposes and does not change the exterior character.

                 Hotel, Motel, Tourist Court. Commercial establishments, open to the general public and
                 known to the public as hotels, motor hotels, motels, or tourist courts, including resort hotels
                 and hotels operated by membership organizations, primarily engaged in providing lodging or
                 lodging and meals; however, bed and breakfasts, recreational unit parks, campgrounds, or
                 tent sites are not included.

                 Impervious Surface. Any surface that cannot be effectively and easily penetrated by water,
                 thereby resulting in runoff.

                 Junkyard. Any establishment or premises where any motor vehicle, machinery, appliance,
                 product or merchandise, scrap metal, or other scrap materials that are damaged,
                 deteriorated, or in a condition that prevents their use for the purpose for which they were
                 intended are bought, kept, sold, and/or stored. A “junkyard” shall include any premises upon
                 which one or more unlicensed used motor vehicles that cannot be operated under their own
                 power are kept or stored for a period of 15 days or more.
                 Kennel. Any lot or premises used for the sale, boarding, training, transfer, or breeding of
                 dogs, cats, or other household pets over the age of six months. Kennel shall also mean the
                 keeping of five or more dogs, cats, or other household pets over the age of six months.
                 Land Use Permit. Permit required for any change in use of land or structure in accordance
                 with the provisions of this ordinance.
                 Lighting. See lighting-related definitions in Section 8.07(C).
                 Lot. An area of land that may consist of lots of record or parcels or parts thereof on which one
                 principal building and its accessories are located or intended to be located together with any
                 open spaces required by this ordinance. The definition of “lot” may consist of two or more
                 lots, lots of legal record, or platted lots, when contiguous to each other and when held in
                 common ownership, for purposes of this ordinance where the combination of lots is
                 necessary to meet the setback or lot coverage requirements of this ordinance. Unless
                 otherwise provided in this ordinance, public and private streets and road rights of way, and
                 approved road easements for ingress and egress, shall divide lots (including parcels and sites)
                 for purposes of this ordinance. While two or more lots separated by not more than the width
                 of a public road right of way or private road easement may be combined into a single tax
                 identification parcel, all principal and accessory buildings shall be placed on one lot and such
                 lot coverage shall be calculated using the coverage and area of that one lot. The definition of
                 “lot” shall also include subdivision lots and site condominium unit lots.

                 Lot, Depth of. The mean distance from the right-of-way line of the lot to its opposite rear line
                 measured in the general direction of the side lines of the lot.

                 Lot, Minimum Width. The minimum lot width shall be measured as the shortest distance
                 between the side lot lines within 100 feet of the front lot line. Where the front lot line is not a
                 straight line and curves into or away from the lot (such as a cul-de-sac or street curve), the
                 minimum lot width shall be measured at the shortest distance between the side lot lines
                 measured tangent to an outside curve (such as a cul-de-sac) or chord to an inside curve 100
                 feet from the front lot line (see Figure 2-2).




                                                          2-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.281 Page 18 of 171
                                                                                           Article 2: Definitions




           Figure 2-2. Lot Width Measurement




            Lot Area (includes the terms “Lot,” “Parcel Size,” “Parcel Area,” “Site,” and “Site Area”). The
            total area within the lot lines including road and street rights of way, provided the property’s
            legal description includes such rights of way.

            Lot Coverage. The amount of a lot, stated in terms of percentage, that is covered by all
            above-grade structures. Lot coverage shall be measured from the drip line of the roof or from
            the wall or foundation if there is no projecting portion of the roof.
            Lot Line. The lines bounding a lot. Lot line types are as follows (see Figure 2-3)
                Lot Line, Front. The line(s) separating the lot from any street right of way, private road,
                or other access easement. In the case of a corner lot and double frontage lot, the front
                lot line shall mean that line separating said lot from that street right of way, private road,
                or other access easement that is designated as the front on the plat, approved site plan,
                or recorded survey.
                Lot Line, Rear. The lot line opposite and most distant from the front lot line. In the case
                of a triangular or otherwise irregularly shaped lot or parcel, an imaginary line at least 10



                                                    2-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.282 Page 19 of 171
 Article 2: Definitions


                      feet in length entirely within the lot or parcel, parallel to and at a maximum distance
                      from the front lot line.

                      Lot Line, Side. Any lot line other than a front or rear lot line.
                 Lot of Record. A lot that is part of a subdivision or site condominium, the map of which has
                 been recorded in the Office of the Register of Deeds in Grand Traverse County or a lot
                 described by metes and bounds, the deed or land contract to which has been recorded in the
                 Office of the Register of Deeds in Grand Traverse County.
                 Lot Types. Lot types are as follows (refer to Figure 2-3):

                      Lot, Corner. A lot that has at least two contiguous sides abutting upon a street for their
                      full length. A lot abutting on a curved street or streets shall be considered a corner lot if
                      straight lines drawn from the foremost points of the side lot lines to the foremost point
                      of the lot meet at an interior angle of fewer than 135 degrees. A corner lot shall have one
                      front lot line from which primary access shall be taken.
                      Lot, Double Frontage. An interior lot having frontage on more than one street or road. A
                      double frontage lot shall have one front lot line from which primary access shall be
                      taken.
                      Lot, Interior. A lot other than a corner lot with only one frontage on a street or road.
                 Figure 2-3. Lot Types




                 Major Thoroughfare. Unless stated otherwise in the master plan, a major thoroughfare shall
                 be an arterial or collector-distributor road; this designation includes M-37, Center Road,
                 Peninsula Drive, Bluff Road, Montague Road, and East Shore Road.
                 Marina. A commercial boat basin or dock with facilities for berthing and servicing all types of
                 watercraft.



                                                         2-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.283 Page 20 of 171
                                                                                        Article 2: Definitions


            Master Plan. A statement of policy adopted by the township pursuant to the Michigan
            Planning Enabling Act (Public Act #33 of 2008 as amended).

            Migrant Farm Laborer. A person employed in agricultural work of a seasonal or other
            temporary nature who:

                Has to travel from his or her permanent place of residence to do the farm work so that
                he/she is unable to return to his/her permanent residence within the same date;
                Is not employed in farm work year round by the same employer; and
                Does not have an ownership interest in the property where the laborer is employed.
            Mobile Home. A structure, transportable in one or more sections, which is built on a chassis
            and designed to be used as a dwelling with or without permanent foundation when
            connected to the required utilities and includes the plumbing, heating, air conditioning, and
            electrical systems contained in the structure. The term “mobile home” shall not include pick-
            up campers, travel trailers, motor homes, modular homes, recreational vehicles, converted
            buses, tent trailers, or other transportable structures designed for temporary use.

            Mobile Home Park. Any parcel or tract of land under the control of any person upon which
            three or more mobile homes are located on a continual non-recreational basis and that is
            offered to the public for that purpose regardless of whether a charge is made, together with
            any building, structure, enclosure, street, equipment, or facility used or intended for use
            incidental to the occupancy of a mobile home.

            Nonconforming Building, Nonconforming Structure, or Nonconforming Use. A building,
            structure, or use of land existing at the time of enactment of this ordinance that does not
            conform to the regulations of the district or zone in which it is situated.
            Open Space. A typically vegetative area designed, depending upon the particular situation,
            for environmental, scenic, or recreational enjoyment but not including supplemental setback
            areas, roads, parking areas, drainage basins, or areas within individual lots. Open space shall
            be consolidated and contiguous to the greatest extent reasonably possible so as to provide
            usable park-like areas.
            Ordinary High Water Mark. For Lake Michigan, the ordinary high water mark is a point 580.5
            feet above sea level (International Great Lakes Datum 1985) or as otherwise determined by
            the State of Michigan or U.S. government. For other water bodies, the ordinary high water
            mark is the line between upland and bottomland that persists through successive changes in
            water levels, below which the presence and action of the water is so common or recurrent
            that the character of the land is marked distinctly from the upland and is apparent in the soil
            itself, the configuration of the surface of the soil, and the vegetation.

            Parcel Area. See “Lot Area.”
            Parcel Size. See “Lot Area.”
            Performance Guarantee. A financial guarantee to ensure that all improvements, facilities, or
            work required by this ordinance will be completed in compliance with the ordinance,
            regulations, and approved plans and specifications of the development.
            Pet Sitter. A business where the sitter cares for the pets either on the site of the pet owner or
            at the residence of the pet sitter.
            Planned Unit Development. A land area that has both individual building sites and common
            property, such as a park, and that is designed and developed under one owner or organized
            group as a separate neighborhood or community unit in accordance with the Michigan
            Zoning Enabling Act (Public Act 110 of 2006 as amended).




                                                  2-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.284 Page 21 of 171
 Article 2: Definitions


                 Principal Use. The main use to which the premises are devoted and the principal purpose for
                 which the premises exists.

                 Private Launching Ramp. A space or structure from which a boat may be launched for the use
                 and benefit of the patrons of the waterfront marina or boatyard wherein said boats are
                 berthed or docked.
                 Public Utility. Any person, firm, corporation, municipal department, or board fully authorized
                 under federal, state, or municipal regulations to furnish to the public electricity, gas, steam,
                 communications (excluding wireless communication facilities), telegraph, transportation, or
                 water. Public utilities do not include solar energy facilities, wind energy facilities, or wireless
                 communication facilities.
                 Recreation, Private. A recreational space or structure or combination thereof belonging to or
                 operated by private interests for use by private individuals or organizations and/or the public,
                 consisting primarily of man-made structures or other artificial apparatus that are necessary to
                 form the basis for said use.

                 Recreational Unit. Recreational units shall include travel trailers, camping trailers, motor
                 homes, truck campers, slide-in-campers, and chassis-mount campers as defined in Michigan
                 Public Act 368 of 1978 as amended.
                 Recreational Unit Park. Any parcel or tract of land under the control of any person where
                 sites are offered for the use of the public or members of an organization, either free of charge
                 or for a fee, for the establishment of temporary living quarters for five or more recreational
                 units.

                 Recreational Vehicle. Includes travel trailers, pick-up campers, motor homes, folding tent
                 trailers, boats and other watercraft, boat trailers, snowmobiles, all terrain or special terrain
                 vehicles, utility trailers, and similar equipment used for transporting recreational equipment.
                 See Section 7.02.
                 Registered Guest. A person or people who stay overnight and have signed a guest register.
                 Right of Way. A street, road, alley, or other thoroughfare or easement permanently
                 established for the passage of persons or vehicles, which, if used to establish a lot front,
                 provides legal access.
                 Right to Farm Act. The Michigan Right to Farm Act (Public Act 93 of 1981 as amended).
                 Road, Cul-de-sac. A road of short length with one end terminated by a vehicular turnaround.

                 Road, Private. A road approved by the township zoning administrator or township board as
                 meeting the published standards of Peninsula Township to serve as a private road for zoning
                 purposes. This definition may include approved roads in a condominium project but does not
                 include alleys, easements, driveways, or the like unless they have been approved by the
                 township as private roads.

                 Road, Highway. Any public thoroughfare in Peninsula Township, including federal and state
                 roads and highways.

                 Road, Local. A public or private road designated a local road by the Grand Traverse County
                 Road Commission that is intended primarily for access to abutting properties.

                 Road, Marginal Access. A local road that is parallel and adjacent to arterial roads and that
                 provides access to abutting properties and protection from through traffic and not carrying
                 through traffic.




                                                        2-12
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.285 Page 22 of 171
                                                                                        Article 2: Definitions


            Road, Primary. Those roads of considerable continuity that are designated as primary roads
            by the Grand Traverse County Road Commission.

            Road, Private Subdivision. A private road in a subdivision approved by the Grand Traverse
            County Road Commission or Peninsula Township pursuant to the Plat Act (Act 288, P.A. of
            1967 as amended).
            Road, Sight Distance. The unobstructed vision on a horizontal plane along a road centerline
            from a driver’s-eye height of 3.75 feet and an object height of six inches, unless otherwise
            defined by the road commission or township engineer.
            Roadside Stand. A structure or display area used for selling fresh or processed farm produce
            and products grown on the Old Mission Peninsula. Such farm stands must be operated as an
            accessory use of a farm.

            Self-Service Storage Facility. One or more structures in a facility containing separate,
            individual, and private storage spaces leased or rented on individual leases.

            Setback. The minimum horizontal distance between the lot line and the closest roof eave
            (overhang or drip line) of the structure. Additionally,

                 Setback, Front. The minimum distance, extending the full lot width, between the
                 structure and the front lot line.
                 Setback, Rear. The minimum distance, extending the full lot width, between the
                 structure and the rear lot line or between the structure and the easement line of an
                 alley.
                 Setback, Side. The minimum required distance, extending from the front setback to the
                 rear setback, between the structure and the side lot line.
                 Setback, Waterfront. The minimum required distance, extending the full lot width,
                 between the structure and the ordinary high water mark of a water body.
            Service Institution. A commercial establishment that performs personal services on the
            premises within a completely enclosed building, including but not limited to clothing repair
            shops, barber and beauty shops, photographic studios, and drop-off/pick-up dry cleaners
            provided no treatment of clothing or other material occurs on the property.

            Shared Waterfront Ownership. Property containing no dwelling with frontage on Grand
            Traverse Bay that is owned by more than one family through deed, land contract, non-
            exclusive easement, or other form of ownership.
            Signs. See definitions related to signs in Section 10.02.

            Site Condominium Lot. A parcel of land meeting the depth-to-width ratios and minimum lot
            area requirements of a lot within the zoning district in which it is located as part of a
            condominium development under Michigan’s Condominium Act, being Public Act 59 of 1978
            as amended. A “site condominium lot” shall be the same as a “site condominium unit.”
            Slope. An area of land with a grade that deviates from the horizontal plane calculated as
            the ratio of vertical rise divided by horizontal run and expressed in terms of a percentage.
            Slope is measured by the following formula: slope = (V / H) x 100, where V = vertical distance
            between highest elevation and lowest elevation of a straight line drawn perpendicular to the
            sloping surface and H = horizontal distance of a straight line drawn perpendicular to the
            sloping surface. For example, a slope with a vertical distance of one foot and a horizontal
            distance of four feet is a 25% slope.
            Story. A space in a building between the surface of any floor and the surface of the next floor
            above, or, if there is no floor above, then the space between such floor and the ceiling or roof
            above. However, where the finished floor level of the first story is at least five (5) feet below



                                                    2-13
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.286 Page 23 of 171
 Article 2: Definitions


                 the adjoining natural grade, the space shall be considered to be a basement and not counted
                 as a story.

                 Story, Half. The uppermost story lying under a roof, the usable floor area of which does not
                 exceed one half of the floor area of the uppermost full story.

                 Structure. Anything constructed or erected, the use of which requires a temporary or
                 permanent location on the ground or is attached to something having a permanent location
                 in, on, or below the ground. Structures shall include but not be limited to buildings,
                 manufactured homes, decks, patios, sidewalks, driveways, walls (including seawalls), fences
                 more than four feet in height, poles, antennae, swimming pools, billboards, signs, boat and
                 jet ski hoists, and towers but shall not include access steps required to negotiate changes in
                 site elevation and landscape mounds.
                 Tasting Room. A room in a licensed winery premises where tasting of fresh or processed
                 agricultural produce such as wine, fruit wines, and non-alcoholic fruit juices takes place.
                 Tenant House. A house that is part of farm property for full-time farm employees associated
                 with its principal use and subject to the same height and setback requirements as the
                 principal dwelling.

                 Tent. A collapsible structure of canvas or other fabric stretched and sustained by poles.
                 Township Board. The Peninsula Township Board of Trustees.
                 Use. The purpose for which land or a building is arranged, designed, or intended or for which
                 land or a building may be occupied.
                 Wall. A structural barrier, including gates when closed, constructed of masonry or other
                 durable parts such as stone or other material designed and marketed for such use, or to
                 define or enclose a specific area for the purpose of protection, privacy, or confinement. Any
                 fence that is constructed such that 50% or more of the vertical surface is made of solid or
                 otherwise opaque material is considered to be a wall.
                 Wall, Retaining Wall. A vertically sloped wall constructed of concrete, durable wood,
                 masonry, or other material designed and constructed to resist the lateral displacement of soil.
                 Wall, Seawall. An engineered structure for the protection of existing dwellings along the
                 Great Lakes shoreline.
                 Wetland. Land characterized by the presence of water at a frequency and duration sufficient
                 to support, and that under normal circumstances does support, wetland vegetation or
                 aquatic life and is commonly referred to as a bog, swamp, or marsh. A wetland may or may
                 not be contiguous to the Great Lakes, an inland lake or pond, or a river or stream. This applies
                 to public, commercial, and private lands regardless of zoning or ownership. Wetlands are
                 regulated per part 303 of the Natural Resources and Environmental Protection Act (P.A. 451
                 of 1994 as amended).

                 Wind Energy Conversion System (WECS). The approved abbreviation of "wind energy
                 conversion system," WECS shall mean a combination of:

                      A surface area, either variable or fixed, for utilizing the wind for electrical powers;
                      A shaft, gearing, belt, or coupling utilized to convert the rotation of the surface area into
                      a form suitable for driving a generator, alternator, or other electricity producing device;
                      The generator, alternator, or other device to convert the mechanical energy of the
                      surface area into electrical energy; and
                      The tower, pylon, or other structure upon which any, all, or some combination of the
                      above are mounted.



                                                        2-14
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.287 Page 24 of 171
                                                                                          Article 2: Definitions


            Wind Energy Conversion System (WECS) Tower Height.
                Horizontal Axis Wind Turbine Rotors. The distance between the ground and the highest
                point of the WECS, as measured from the ground, plus the length by which the rotor
                blade on a horizontally mounted WECS exceeds the structure which supports the rotor
                and blades.
                Vertical Axis Wind Turbine. The distance between the ground and the highest point of
                the WECS.
            Wine. The product made by the normal alcoholic fermentation of the juice of sound, ripe
            grapes or any other fruit with the usual cellar treatment and containing not more than 21% of
            alcohol by volume, including fermented fruit juices other than grapes and mixed wine drinks.
            Winery. A state-licensed facility where agricultural fruit production is maintained and juice is
            processed into wine, stored in bulk, packaged, and sold at retail or wholesale to the public
            with or without the use of a wine tasting facility. The site and buildings are used principally for
            the production of wine.
            Winery-Chateau. A state-licensed facility where commercial fruit production is maintained
            and juice is processed into wine, stored in bulk, packaged, and sold at retail or wholesale to
            the public with or without the use of a wine tasting facility. A winery-chateau may also have a
            limited number of guest rooms with meals offered to the public.
            Winery/Farm Processing Facility. A building or buildings containing an area for processing
            equipment where agricultural produce is processed or packaged and prepared for wholesale
            or retail sales. In addition to processing, the building(s) may also include a retail sales area for
            direct sales to customers and a tasting room for the tasting of fresh or processed agricultural
            produce including wine. The facility also includes necessary parking, lighting, and access to a
            public road.
            Winery Guest. A person who visits an approved and operating winery-chateau as a registered
            guest or a person who visits an approved and operating winery-chateau during normal
            business hours to take part in a permitted activity or event.
            Winery, Remote Tasting Room. A wine tasting room that is not on the same property as the
            winery with which it is associated.
            Wireless Communication Facilities. All structures and accessory facilities relating to the use
            of the radio frequency spectrum for the purpose of transmitting or receiving radio signals that
            may include but are not limited to telephone devices and exchanges, microwave relay
            towers, telephone transmission equipment buildings, and commercial mobile radio service
            facilities. Not included in this definition are citizen band radio facilities, AM/FM radio towers,
            television towers, satellite dishes, federally licensed amateur radio facilities, or other similar
            facilities that are exempt from local regulation.
            Wireless Communication Support Structure. A monopole, guyed, or lattice-type tower
            designed for the attachment of or as support for wireless communication antennas or other
            antennas.
            Yard. An open space on the same lot with a building, unoccupied and unobstructed from the
            ground upward, except as otherwise provided in this ordinance. The measurement of a yard
            shall be construed as the minimum horizontal distance between the lot line and the principal
            structure.
            Yard, Front. A yard extending the full width of the lot, the depth of which is the minimum
            horizontal distance between the front lot line and the nearest line of the principal structure
            (see Figure 2-4 below). On a corner lot, a front yard exists along both road frontages.



                                                   2-15
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.288 Page 25 of 171
 Article 2: Definitions



                 Yard, Rear. A yard extending the full width of the lot, the depth of which is the minimum
                 horizontal distance between the rear line of the lot and the rear line of the nearest principal
                 structure. The depth of the rear yard shall be measured between the rear line of the lot and
                 the rear line of the principal structure (see Figure 2-4 below).

                 Yard, Side. A yard between the building and the side line of the lot and extending from the
                 front yard to the rear yard. Any yard not defined as a front yard or rear yard shall be deemed
                 a side yard (see Figure 2-4 below).


                   Figure 2-4. Yard Terms




                                                       2-16
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.289 Page 26 of 171
                                                                               Article 3: Zoning Districts and Map




 Article 3                          Zoning Districts and Map
                           Districts Established (currently Section 6.1.1)
 For the purpose of this ordinance, Peninsula Township is hereby divided into the following districts:
           Zoning Districts.
           A-1: Agricultural
           R-1A: Rural and Hillside Residential
           R-1B: Coastal Zone Residential
           R-1C: Suburban Residential
           R-1D: Community Residential
           C-1: Commercial
           Overlay Districts.
           Airport Overlay Zone District

                           Zoning Districts Map (currently Section 6.1.2)
 The boundaries of the districts are defined and established as shown on a map entitled "Zoning District Map
 of Peninsula Township, Grand Traverse County, Michigan" that accompanies this ordinance.
 The official zoning map shall be identified by the signature of the township supervisor, attested by the
 township clerk, and bearing the following words: "This is to certify that this is the official zoning map referred
 to in Section 3.02 of the Peninsula Township Zoning Ordinance." If in accordance with the provisions of this
 ordinance and of the applicable statute, amendments effecting changes are made in district boundaries or
 other matter portrayed on the official zoning map, such changes shall not be considered final and land use
 permits shall not be issued until changes have been made on the official zoning map. Such map changes shall
 be made after the effective date of the ordinance amendment. Each map change shall indicate the zoning
 amendment number on the map. The official zoning map shall be maintained and kept up to date by the
 township.

                           Interpretation of District Boundaries (currently Section
      6.1.3)
 Where uncertainty exists with respect to the boundaries of any of the districts indicated on the zoning map,
 the following rules shall apply:

           Streets, Roads, and Highways. Boundaries indicated as approximately following the streets, roads,
           or highways shall be considered to be such boundaries.

           Lot Lines. Boundaries indicated as approximately following lot lines shall be construed as following
           such lot lines.

           Township Boundary Lines. Boundaries indicated as approximately following township boundary
           lines shall be construed as following such township boundary lines.

           Parallel to Streets, Roads, or Highways. Boundaries indicated as approximately parallel to the
           center lines of streets, roads, or highways shall be construed as being parallel and at such distance
           as indicated on the official zoning map. If no distance is given, such dimension shall be determined
           by the use of the scale shown on the official zoning map.




                                                        3-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.290 Page 27 of 171
 Article 3: Zoning Districts and Map


           Water Bodies. Boundaries following the shoreline of a stream, lake, or other body of water shall be
           construed to follow such shorelines; on the Great Lakes, the boundaries shall be the ordinary high
           water mark.
           Zoning of Accreted Land. Accreted land shall automatically be subject to the same zoning
           regulations as the adjacent land.
           Unresolved District Boundaries. Where the application of the aforesaid rules leaves a reasonable
           doubt as to the boundaries between two districts, the regulations of the more restrictive district
           shall govern the entire parcel in question unless otherwise determined by the Peninsula Township
           Zoning Board of Appeals. To determine the more restrictive district, the more restrictive districts
           shall be in the following order (from the most restrictive to the least restrictive): A-1, R-1A, R-1B, R-
           1C, R-1D, and C-1.

                           Scope of Regulations (currently Section 6.1.4(1))
 No building or structure, or part of a building or structure, shall be erected, moved, constructed, or altered,
 and no new use or change in use shall be made, unless in conformity with this ordinance and with the
 regulations specified for the district in which it is located.
 The regulations applying to each district include specific limitations on the use of land and structures, height
 and bulk of structures, structure density, lot area, yard dimensions, and area of lots that can be covered by
 each structure.

                    Categories within Zoning Districts (currently Section
      6.1.5 and Section 8.7.2)
 To ensure all possible benefits and protection for the zoning districts in this ordinance, land uses are classified
 into two categories:

           Uses Permitted By RIGHT. Uses and structures which can be approved by the zoning administrator
           for the zoning district.

           Uses Permitted by SPECIAL USE PERMIT. Generally accepted uses and structures within the zoning
           district that may require special consideration because they could present potential injurious
           effects upon welfare of adjacent properties and to the community as a whole. All such uses
           proposed shall be approved in accordance with the provisions of this ordinance, including Article 6.




                                                        3-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.291 Page 28 of 171
                                                                           Article 3: Zoning Districts and Map
                                                                      Section 3.06: Permitted Uses by District


                  Permitted Uses by District (NEW Table of Land Uses,
     which includes applicable parts of Sections 6.2–6.7)
 P = Uses Permitted by Right (see also Development Standard column)
 SU = Uses Permitted by Special Use Permit (see also Development Standard column)

                             Use                              A-1 R-1A R-1B R-1C R-1D C-1 Development
                                                                                             Standard
 Accessory Buildings and Structures                           P   P    P    P    P    P   Section 7.10
 Adult Foster Care, Family Homes                              P   P    P    P    P        Section 6.01(A)
 Adult Foster Care, Small Group Homes                         P   P    P    P    P        Section 6.01(B)
 Agricultural Labor Camps, fewer than five migrant workers    P
 Agricultural Labor Camps, Licensed                           P
 Airports and Airfields                                       SU                          Section 3.14
 Barn Storage                                                 P                           Section 6.02
 Bed and Breakfasts                                           SU SU    SU   SU   SU       Section 6.03
 Cemeteries                                                   P
 Childcare, Family Home                                       P   P    P    P    P        Section 6.05
 Childcare, Group Home                                        P   P    P    P    P        Section 6.06
 Childcare Centers                                                                    SU Section 6.04
 Dwellings, Multiple-Family                                   SU SU    SU   SU   SU       Section 6.07
 Dwellings, Secondary                                         P   P    P    P    P        Section 6.08
 Dwellings, Single-Family                                     P   P    P    P    P
 Essential Services                                           P   P    P    P    P    P   Section 7.01
 Farm Supply and Implement Dealers                                                    SU
 Fences                                                       P   P    P    P    P    P   Section 7.11
 Food Processing Plants                                       SU                          Section 6.10
 Game or Hunting Preserves Operated for Profit                SU
 Gas Stations                                                                         SU Section 6.11
 General Farming and Horticultural Uses Permitted by Right    P   P    P    P    P        Section 6.12
 Greenhouses and Nurseries (Retail Sales)                     SU                          Section 6.13
 Home Occupations                                             P   P    P    P    P        Section 6.14
 Hotels and Motels                                                                    SU Section 6.15
 Indoor Recreation                                                                    SU Section 6.16
 Institutional Structures and Uses                            SU SU    SU   SU   SU   SU Section 6.17
 Junkyards                                                                            SU Section 6.18
 Keeping of Domestic Pets                                     P   P    P    P    P        Section 6.19
 Kennels                                                      SU                          Section 6.20
 Marinas                                                                              SU Section 6.21
 Mining or Removal of Top Soil                                P                           Section 8.03
 Mobile Homes (Not in a Mobile Home Park)                     P   SU   SU   SU   SU       Section 6.22
 Mobile Home Park Developments                                                   SU       Section 6.23
 Off-Street Parking Lots                                                              SU Article 9
 Pet Sitters                                                  P   P    P    P    P    P   Section 6.14
 Planned Unit Developments                                    SU SU    SU   SU   SU       Section 5.01
 Professional Offices                                                                 SU
 Public Areas (Parks, Recreation, and Conservation Areas)     P   P    P    P    P        Section 6.24
 Raising and Keeping of Small Animals                         P
 Raising, Keeping, and Boarding of Livestock                  P
 Raising of Fur-Bearing Animals for Profit                    SU
 Recreational Unit Parks                                      SU                          Section 6.25
 Recreational Unit Sales                                                              SU
 Recreational Vehicle Storage                                 P   P    P    P    P        Section 7.02
 Rental of Non-Owner Occupied Dwellings (30 days or more)     P   P    P    P    P        Section 6.26
 Restaurants and Taverns                                                              SU
 Retail Stores                                                                        SU


                                                        3-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.292 Page 29 of 171
 Article 3: Zoning Districts and Map
 Section 3.06: Permitted Uses by District

                             Use                                A-1 R-1A R-1B R-1C R-1D C-1 Development
                                                                                               Standard
 Riding Stables and Livestock Auction Yards                     SU
 Roadside Stands                                                P                           Section 6.27
 Sawmills                                                       SU
 Self-Service Storage Facilities                                                        SU Section 6.28
 Service Institutions                                                                   SU
 Sewage Treatment and Disposal Installations                    SU SU    SU   SU   SU   SU Section 6.29
 Shoreline Uses                                                 P   P    P    P    P    P   Section 3.13
 Site Condominiums                                              P   P    P    P    P        Section 5.02
 Solar Energy Systems, Ground Mounted (10 kW or fewer)          P   P    P    P    P    P   Section 6.30
 Solar Energy Systems, Roof Mounted                             P   P    P    P    P    P   Section 6.30
 Storage for Agricultural Products                              SU
 Storage Outdoors                                               P   P    P    P    P    P   Section 7.05
 Subdivisions                                                   P   P    P    P    P        See
                                                                                            Subdivision
                                                                                            Control
                                                                                            Ordinance
 Swimming Pools                                                 P   P    P    P    P    P   Section 7.12
 Temporary Buildings                                            P   P    P    P    P    P   Section 7.03
 Tenant Houses                                                  P                           Section 6.31
 Utilities                                                                              SU
 Veterinary Hospitals and Clinics                               SU
 Walls, Including Retaining Walls                               P   P    P    P    P    P   Section 7.11
 Warehousing and Light Industrial                                                       SU Section 6.32
 Warehousing of Products Sold at Retail on the Premises                                 SU
 Wind Energy Conversion Systems (WECS)                          SU SU    SU   SU   SU   SU Section 6.33
 Winery/Farm Processing Facilities                              P                           Section 6.34
 Winery, Remote Tasting Rooms                                   SU                          Section 6.35
 Winery-Chateaus                                                SU                          Section 6.36
 Wireless Communication Facilities                              SU                      SU Section 6.37

 P = Uses Permitted by Right (see also Development Standard column)
 SU = Uses Permitted by Special Use Permit (see also Development Standard column)




                                                          3-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.293 Page 30 of 171
                                                                                                 Article 3: Zoning Districts and Map
                                                                                              Section 3.07: A-1, Agricultural District


                                 A-1, Agricultural District (currently Section 6.7)
                                             Intent and Purpose (currently Section 6.7.1)
  The A-1 agricultural district is intended to recognize the unique ecological character of the Old Mission Peninsula and
  to preserve, enhance, and stabilize existing areas within the township that are presently being used predominately for
  farming purposes. There are lands within the district that are not suited to agriculture, therefore allowing other
  limited uses that are deemed to be compatible with agricultural and open space uses.

                                  Uses Permitted by Right                                           Uses Permitted by Special Use
                                                                                                             Permit
  •   Accessory Buildings and Structures (Section 7.10)                                       • Airports and Airfields (Section 3.14)
  •   Adult Foster Care, Family Homes (Section 6.01(A))                                       • Bed and Breakfasts (Section 6.03)
  •   Adult Foster Care, Small Group Homes (Section 6.01(B))                                  • Dwellings, Multiple-Family (Section
  •   Agricultural Labor Camps, Fewer than Five Migrant Workers                                 6.07)
  •   Agricultural Labor Camps, Licensed                                                      • Food Processing Plants (Section 6.10)
  •   Barn Storage (Section 6.02)                                                             • Game or Hunting Preserves Operated
  •   Cemeteries                                                                                for Profit
  •   Childcare, Family Homes (Section 6.05)                                                  • Greenhouses and Nurseries (Retail
  •   Childcare, Group Homes (Section 6.06)                                                     Sales) (Section 6.13)
  •   Dwellings, Secondary (Section 6.08)                                                     • Institutional Structures and Uses
  •   Dwellings, Single-Family                                                                  (Section 6.17)
  •   Essential Services (Section 7.01)                                                       • Kennels (Section 6.20)
  •   Fences (Section 7.11)                                                                   • Planned Unit Developments (Section
                                                                                                5.01)
  •   General Farming and Horticultural Uses Permitted by Right (Section 6.12)
                                                                                              • Raising of Fur-Bearing Animals for
  •   Home Occupations (Section 6.14)
                                                                                                Profit
  •   Keeping of Domestic Pets (Section 6.19)
                                                                                              • Recreational Unit Parks (Section 6.25)
  •   Mining or Removal of Top Soil (Section 8.03)
                                                                                              • Riding Stables and Livestock Auction
  •   Mobile Homes (not in a Mobile Home Park) (Section 6.22)                                   Yards
  •   Pet Sitters (Section 6.14)                                                              • Sawmills
  •   Public Areas (Parks, Recreation, and Conservation Areas) (Section 6.24)                 • Sewage Treatment and Disposal
  •   Raising and Keeping of Small Animals                                                      Installations (Section 6.29)
  •   Raising, Keeping, and Boarding of Livestock                                             • Storage for Agricultural Products
  •   Recreational Vehicle Storage (Section 7.02)                                             • Veterinary Hospitals and Clinics
  •   Rental of Non-Owner Occupied Dwelling (30 days or more) (Section 6.26)                  • Wind Energy Conversion Systems
  •   Roadside Stands (Section 6.27)                                                            (WECS) (Section 6.33)
  •   Shoreline Uses (Section 3.13)                                                           • Winery, Remote Tasting Room
  •   Site Condominiums (Section 5.02)                                                          (Section 6.35)
  •   Solar Energy Systems, Ground Mounted (10kW or fewer) (Section 6.30)                     • Winery-Chateaus (Section 6.36)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)                                       • Wireless Communications Facilities
  •   Storage Outdoor (Section 7.05)                                                            (Section 6.37)
  •   Subdivisions (see Subdivision Control Ordinance)
  •   Swimming Pools (Section 7.12)
  •   Temporary Buildings (Section 7.03)
  •   Tenant Houses (Section 6.31)
  •   Walls, Including Retaining Walls (Section 7.11)
  •   Winery/Farm Processing Facility (Section 6.34)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                 Dimension Regulations (currently Section 6.7.4 and Section 6.8)
                                      Lot Standards                                  Minimum Setbacks
                              Min. Lot Area (sq. ft.) 5 acres                                 Front Yard                   35 feet
                                 Min. Lot Width (ft.) 330 feet                                 Side Yard                   50 feet
                             Max. Lot Coverage (%)        n/a                                  Rear Yard                   50 feet
                          Max. Building Height (ft.) 35 feet                   Ordinary High Water Mark           60 feet (see Section 3.13)
                       Max. Building Height (stories) 2.5 stories
         Min. Building Width of a Principal Structure     n/a
 Dimension Regulations are subject to Article 4 "Schedule of Regulations" limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                     3-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.294 Page 31 of 171
 Article 3: Zoning Districts and Map
 Section 3.08: R-1A, Rural and Hillside Residential District


                                 R-1A, Rural and Hillside Residential District (currently
       Section 6.2)
                                               Intent and Purpose (currently Section 6.2.1)
  The R-1A Rural and Hillside Residential District sets standards for the continued development of: (1) rural areas suited to
  very low density residential development; (2) fragile hillside areas; and (3) interface areas between more intensive
  residential uses and agricultural land uses. This district includes existing low density residential developments as well as
  areas within which such development appears both likely and desirable.

                       Uses Permitted by Right                                        Uses Permitted by Special Use Permit
  •   Accessory Buildings and Structures (Section 7.10)                  •   Bed and Breakfasts (Section 6.03)
  •   Adult Foster Care, Family Homes (Section 6.01(A))                  •   Dwellings, Multiple-Family (Section 6.07)
  •   Adult Foster Care, Small Group Homes (Section 6.01(B))             •   Institutional Structures and Uses (Section 6.17)
  •   Childcare, Family Homes (Section 6.05)                             •   Mobile Homes (not in a Mobile Home Park) (Section 6.22)
  •   Childcare, Group Homes (Section 6.06)                              •   Planned Unit Developments (Section 5.01)
  •   Dwellings, Secondary (Section 6.08)                                •   Sewage Treatment and Disposal Installations (Section 6.29)
  •   Dwellings, Single Family                                           •   Wind Energy Conversion Systems (WECS) (Section 6.33)
  •   Essential Services (Section 7.01)
  •   Fences (Section 7.11)
  •   General Farming and Horticultural Uses Permitted by
      Right (Section 6.12)
  •   Home Occupations (Section 6.14)
  •   Keeping of Domestic Pets (Section 6.19)
  •   Pet Sitters (Section 6.14)
  •   Public Areas (Parks, Recreation, and Conservation Areas)
      (Section 6.24)
  •   Recreational Vehicle Storage (Section 7.02)
  •   Rental of Non-Owner Occupied Dwellings (30 days or
      more) (Section 6.26)
  •   Shoreline Uses (Section 3.13)
  •   Site Condominiums (Section 5.02)
  •   Solar Energy Systems, Ground Mounted (10kW or fewer)
      (Section 6.30)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)
  •   Storage Outdoors (Section 7.05)
  •   Subdivisions (see Subdivision Control Ordinance)
  •   Swimming Pools (Section 7.12)
  •   Temporary Buildings (Section 7.03)
  •   Walls, including Retaining Walls (Section 7.11)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                 Dimension Regulations (currently Section 6.2.7 and Section 6.8)
                               Lot Standards                                   Minimum Setbacks
                                Min. Lot Area             1 acre                        Front Yard                      30 feet
                          Min. Lot Width (ft.)           150 feet                        Side Yard                      15 feet
                      Max. Lot Coverage (%)                15%                           Rear Yard                      30 feet
                   Max. Building Height (ft.)             35 feet        Ordinary High Water Mark              60 feet (see Section 3.13)
                Max. Building Height (stories)          2.5 stories
  Min. Building Width of a Principal Structure            24 feet
 Dimension regulations are subject to Article 4, "Schedule of Regulations," limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                      3-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.295 Page 32 of 171
                                                                                            Article 3: Zoning Districts and Map
                                                                           Section 3.09: R-1B, Coastal Zone Residential District


                                 R-1B, Coastal Zone Residential District (currently Section
       6.3)
                                             Intent and Purpose (currently Section 6.3.1)
  The R-1B coastal zone residential district sets standards for the development of residential properties of a semi-rural
  character along lakeshore drives and in areas of high scenic value where more intensive development would
  deteriorate the environment and less intensive development is not essential to maintain the established
  environment.

                           Uses Permitted by Right                                       Uses Permitted by Special Use Permit
  •   Accessory Buildings and Structures (Section 7.10)                          • Bed and Breakfasts (Section 6.03)
  •   Adult Foster Care, Family Homes (Section 6.01(A))                          • Dwellings, Multiple Family (Section 6.07)
  •   Adult Foster Care, Small Group Homes (Section 6.01(B))                     • Institutional Structures and Uses (Section 6.17)
  •   Childcare, Family Homes (Section 6.05)                                     • Mobile Homes (Not in a Mobile Home Park)
  •   Childcare, Group Homes (Section 6.06)                                        (Section 6.22)
  •   Dwellings, Secondary (Section 6.08)                                        • Planned Unit Developments (Section 5.01)
  •   Dwellings, Single Family                                                   • Sewage Treatment and Disposal Installations
  •   Essential Services (Section 7.01)                                            (Section 6.29)
  •   Fences (Section 7.11)                                                      • Wind Energy Conversion Systems (WECS) (Section
  •   General Farming and Horticultural Uses Permitted by Right                    6.33)
      (Section 6.12)
  •   Home Occupations (Section 6.14)
  •   Keeping of Domestic Pets (Section 6.19)
  •   Pet Sitters (Section 6.14)
  •   Public Areas (Parks, Recreation, and Conservation Areas) (Section
      6.24)
  •   Recreational Vehicle Storage (Section 7.02)
  •   Rental of Non-Owner Occupied Dwelling (30 days or more)
      (Section 6.26)
  •   Shoreline Uses (Section 3.13)
  •   Site Condominiums (Section 5.02)
  •   Solar Energy Systems, Ground Mounted (10kW or fewer) (Section
      6.30)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)
  •   Storage Outdoors (Section 7.05)
  •   Subdivision (see Subdivision Control Ordinance)
  •   Swimming Pools (Section 7.12)
  •   Temporary Buildings (Section 7.03)
  •   Walls, Including Retaining Walls (Section 7.11)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                Dimension Regulations (currently Section 6.3.4 and Section 6.8)
                               Lot Standards                                       Minimum Setbacks
                       Min. Lot Area (sq. ft.)           25,000 sq. ft.                     Front Yard                    30 feet
                          Min. Lot Width (ft.)             100 feet                          Side Yard                    15 feet
                      Max. Lot Coverage (%)                  15%                             Rear Yard                    30 feet
                   Max. Building Height (ft.)               35 feet          Ordinary High Water Mark 60 feet            (see Section 3.13)
                Max. Building Height (stories)            2.5 stories
  Min. Building Width of a Principal Structure              24 feet
 Dimension regulations are subject to Article 4, "Schedule of Regulations," limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                     3-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.296 Page 33 of 171
 Article 3: Zoning Districts and Map
 Section 3.10: R-1C, Suburban Residential Development District


                      R-1C, Suburban Residential Development District
        (currently Section 6.4)
                                             Intent and Purpose (currently Section 6.4.1)
  The R-1C suburban residential district encourages medium density residential development associated with
  proximate areas of Traverse City. Such development shall fall within the logical service pattern of the regional
  wastewater treatment system whether or not serviced by that system.

                       Uses Permitted by Right                                       Uses Permitted by Special Use Permit
  •   Accessory Buildings and Structures (Section 7.10)                  • Bed and Breakfasts (Section 6.03)
  •   Adult Foster Care, Family Homes (Section 6.01(A))                  • Dwellings, Multiple Family (Section 6.07)
  •   Adult Foster Care, Small Group Homes (Section 6.01(B))             • Institutional Structures and Uses (Section 6.17)
  •   Childcare, Family Homes (Section 6.05)                             • Mobile Homes (Not in a Mobile Home Park) (Section 6.22)
  •   Childcare, Group Homes (Section 6.06)                              • Planned Unit Developments (Section 5.01)
  •   Dwellings, Secondary (Section 6.08)                                • Sewage Treatment and Disposal Installations (Section
  •   Dwellings, Single Family                                             6.29)
  •   Essential Services (Section 7.01)                                  • Wind Energy Conversion Systems (WECS) (Section 6.33)
  •   Fences (Section 7.11)
  •   General Farming and Horticultural Uses Permitted by
      Right (Section 6.12)
  •   Home Occupations (Section 6.14)
  •   Keeping of Domestic Pets (Section 6.19)
  •   Pet Sitters (Section 6.14)
  •   Public Areas (Parks, Recreation, and Conservation Areas)
      (Section 6.24)
  •   Recreational Vehicle Storage (Section 7.02)
  •   Rental of Non-Owner Occupied Dwelling (30 days or
      more) (Section 6.26)
  •   Shoreline Uses (Section 3.13)
  •   Site Condominiums (Section 5.02)
  •   Solar Energy Systems, Ground Mounted (10kW or fewer)
      (Section 6.30)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)
  •   Storage Outdoors (Section 7.05)
  •   Subdivision (see Subdivision Control Ordinance)
  •   Swimming Pools (Section 7.12)
  •   Temporary Buildings (Section 7.03)
  •   Walls, Including Retaining Walls (Section 7.11)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                Dimension Regulations (currently Section 6.4.3 and Section 6.8)
                     Lot Standards                                                 Minimum Setbacks
             Min. Lot Area (sq. ft.)            20,000 sq. ft.                              Front Yard                  25 feet
                Min. Lot Width (ft.)              100 feet                                   Side Yard                  15 feet
            Max. Lot Coverage (%)                   25%                                      Rear Yard                  30 feet
         Max. Building Height (ft.)                35 feet                   Ordinary High Water Mark          60 feet (see Section 3.13)
      Max. Building Height (stories)             2.5 stories
          Min. Building Width of a                 24 feet
                 Principal Structure
 Dimension regulations are subject to Article 4, "Schedule of Regulations," limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                     3-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.297 Page 34 of 171
                                                                                             Article 3: Zoning Districts and Map
                                                                             Section 3.11: R-1D, Community Residential District


                                 R-1D, Community Residential District (currently Section
       6.5)
                                             Intent and Purpose (currently Section 6.5.1)
  The R-1D community residential district encourages moderately high density development where community services
  such as fire protection, schools, commercial development, and community parks and services are available.

                       Uses Permitted by Right                                       Uses Permitted by Special Use Permit
  •   Accessory Buildings and Structures (Section 7.10)                  • Bed and Breakfasts (Section 6.03)
  •   Adult Foster Care, Family Homes (Section 6.01(A))                  • Dwellings, Multiple Family (Section 6.07)
  •   Adult Foster Care, Small Group Homes (Section 6.01(B))             • Institutional Structures and Uses (Section 6.17)
  •   Childcare, Family Homes (Section 6.05)                             • Mobile Homes (Not in a Mobile Home Park) (Section 6.22)
  •   Childcare, Group Homes (Section 6.06)                              • Mobile Home Park Developments (Section 6.23)
  •   Dwellings, Secondary (Section 6.08)                                • Planned Unit Developments (Section 5.01)
  •   Dwellings, Single Family                                           • Sewage Treatment and Disposal Installations (Section
  •   Essential Services (Section 7.01)                                    6.29)
  •   Fences (Section 7.11)                                              • Wind Energy Conversion Systems (WECS) (Section 6.33)
  •   General Farming and Horticultural Uses Permitted by
      Right (Section 6.12)
  •   Home Occupations (Section 6.14)
  •   Keeping of Domestic Pets (Section 6.19)
  •   Pet Sitters (Section 6.14)
  •   Public Areas (Parks, Recreation, and Conservation Areas)
      (Section 6.24)
  •   Recreational Vehicle Storage (Section 7.02)
  •   Rental of Non-Owner Occupied Dwelling (30 days or
      more) (Section 6.26)
  •   Shoreline Uses (Section 3.13)
  •   Site Condominiums (Section 5.02)
  •   Solar Energy Systems, Ground Mounted (10kW or less)
      (Section 6.30)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)
  •   Storage Outdoors (Section 7.05)
  •   Subdivision (see Subdivision Control Ordinance)
  •   Swimming Pools (Section 7.12)
  •   Temporary Buildings (Section 7.03)
  •   Walls, Including Retaining Walls (Section 7.11)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                Dimension Regulations (currently Section 6.5.4 and Section 6.8)
                                   Lot Standards                                     Minimum Setbacks
                           Min. Lot Area (sq. ft.) 15,000 sq. ft.                             Front Yard         25 feet
                              Min. Lot Width (ft.)   100 feet                                  Side Yard         15 feet
                          Max. Lot Coverage (%)        30%                                     Rear Yard         30 feet
                       Max. Building Height (ft.)     35 feet                  Ordinary High Water Mark 60 feet (see Section 3.13)
                    Max. Building Height (stories) 2.5 stories
      Min. Building Width of a Principal Structure    24 feet
 Dimension regulations are subject to Article 4, "Schedule of Regulations," limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                     3-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.298 Page 35 of 171
 Article 3: Zoning Districts and Map
 Section 3.12: C-1, Commercial District


                                 C-1, Commercial District (currently Section 6.6)
                                             Intent and Purpose (currently Section 6.6.1)
  The C-1 commercial district allows for convenience-type shopping for township residents and for limited marina and
  transient lodging facilities. It is the purpose of this regulation to avoid undue congestion on major highways and to
  promote smooth and safe traffic flow along highway routes. Commercial activities within this district are those that
  primarily offer goods and services that are generally required by a family at intervals of a week or less.

                       Uses Permitted by Right                                      Uses Permitted by Special Use Permit
  •   Accessory Buildings and Structures (Section 7.10)                  •   Childcare Centers (Section 6.04)
  •   Essential Services (Section 7.01)                                  •   Farm Supply and Implement Dealers
  •   Fences (Section 7.11)                                              •   Gas Stations (Section 6.11)
  •   Pet Sitters (Section 6.14)                                         •   Hotels and Motels (Section 6.15)
  •   Shoreline Uses (Section 3.13)                                      •   Indoor Recreation (Section 6.16)
  •   Solar Energy Systems, Ground Mounted (10kW or less)                •   Institutional Structures and Uses (Section 6.17)
      (Section 6.30)                                                     •   Junkyards (Section 6.18)
  •   Solar Energy Systems, Roof Mounted (Section 6.30)                  •   Marinas (Section 6.21)
  •   Storage Outdoors (Section 7.05)                                    •   Off-Street Parking Lots (Article 9)
  •   Swimming Pools (Section 7.12)                                      •   Professional Offices
  •   Temporary Buildings (Section 7.03)                                 •   Recreational Unit Sales
  •   Walls, Including Retaining Walls (Section 7.11)                    •   Restaurants and Taverns
                                                                         •   Retail Stores
                                                                         •   Self-Service Storage Facility (Section 6.28)
                                                                         •   Service Institutions
                                                                         •   Sewage Treatment and Disposal Installations (Section
                                                                             6.29)
                                                                         •   Utilities
                                                                         •   Warehousing and Light Industrial (Section 6.32)
                                                                         •   Warehousing of Products Sold at Retail on Premises
                                                                         •   Wind Energy Conversion Systems (WECS) (Section 6.33)
                                                                         •   Wireless Communication Facilities (Section 6.37)
 The above list is a summary of uses permitted by right or special land use approval in the district, subject to Section 3.06.

                                Dimension Regulations (currently Section 6.6.4 and Section 6.8)
                     Lot Standards                                                 Minimum Setbacks
             Min. Lot Area (sq. ft.)            25,000 sq. ft.                              Front Yard                  35 feet
                Min. Lot Width (ft.)              150 feet                                   Side Yard                  10 feet
            Max. Lot Coverage (%)                   35%                                      Rear Yard                  30 feet
         Max. Building Height (ft.)                35 feet                   Ordinary High Water Mark          60 feet (see Section 3.13)
      Max. Building Height (stories)             2.5 stories
          Min. Building Width of a                   n/a
                 Principal Structure
 Dimension regulations are subject to Article 4, "Schedule of Regulations," limiting the height and size of buildings, the minimum size of
 lots permitted, the minimum yard setbacks required, and the maximum lot coverage permitted.




                                                                    3-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.299 Page 36 of 171
                                                                         Article 3: Zoning Districts and Map
                                                            Section 3.13: Great Lakes Shoreline Regulations


                       Great Lakes Shoreline Regulations (Currently Sections 6.2
    and 7.4)
        Intent and Purpose. It is the intent and purpose of these shoreline regulations to protect and
        preserve the 42 miles of Grand Traverse Bay shoreline in Peninsula Township and to promote the
        health, safety, and welfare of the general public while allowing multiple uses. The water levels of
        the Great Lakes vary continually, and high water, wave action, or ice can cause damage to existing
        structures and property and can also become a hazard to neighboring properties. Shallow waters
        near shore also support lake ecology and provide habitat for a greater variety of organisms than all
        other aquatic areas.
       To protect and preserve the Grand Traverse Bay shoreline, a number of best management practices
       are embodied in the following regulations. These include measures to minimize the effects of waves,
       ice, fluctuating water levels, and erosion and to maintain water quality, ecological health, and scenic
       views. These regulations also support best management practices associated with the Michigan
       Department of Environmental Quality.
        Great Lakes Coastal Elevations and Marks. Coastal elevations or marks are measurements in feet
        above sea level along the Great Lakes. The federal government, state, and county agencies have
        established these marks and the township subsequently adopted them. The ordinary high water
        mark (OHWM) is 580.5 feet above sea level I.G.L.D. 1985 (International Great Lakes Datum) as
        defined and regulated under Part 325, Department of Environmental Quality, and shown below
        (see Figure 3-1). This elevation is the point from which certain setbacks are defined, and represents
        the point from which the boundaries of the waterfront regulated area and upland regulated area
        are defined as shown in Figure 3-2. The floodplain is established by the most current FEMA FIRM
        panel maps (adopted by Peninsula Township effective August 28, 2018). The base flood elevation is
        provided in the flood insurance study (FIS) report and flood insurance rate maps (FIRM). The lowest
        level for a habitable floor in a structure shall be constructed above the floodplain level and base
        flood elevation (BFE) in compliance with applicable local, state, federal, and international building
        codes as enforced by the Grand Traverse County Construction Code. (See Figure 3 1 and also
        regulations for floodplain in Section 8.02).


        Figure 3-1. Elevations and Marks along Great Lakes Shoreline




        Establishment of Great Lakes Shoreline Regulated Areas. There are two regulated areas along the
        Great Lakes Shoreline, measured inland from the ordinary high water mark (OHWM). These areas
        are described and illustrated below (See Figure 3-1).



                                                   3-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.300 Page 37 of 171
 Article 3: Zoning Districts and Map
 Section 3.13: Great Lakes Shoreline Regulations

                Waterfront Regulated Area. The beach area and 60 feet inland from the OHWM (see Section
                3.13(E)).

                Upland Regulated Areas. Two hundred feet from the OHWM for grading, dredging, or filling
                (see Section 3.13(G)(1)) and commercial forestry (see Section 3.13(G)(2)).

         Additionally, the area between the OHWM and 500 feet inland is subject to regulations related to
         soil erosion and stormwater management (see Section 3.13(F)(3) and Section 8.05), and most of the Great
         Lakes shoreline is also associated with a floodplain. The floodplain boundary relates to the base flood
         elevation. Associated regulations are contained in Article 8.

 Figure 3-2. Great Lakes Shoreline Regulated Areas




          Land Use Permit Required. Activities within the waterfront area and upland area such as increasing
          the amount of impervious cover on the parcel, earth moving or filling, or reducing the amount of
          vegetated buffer or tree canopy cover require a land use permit. A site plan for the parcel must be
          presented to the zoning administrator for administrative review to ensure compliance with these
          regulations.

                The requirement for a land use permit is in addition to any county soil erosion and
                sedimentation control (SESC) or other county or state requirement that may apply.

                Regulations on stormwater management may also apply to parcels with structures or
                impervious surfaces (see Section 8.05).

                Regulations in this section apply in addition to those contained in the applicable zoning
                district. Where the provisions of this section conflict with other applicable zoning
                requirements, the provisions of this section shall apply.
                Normal gardening activities and maintenance of landscaping in compliance with this section
                do not require a land use permit.




                                                     3-12
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.301 Page 38 of 171
                                                                         Article 3: Zoning Districts and Map
                                                            Section 3.13: Great Lakes Shoreline Regulations

        Waterfront Regulated Area (most from current Section 7.4.4).
             Intent and Purpose. The intent and purpose of the waterfront regulated area is to protect the
             natural vegetation along the shoreline in order to prevent erosion, improve stormwater
             quality, limit invasive shoreline plants, and limit the application of pesticides, herbicides, and
             fertilizers while maintaining fish and wildlife habitats within areas of the township shoreline.
             Docks (currently Section 6.2.2(2)(c)).

                 Docks and Boat Hoists. A maximum of one dock is allowed per parcel. This dock may
                 have one boat hoist per 50 feet of shoreline associated with the parcel, measured at the
                 OHWM. Any pre-existing lot of record is allowed at least one dock and one boat hoist.
                 No part of any dock or hoist may be located within 15 feet from a line that represents an
                 extension of the side lot lines into the water, generally perpendicular to the shore,
                 except as provided for in (e) below. Docks and hoists are temporary structures, as
                 provided for in (d) below, and those existing at the time of adoption of this ordinance
                 section must meet all requirements upon installation for the following year.

                 Figure 3-3. Dock and Hoist Placement




                 Nonconforming Lots. A maximum of one dock and one boat hoist is allowed on
                 properties of insufficient size for a single-family dwelling, provided the lot is a pre-
                 existing lot of record or has a minimum width of 50 feet; and a minimum of two parking
                 places must be provided off the adjacent road right of way. In the event of properties
                 owned by the same party being separated by a road, parking may be provided on the
                 inland parcel and need not be in excess of that required for a single-family dwelling.
                 Maximum Dock Width and Length. No dock shall be wider than seven feet and no
                 longer than necessary to provide adequate water depth for the boat using the dock or
                 boat hoist.
                 Storage of Docks and Hoists. Docks and hoists are temporary structures and must be
                 removed on or before December 31 of each year to avoid ice damage and to prevent
                 potential hazards to navigation and neighboring properties.
                 Shared Waterfront Docks. Docks and hoists on shared waterfront properties are allowed
                 provided that each property owner provides to the zoning administrator such owner’s
                 written consent to the sharing arrangement and provided that such arrangement does
                 not result in any more docks or hoists than would otherwise be allowed.
             Temporary Storage of Docks and Boat Hoists. Temporary off-season storage of portable
             docks, boats, boat hoists, and other water recreational items is permitted provided that


                                                   3-13
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.302 Page 39 of 171
 Article 3: Zoning Districts and Map
 Section 3.13: Great Lakes Shoreline Regulations

                storage does not take place in a required side yard setback or road right of way. All items
                stored outdoors shall be operational.

                Septic Areas Prohibited. Septic tanks and septic systems filtration fields are prohibited unless
                the Grand Traverse County Health Department determines that there is no other feasible
                location.
                Paths and Impervious in-Ground Structures. Any paths or passages on the ground within the
                vegetated buffer strip (see Section 3.13(E)(7)) shall be so constructed or surfaced as to be
                pervious and effective in controlling erosion. Patios and similar impervious surfaces are
                prohibited.

                Structures and Impervious Surfaces. Any above-ground structure or impervious surface such
                as a deck, walkway, or boat ramp must be reviewed and approved by the township zoning
                administrator and other applicable reviewing agencies prior to construction taking place.
                Boardwalks three or fewer feet in width shall be laid on the surface of the ground with no
                post holes or piers using open pile construction. Access steps required to negotiate changes
                in site elevation are permitted provided that landings are no greater than four feet by four
                feet.
                Vegetated Buffer Strip Required. At least 70% of the first 35 feet landward from the OHWM
                shall be a vegetated buffer strip covered with a mixture of deep rooted trees, deep rooted
                shrubs, and other plants to establish a viable land cover. A minimum of 30% of the tree and
                shrub cover must be made up of a mature canopy or trees that are well suited for the site and
                will be at least 40 feet in height at maturity. Trees shall be preserved so that views from the
                Grand Traverse Bay have an appearance of being unbroken and to prevent shoreline erosion.
                This is not intended to prevent the selective trimming for views and removal of diseased or
                unhealthy trees, however clearcutting is prohibited. Trees and the vegetated strip are the
                most successful methods to retain the shoreline, filter nutrients, reduce the water and wind
                dynamics that erode property and destroy the character of the Township. Because turf
                grasses do not have the holding power of deep rooted plants, not more than 50% of the
                vegetated buffer strip may be turf grasses. Natural shrubbery shall be preserved as far as
                practicable, and where removed it shall be replaced with other vegetation that is equally
                effective in retarding runoff, preventing erosion, and preserving natural beauty.
                Plant Materials and Species. Vegetation used to provide the required buffer strip shall consist
                of non-invasive trees, shrubs, and dune grasses. Use of native plant species is encouraged.
                The township may maintain and provide a list of invasive and other prohibited species.
                    General. Harvesting of trees shall not occur except in conformance with a forest
                    management plan prepared by, and under the supervision of, a professional forester
                    and/or licensed landscape architect using Michigan Department of Natural Resources
                    best management practices for forestry.
                    Vegetation. A minimum of 30% of the tree and shrub cover will be made up of a mature
                    canopy or tress that are well suited for the site and will be at least 40 feet in height at
                    maturity. Trees shall be preserved so that views from Grand Traverse Bay have an
                    appearance of being unbroken and to prevent shoreline erosion. This is not intended to
                    prevent the selective trimming for views and removal of diseased or unhealthy trees,
                    however clearcutting is prohibited.

                Removal of Shore Tree and Shrub Cover in the Waterfront Area (currently Section 7.4.4).
                Regulation of tree and shrub cutting along the Great Lakes shoreline is necessary to protect
                scenic beauty, control erosion, and reduce effluent and nutrient flow from the shore land.
                These provisions shall not apply to the removal of dead, diseased, or dying trees and shrubs
                at the discretion of the landowner or to silvicultural thinning upon recommendation of a
                forester. Tree cutting in a strip parallel to the shoreline and extending 35 feet inland from all
                points along the OHWM of the shoreline shall be limited to:



                                                      3-14
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.303 Page 40 of 171
                                                                        Article 3: Zoning Districts and Map
                                                           Section 3.13: Great Lakes Shoreline Regulations


                Maximum Clearing. No more than 30% of the length of this strip shall be clear cut to the
                depth of the strip.
                Maximum Clear Cut Opening. Cutting of this 30% shall not create a clear cut opening in
                this strip greater than 30 feet wide for every 100 feet of shoreline.
                Remaining Vegetative Cover. In the remaining 70% length of this strip, cutting shall leave
                sufficient cover to screen cars, dwellings, and accessory structures as seen from the
                water to preserve natural beauty and to control erosion.
                Re-Vegetation. If the vegetative cover is less than 70% prior to construction activity or if
                the construction activity will result in reducing the vegetative coverage to less than 70%,
                then the plan submitted for the land use permit shall include additional vegetative cover
                to be planted in the waterfront/OHWM area that will achieve 70% vegetative coverage
                over the long term. The plan submitted by the applicant to meet this requirement shall
                be certified by a registered landscape architect. If compliance with this requirement is
                not feasible, the applicant’s registered landscape architect must state the reasons on the
                certified plan.
                Alternate Tree Cutting Plan. As an alternative to the above requirements, a special
                cutting plan allowing greater cutting may be permitted by the zoning administrator, or
                the zoning administrator may defer the decision to the planning commission. In applying
                for such a permit, the zoning administrator or planning commission shall require the lot
                owner to submit a site plan that includes the location of all structures, the location of
                parking, the gradient of the land, the existing vegetation, the proposed cutting, and the
                proposed replanting. The plan shall be certified by a registered landscape architect. The
                approving authority may grant such a permit only if it finds that such special cutting
                plans:

                (i)   Will not cause undue erosion or destruction of scenic beauty; and
                (ii) Will provide substantial shielding from the water of dwellings, accessory structures,
                     and parking areas. The zoning administrator may condition such a permit upon a
                     guarantee of tree planting by the lot owner via a performance guarantee and
                     development agreement reviewed by the township attorney.
            Yard Waste Storage Prohibited. Storage of leaves, grass clippings, and similar yard and
            garden waste is prohibited.
            Dredging and Filling. Dredging and filling, including the addition of beach sand, is prohibited
            within any floodplain, wetland area, or below the OHWM. (See also Section 8.02, Section 8.01,
            and Section 3.13(G).)
            Seawalls. The best protection for structures and property on the shoreline are methods that
            use natural shoreline treatments such as plantings and natural stone to limit the loss of
            property due to erosion. Where vertical seawalls are built, the gradual transition from shallow
            water to upland is destroyed. In addition, wave action off vertical seawalls causes bottom
            scouring to occur, stirs bottom sediments, increases water turbidity, and impacts spawning
            areas and aquatic vegetation. These negative effects of vertical seawalls on natural resources
            damage not only the subject property but also adjacent properties. Therefore, the zoning
            administrator may issue a land use permit for a seawall only to protect an existing structure
            and only if:

                A registered engineer has submitted a certified report that all other options have been
                reviewed to protect the property and a seawall is the only feasible option. This report
                must be submitted to the zoning administrator and must be approved by the township
                engineer;



                                                  3-15
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.304 Page 41 of 171
 Article 3: Zoning Districts and Map
 Section 3.13: Great Lakes Shoreline Regulations

                    A permit has been obtained from MDEQ and the U.S. Army Corps of Engineers; and
                    All floodplain requirements of Section 8.02 have been met.

                Road Ends. There shall be no structures or restriction of access at public road ends.
          Decks, Storage, and Walkways Located in the Waterfront Regulated Area . (currently Section
          6.2.2(2)(d)).
                Intent. It is the intent of this section to allow reasonable use of shoreline property by allowing
                decks with attached seating and enclosed storage to be located in the waterfront regulated
                area. It is also intended to only allow decks in locations where shoreline vegetation can be
                retained to protect scenic beauty, control erosion, reduce septic tank effluent, and reduce
                other nutrients from entering the water. It is recognized that there are shoreline areas where
                decks and/or storage are not appropriate or reasonable because of the limited area between
                the road right of way and the OHWM. It is also recognized that the level of the Great Lakes
                varies over time, and it can be hazardous to build structures where they may be damaged by
                high water or become a hazard to boats or neighboring properties if they are destroyed by
                wave action.
                Deck and Storage Requirements. Uncovered decks (including attached seating or attached
                storage) shall be allowed within the area between the OHWM and the front yard setback for
                properties with a dwelling or within the area between the OHWM and the road right of way
                for properties without a dwelling, provided all of the following are met:

                    Location. All parts of the deck, attached seating, storage, and railing shall be constructed
                    within a building envelope as illustrated and described below (see Figure 3-4).

               Figure 3-4. Deck Elevation, Setbacks, and Standards




                    (i)     Ordinary High Water Mark Setback. Located a minimum distance of 35 feet from
                            the OHWM.
                    (ii)    Above
                    (iii)   Flood Elevation. Compliance with Section 8.02.
                    (iv)    Side Yard Setback. Located at least 15 feet from the side lot line.
                    (v)     Maximum Height of Deck. The floor of the deck at any point shall not have a height
                            greater than 30 inches above the finished grade of the site and no higher than the
                            center of the traveled surface of the adjacent road.
                    (vi)    Maximum Height of Attached Seating. Attached seating shall be no higher than 34
                            inches above the floor of the deck, provided that it is no higher than 34 inches
                            above the center of the traveled surface of the adjacent road.
                    (vii)   Maximum Height of Enclosed Storage. Enclosed storage shall be no higher than 34
                            inches above the floor of the deck, provided that it is no higher than 34 inches
                            above the center of the traveled surface of the adjacent road.




                                                      3-16
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.305 Page 42 of 171
                                                                       Article 3: Zoning Districts and Map
                                                          Section 3.13: Great Lakes Shoreline Regulations

                 Allowable Attachments. There shall be no walls, roofs, or other construction attached to
                 a deck other than the allowed seating, storage, and railings required to meet the
                 minimum requirements of construction codes.
                 Unattached Items. Unattached items such as umbrellas, grills, swings, or hammocks are
                 allowed as accessories to a deck.
                 Concealment of Enclosed Storage. Enclosed storage areas shall be constructed so as to
                 conceal all stored material.
                 Maximum Coverage Area on Lots without a Residence. The total area of land covered
                 by the deck, seating, and storage located within the waterfront area and located outside
                 of the required side yard setbacks and any road right-of-way extending from the OHWM
                 shall not exceed 10%. If at a future time a residence is to be constructed, before the
                 occupancy permit is approved, the areas of the deck, seating, and storage shall be
                 removed. For lots with a residential dwelling, the maximum lot coverage shall meet the
                 requirements of the zoning district (see Section 4.02).

                 Prohibited Structures. Patios and similar impervious structures are prohibited within 35
                 feet of the OHWM.
                 Prohibited in Road Right-of-Way or Private Road Easement. No deck shall be
                 constructed within a road right-of-way or private road easement.

        Upland Area Regulations. The following regulations apply within 200 feet of the OHWM:
             Grading, Dredging, or Filling (currently Section 7.4.3). In addition to any state, county, or
             local soil erosion and sedimentation control requirements, the following rules shall apply to
             any filling, grading, or other earth movement beyond normal gardening within 200 feet of the
             OHWM to prevent harmful erosion and related sedimentation:
                 The smallest amount of bare ground shall be exposed for as short a time as feasible;
                 Temporary ground cover such as mulch must be used as soon as possible and permanent
                 cover, such as sod, shall be planted;
                 Diversions, silting basins, terraces, and other methods must be used to trap any
                 sediment; and
                 Fill must be stabilized according to accepted engineering practices.

             Commercial Forestry. From the inland edge of the required 35-foot vegetated buffer strip to
             the 200-foot limit of the upland area, the commercial harvesting of trees shall be allowed
             only when accomplished under accepted forest management practices. The maintenance and
             improvement of water quality shall be emphasized in all timber harvesting operations. The
             purpose of this provision will favor long-lived species.

        Soil Erosion, Sedimentation, and Stormwater Management Regulations. For all areas within 500
        feet of the OHWM, Grand Traverse County requires soil erosion permits and Peninsula Township
        regulates stormwater management (see Section 8.05 and the Peninsula Township Stormwater
        Control Ordinance #33 as amended).




                                                 3-17
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.306 Page 43 of 171
 Article 3: Zoning Districts and Map
 Section 3.13: Great Lakes Shoreline Regulations

               Figure 3-5. Summary of Great Lakes Shoreline Regulations




          Shared Waterfront Ownership (currently Section 7.4.2). Any waterfront land where there is no
          dwelling that is to be used by more than one family shall meet the following requirements:
                Intent. It is the intent of this section to reduce conflicts that occur between residential single-
                family use and shared waterfront use, to regulate use and storage of docks and hoists, and to
                reduce negative impacts on shoreline vegetation.

                Land Use Permit. Where more than one family has shared waterfront ownership in the
                waterfront property, a land use permit shall be obtained from the zoning administrator. The
                application for the land use permit shall indicate the number of families with access rights,
                the name and address of a principal family member for each family, the name and address of
                one person who shall receive the tax bill in the event that all families do not have taxable real
                property in Peninsula Township, and a site plan showing compliance with the minimum
                requirements of this ordinance. The zoning administrator shall be notified of any change in
                ownership and a new land use permit may be required.

                Minimum Lot Widths and Vehicle Parking Space Requirements. These requirements apply
                to shared waterfront property not approved within a subdivision or condominium.

                     Number of Families with Access Rights                 Minimum Lot Width
                   Two Families                                                    100
                   Three Families                                                  150
                   Four Families                                                   200
                   More Than Four Families                            Five additional feet per family



                                                       3-18
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.307 Page 44 of 171
                                                                               Article 3: Zoning Districts and Map
                                                                       Section 3.14: Airport Overlay Zone District


                     One parking space for each boat hoist shall be provided off the traveled portion of the
                     road such that all portions of a parked vehicle are at least five feet from the driving lane
                     to provide safe egress from the vehicle.
                     Each parking space shall be a minimum of 23 feet in length. The parking space does not
                     have to be paved or graveled. Any paving shall be of pervious material.
                 Maximum Number of Docks and Boat Hoists. Group docking, hoists, and other related
                 facilities and boat hoists shall not exceed one dock per parcel and one boat hoist per 50 feet
                 of shoreline, measured at the OHWM, and shall be located as near as possible to the center
                 of the parcel.
                 Maximum Dock Width and Length. Where a dock is within the jurisdiction of Peninsula
                 Township, no dock shall be wider than seven feet and no longer than necessary to provide
                 adequate water depth for the boat using the dock or boat hoist.
                 Dwellings and Clubhouses Prohibited. No dwelling units or clubhouses are allowed.
                 Minimum Side Yard Setback. The area within 15 feet of side lot lines shall not be used for the
                 permanent or temporary placing or storage of boats, boat hoists, and other equipment, nor
                 for locating fire pits or decks flush with the ground.
                 Portable Sanitary Facilities. A portable toilet is allowed, provided the township is notified of
                 the placement and maintenance schedule for the toilet. The toilet shall not be placed within a
                 road right of way, closer than 30 feet from the OHWM, or in any side yard setback. The toilet
                 shall be screened from the nearest property line, the road, and the water.

                            Airport Overlay Zone District (currently Section 7.9)
 Notwithstanding any provisions of this ordinance, any project located in the airport overlay zone district shall
 comply with all standards of 14 CFR Part 77, “Standards for Determining Obstructions to Air Navigation,”
 prepared by the Department of Transportation, Federal Aviation Administration (FAA). In the event of
 conflict between this ordinance and any airport zoning regulations, the limitations and requirements most
 conducive to airport and air travel safety shall govern.
           Applicability.
                 Every parcel of land that lies in whole or in part within the airport overlay zone district as
                 depicted on the official zoning map is subject to the regulations of this section.
                 The regulations of this overlay zone are in addition to any regulations in the underlying zoning
                 district; however, these regulations supersede all conflicting regulations of the underlying
                 zoning district to the extent of such conflict but no further.
           Height Limitations.
                 Notwithstanding any other provisions of this ordinance, no area of land or water or
                 appurtenances thereof shall be used as to constitute an airport hazard.
                 No structure or vegetation shall interfere with or penetrate the airport critical zone, conical,
                 or airport outer horizontal surface without prior review and approval by the FAA and, when
                 applicable, the State of Michigan Aeronautical Department.
                 No structure within the airport inner horizontal surface area shall exceed the elevation of 774
                 U.S.G.S.




                                                        3-19
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.308 Page 45 of 171
 Article 3: Zoning Districts and Map
 Section 3.13: Reserved Residential Dwelling Sites within Conservation Easement-Restricted Farmland

                No structure shall exceed 35 feet in height without first receiving approval by the FAA and
                township.

          Height Exemption. Any structure permitted in the district and having a height of 35 feet or fewer
          will be allowed to penetrate any surface area and will not be subject to Section 3.14(B)(2).

          Conflicting Federal or State Regulations.
                The regulations of the airport overlay zone district are not intended to conflict with existing or
                future approach protection regulations promulgated by the United States (Federal Aviation
                Regulation Part-77), the State of Michigan (P.C. 23 of 1950 as amended by P.C. 158 of 1976),
                or any agencies thereof.
                Where there exists a conflict between any of the regulations or limitations prescribed in this
                ordinance, and any other regulations applicable to the same area, whether the conflict is with
                respect to the height of structures or trees, the use of land, or any other matter, the more
                stringent limitation or regulation shall govern.

          Unlawful Land Uses. It shall be unlawful to establish a use on any parcel within three miles (airport
          inner horizontal surface area) of the Cherry Capital Airport that would:

                Create electrical interference with radio communication between the airport and aircraft or
                create interference with navigational aids employed by the airport or by aircraft;

                Make it difficult for aircraft pilots to distinguish between airport lights and other lights or
                result in glare in the eyes of aircraft pilots using the airport;

                Create air pollution in such amounts as to impair the visibility of aircraft pilots in the use of
                the airport;

                Would endanger the landing, taking off, or maneuvering of aircraft;
                Abnormally attract birds; or
                Would otherwise create an airport hazard.
          Official Zoning Map.
                Mapping of the airport zoning plans also takes into account the need to protect the
                approaches to the Cherry Capital Airport from incompatible land uses that would limit or
                adversely affect the airport’s ability to serve the community’s present and future air
                transportation needs.
                The official zoning map illustrates the boundary between the airport inner horizontal surface
                area and outer horizontal surface as indicated by official adopted documents of the Cherry
                Capital Airport and based on FAA standards.

                 Reserved Residential Dwelling Sites within Conservation
     Easement-Restricted Farmland (currently Section 6.7.5)
          Intent. The Peninsula Township Purchase of Development Rights Ordinance allows future building
          sites under certain conditions and in specific locations as shown on recorded conservation
          easements. It is the intent of this section to:
                Allow future building sites to be used for residents on the farm or to be sold along with all or
                a portion of the restricted farmland; and



                                                       3-20
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.309 Page 46 of 171
                                                                          Article 3: Zoning Districts and Map
                                                                  Section 3.14: Airport Overlay Zone District

             Avoid the conversion of preserved agricultural land by allowing access to these individual
             future building sites without requiring a new public or private road to the site.

        Minimum Lot Size. The minimum lot size for a reserved residential building site is one acre.
        Means of Access. Restricted farmland may be divided without the requirement of providing access
        to a public or private road, provided:
             A reserved dwelling site shall have access to an existing road by either a driveway or a shared
             driveway (see Section 9.06).
             Where access is provided by a private or shared driveway, the driveway must be located
             within a recorded access easement (see Section 9.06).
             Access by a private road shall be required if it serves three or more residences (see Section
             9.07).

        Additional Front Yard Setback. Where access is provided by a driveway easement, the minimum
        front yard setback from the access easement is 50 feet.




                                                   3-21
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.310 Page 47 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.311 Page 48 of 171
                                                                                              Article 4: Schedule of Regulations




 Article 4                            Schedule of Regulations
                             Statement of Purpose (NEW SECTION)
 The purpose of this article is to provide area, height, and placement regulations for districts established by
 this zoning ordinance.

                             Schedule of Regulations (Currently Section 6.8)
 The height, bulk, setbacks, and density of structures and land area by zoning district are delineated below.

                          Minimum Zoning         Maximum            Minimum Yard Ordinary               Minimum
                            Lot Size per            Height        Setback per Lot in High  Maximum % Building
                           Dwelling Unit        of Structures       Feet from Each   Water of Lot Area    Width
                                                                                     Mark  Covered by (Principal
 Zoning District          Area Width (ft.) Stories Feet          Front Side Rear Setback All Structures Structure)
 R-1A, Rural and           One    150        2.5    35             30      15    30   60       15%        24 feet
 Hillside                  acre   (A)        (B)    (B)            (I)     (I)   (I)  (C)
 R-1B, Coastal Zone,     25,000   100        2.5    35             30      15    30   60       15%        24 feet
 One- and Two- Family     sq. ft. (A)        (B)    (B)            (I)     (I)   (I)  (C)
 R-1C, Suburban          20,000   100        2.5    35             25      15    30   60       25%        24 feet
 Residential, One- and    sq. ft. (A)        (B)    (B)            (I)     (I)   (I)  (C)
 Two-Family
 R-1D, Community         15,000      100         2.5     35       25        15       30       60         30%         24 feet
 Residential, One- and    sq. ft.    (A)         (B)     (B)      (I)       (I)      (I)      (C)
 Two-Family
 R-1A PUD; R-1B PUD;       (D)        (D)        2.5     35       30        15       30       60         15%         24 feet
 R-1C PUD; R-1A PUD                              (B)     (B)      (D)      (D)       (D)      (C)
 C-1, Commercial         25,000      150         2.5     35       35        10       30       60         35%          N/A
                          sq. ft.                (B)     (B)                                  (C)
 A-1, Agricultural         Five      330         2.5     35       35        50       50       60         N/A          N/A
                          acres (F), (G), (H)    (B)     (B)     (I), (J) (E), (I) (E), (I)   (C)
                          (H) (J)

 Footnotes are in Section 4.03 starting on the following page.




                                                                4-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.312 Page 49 of 171
 Article 4: Schedule of Regulations



                          Footnotes (Currently Section 6.8.1)
           See definitions of “Lot, Front of” and “Lot, Minimum Width” in Article 2. The minimum lot width for
           a corner lot is required along one public or private road frontage, except as provided in the
           agricultural district (as stated in F below) .
           Allowable height and variations are subject to the provisions of Section 7.07.
           Does not include open decks, docks, and boat hoists as provided in Section 3.13.
           As approved under planned unit developments in Section 5.01.
           The minimum setback for other than residential structures shall be 15 feet. The minimum side yard
           setbacks for residences shall be 15 feet on lots of record with lot widths of 199 feet or fewer that
           were recorded prior to the adoption of Amendment #91 by the township board on June 9, 1992.
           Where a lot in the agricultural district has a front lot line on a public road, the minimum lot width is
           330 feet. Where a lot in the agricultural district has a front lot line on a private road, the minimum
           lot width is 100 feet. In the case of corner lots, the minimum lot widths previously stated apply to
           both frontages. Where a lot has been created by planned unit development, the minimum
           frontage width shall be that which is approved by the township board.
           A lot in the agricultural district shall be of such shape that a square measuring 210 feet on a side
           can be located within the parcel. The square has no relevance to structure location or setbacks.
           Access to and minimum area for residential building sites on farmland subject to a recorded
           conservation easement consistent with the intent of 0rdinance #23 shall be regulated by the
           provisions of Section 3.15.
           See Section 7.08(A) for required setbacks of residences adjacent to agricultural lands.
           See Section 3.15 for regulations for reserved residential dwelling sites within conservation easement-
           restricted farmland.




                                                        4-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.313 Page 50 of 171
                                                            Article 5: Supplemental Zoning District Standards
                                                                   Section 5.01: Planned Unit Developments



 Article 5                      Optional Residential
                                Development Standards
                   Planned Unit Developments (currently Section 8.3,
    Section 7.2.6, and Section 6.5A)
        Intent and Purpose (currently Section 6.5A.1 and Section 7.2.6(1)).
             This section establishes planned unit development regulations for all agricultural and
             residential districts to allow the use of planned development in areas of the township where
             conventional development practices are not suited to the terrain or existing land use or
             natural environmental conditions make conventional development practices undesirable yet
             the density allowed is suitable to the intent of the conventional district designated.
             It is the intent of this ordinance that residential developments other than conventional
             subdivisions and site condominiums be designed, constructed, operated, and maintained so
             as to be harmonious and appropriate in appearance with the existing or intended character
             of the general vicinity of the township in which they are located, and that such a use will not
             change the essential character of the area in which it is proposed. Inasmuch as planned unit
             developments, mobile home parks, and other group housing developments may involve
             higher densities of land use, or building types may distinctly differ from the single-family
             conventionally built dwellings that predominate the township, periphery setbacks for such
             developments are established.

        Authorization (currently Section 8.3.1). It is the purpose of this section to encourage more
        imaginative and livable housing environments within residential districts and to encourage the
        retention of agricultural land in active production within the agricultural zoning district through a
        planned reduction of the individual lot area requirements for each district. Such reduction of lot
        area requirements shall only be permitted when a land owner, or group of owners acting jointly,
        can plan and develop a project as an entity and thereby qualify for regulation of that project as one
        land use unit rather than an aggregation of individual buildings located on separate, unrelated lots.
        Under these conditions, a special use permit may be issued for the construction and occupancy of
        a planned unit development, provided the standard, procedures, and requirements set forth in this
        section can be complied with.
        Objectives (currently Section 8.3.2). The following objectives shall be considered in reviewing any
        application for a special use permit for a planned unit development and applying the standards of
        this section:

             To provide a more desirable living environment by preserving the natural character of open
             fields, stands of trees, steep slopes, brooks, ponds, lakeshore, hills, and similar natural assets;

             To provide open space options;
             To encourage developers to use a more creative and imaginative approach in the
             development of residential areas;
             To provide for more efficient and aesthetic use of open areas by allowing the developer to
             reduce development costs through the by-passing of natural obstacles in the residential
             project;




                                                    5-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.314 Page 51 of 171
 Article 5: Supplemental Zoning District Standards
 Section 5.01: Planned Unit Developments

                To encourage variety in the physical development pattern of the township by providing a
                mixture of housing types; and

                To provide for the retention of farmland by locating the allowed number of housing units on
                the agricultural parcels of land in clusters that are suitable for residential use and keeping the
                remaining agricultural land in production or fallow and available for production.
           Qualifying Conditions (currently Section 8.3.3). Any application for a special use permit for a
           planned unit development (PUD) shall meet the following conditions to qualify for consideration:
                Minimum Site Area. The planned unit development project shall not be fewer than 20 acres
                in area, shall be under the control of one owner or group of owners, and shall be capable of
                being planned and developed as one integral unit. In unique circumstances, the project
                acreage requirement may be reduced if an applicant can clearly and convincingly
                demonstrate that a PUD development scenario would be significantly superior to a
                conventional development scenario in terms of the objectives and intent of a PUD.
                Permitted Zoning Districts. The planned unit development project shall be located within a
                residential or agricultural district or a combination of the above districts. Individual planned
                unit developments may include land in more than one zone district, in which event the total
                density of the project may equal but not exceed the combined total allowed density for each
                district calculated separately.
                Water and Sanitary Waste Disposal. Water and sewage disposal systems shall comply with
                the township master plan and the Peninsula Township Subdivision Control Ordinance #8 and
                shall be approved by Grand Traverse County or the State of Michigan. It is recognized that
                joining water and sewer ventures with contiguous or nearby land owners may prove to be
                expedient.
                Density. The proposed density of the planned unit development shall be no greater than if
                the project were developed with the lot area requirements of the particular zone district or
                districts in which it is located subject to the provisions of Section 13.05 except as provided by
                Section 5.01(G)(1).

                Open Space. Open space, as defined in Article 2, shall be provided according to Section 5.01(H).
                Exceptions to Open Space. For purposes of Section 5.01, open space does not include building
                envelopes, limited common elements in condominium developments, parking lots, and roads
                (roadbed width plus two-foot shoulders on each side).
                General Standards and Conditions. The proposed planned unit development shall meet all of
                the standards and requirements outlined in this Section 5.01 and also Section 13.05 and all
                applicable requirements of this ordinance.
                Natural Features Regulations. The proposed planned unit development shall comply with the
                natural features regulations of Section 8.01 (Wetland Restrictions), Section 8.02 (Floodplain
                Controls and Restrictions), Section 8.03 (Mining or Removal of Topsoil, Sand, Gravel, and
                Minerals), Section 8.04 (Soil Erosion and Sedimentation Control and Protection of Steep
                Slopes), Section 8.05 (Stormwater Management), and Section 8.06 (Removal of Fruit-Producing
                Trees, Vines, or Shrubs from Properties Being Developed).

                Environmental Site Analysis: The project area shall be studied to identify existing
                environmental assets. These include natural features, such as unique vegetation, wildlife
                habitat, slopes, viewsheds and watercourses. Manmade features such as vineyards, orchards,
                and cultivated lands shall also be identified. The analysis shall describe how the proposed
                development concept uses the flexibility afforded by PUD provisions to preserve and protect
                natural and man-made environmental assets.




                                                       5-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.315 Page 52 of 171
                                                           Article 5: Supplemental Zoning District Standards
                                                                  Section 5.01: Planned Unit Developments

        Uses That May Be Permitted (currently Section 8.3.4). The following uses of land and structures
        may be permitted within planned unit developments:

             Single family dwellings.
             Two-family dwellings.
             Attached single-family residential housing, such as group housing, row houses, garden
             apartments, or other similar housing types that can be defined as single-family dwellings with
             no side yards between adjacent dwelling units, subject to Section 6.07.
             Open space, as defined in Article 2, according to Section 5.01(H). In addition to the uses
             permitted in Section 5.01(H), the following land uses may be set aside within the open space as
             common land for open space or recreation use under the provisions of this section:

                  Private recreational facilities (but not golf courses) such as pools or other recreational
                  facilities that are limited to the use of the owners or occupants of the lots located within
                  the planned unit development;
                  Historic building sites or historical sites, public and/or private parks and parkway areas,
                  ornamental parks, extensive areas with tree cover, and lowlands along streams or areas
                  of rough terrain when such areas have natural features worthy of scenic preservation;
                  and

                  Commonly owned agricultural lands.
             Deed-restricted agricultural lands.
             Garages and accessory buildings and uses exclusively for the use of residents of the planned
             unit development and for the proper maintenance thereof.
        Uses Permitted by Special Use Permit (currently Section 6.5A.2). Planned unit developments are
        subject to all requirements of uses and standards established for the corresponding conventional
        district described respectively in Article 3.
        Lot Size Variation Procedure (currently Section 8.3.5). The lot area for planned unit developments
        within residential and agricultural districts may be reduced from those sizes required by the
        applicable zoning district within which said development is located by compliance with the
        following procedures:
             Site Acreage Computation. The net acreage proposed for a planned unit development shall
             be computed to determine the total land area available for development into lots under the
             minimum lot size requirements of the applicable zoning district in which the proposed
             planned unit development is located. Lands below the ordinary high water mark shall not be
             considered part of the net acreage. Existing road rights-of-way shall be included in net
             acreage provided the property’s legal description includes the right-of-way.
             Maximum Number of Lots and Dwelling Units. After the net acreage has been determined
             by the above procedure, the maximum number of lots or dwelling units that may be
             approved within a planned unit development shall be computed by subtracting from the net
             acreage a fixed percentage of said total for street right-of-way purposes and dividing the
             remainder by the minimum lot area requirement of the zoning district in which the planned
             unit development is located.

                  The fixed percentages for street right-of-way purposes to be subtracted from the net
                  acreage shall be 15% for the R-1A and R-1B residential districts, 20% for the R-1C district,
                  and 30% for multiple family developments in the R-1D district. These percentages shall
                  apply regardless of the amount of land actually required for street rights-of-way.



                                                    5-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.316 Page 53 of 171
 Article 5: Supplemental Zoning District Standards
 Section 5.01: Planned Unit Developments


                     Subsection (a) above provides a uniform density calculation method to produce a
                     reasonable estimate of density possible under a conventional development scenario.
                     Alternatively, a developer may provide an actual site plan illustrating a conventional
                     development scenario with full adherence to all development standards to demonstrate
                     potential development density. The resulting density (number of units from either
                     option) can be placed on Individual lots with reduced lot sizes, setbacks and lot width
                     requirements to afford design flexibility.

                Permissive Building Envelope. The building envelope shall be as shown on the site plan and
                not included as open space. The township may approve front, side, and rear yard setbacks
                that are less than the required setbacks in the underlying zoning district.
                Permissive Minimum Lot Area. Minimum lot area shall be as determined by the township
                board and shown on the site plan.
                Maximum Permissive Building Height. Two and a half stories but not exceeding 35 feet.
                Accessory buildings shall not exceed a height of 15 feet. The height of agricultural buildings
                may be increased pursuant to Section 7.07(C).
           Open Space and Periphery Setbacks (currently Section 8.3.6 and Section 7.2.6)
                Open Space. The township board shall utilize one of the following options for dedication of
                the provided open space:
                     Open Space Dedicated for Private Use. A residential planned unit development with a
                     minimum of 65% of the net acreage kept as open space and owned by the homeowners
                     association or condominium association. That open space land shall be set aside as
                     common land for the sole benefit, use, and enjoyment of present and future lot or
                     homeowners within the development and may be used for passive recreation and
                     wildlife corridors.
                     (i)   Such open space shall be conveyed by proper legal procedures from the project
                           owner or owners to a homeowners association or other similar non-profit
                           organization.
                     (ii) Documents providing for the maintenance of said land and any buildings thereon to
                          assure that open space land remains open shall be provided to the township board
                          for its approval.
                     (iii) The access and characteristics of the open space land are such that it will be readily
                           available and desirable for the intended use.
                     Open Space Dedicated for Public Use. A residential planned unit development wherein
                     the developer voluntarily dedicates a minimum of 10% of the net acreage to the
                     township. That open space land shall be dedicated to the township for park or
                     recreational purposes by the project owner or owners provided that the township board
                     makes the following determinations:
                     (i)   The location and extent of said land is not in conflict with the master plan of
                           Peninsula Township; and
                     (ii) The access to and the characteristics of the open space land are such that it will be
                          readily available and beneficial to the public and desirable for the intended use.
                     Open Space Dedicated for Deed Restricted Agricultural Land. A planned unit
                     development with a minimum of 65% of the net acreage as deed-restricted agricultural




                                                       5-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.317 Page 54 of 171
                                                           Article 5: Supplemental Zoning District Standards
                                                                  Section 5.01: Planned Unit Developments

                land. That open space shall be retained in agricultural use as specified on the site plan
                with the following conditions:
                (i)   The land shall be used exclusively for farming purposes;
                (ii) A conservation easement shall be granted to Peninsula Township that restricts uses
                     to those that are allowed on deed-restricted agricultural land subject to
                     conservation easements purchased by Peninsula Township pursuant to the
                     Purchase of Development Rights Ordinance #23;
                (iii) A farmstead parcel consisting of a residence for the owner or operator of the farm
                      along with any or all of the following outbuildings may be shown on the site plan if
                      approved by the township board:
                      a.   Barns existing or proposed for uses necessary for agricultural production;
                      b.   Outbuildings existing or proposed for storage of machinery and equipment
                           used for agricultural production; and
                      c.   If a farmstead is shown on the site plan, it shall be counted as one of the
                           allowed dwelling units in the planned unit development; and
                (iv) The deed-restricted agricultural land may be sold separately from the dwelling
                     parcels.
                Open Space Apportioned between Private Use and Deed Restricted Agricultural Land.
                The township board may approve open space apportioned between private use and
                deed-restricted agricultural land described in Section 5.01(H)(1)(a) and Section 5.01(H)(1)(c)
                above, provided that, in addition to the provisions of Section 5.01(H)(1)(a) and Section
                5.01(H)(1)(c) above, the deed-restricted agricultural land portion:

                (i) Shall be a minimum of five acres;
                (ii) Shall be viable farmland as determined by the township board; and
                (iii) No buildings shall be allowed except as permitted in Section 5.01(H)(1)(a) and Section
                      5.01(H)(1)(c) above.

            Periphery Setbacks. It is the intent of this ordinance that residential developments other than
            conventional subdivisions be designed, constructed, operated, and maintained so as to be
            harmonious and appropriate in appearance with the existing or intended character of the
            general vicinity of the township in which they are located and that such a use will not change
            the essential character of the area in which it is proposed. To achieve this intent, the
            following setbacks apply to planned unit developments:
                General Periphery Setbacks. All buildings, including single-family dwellings and mobile
                homes within a planned unit development, attached single-family residential housing
                developments, or mobile home park developments, shall be placed at least 50 feet from
                any public right-of-way line for existing roadways bordering a site and at least 30 feet
                from any development boundary line that is not a public road right-of-way. Periphery
                setback spaces shall be occupied by plant materials and appropriately landscaped. The
                township may require that attached single-family residences be set back farther from the
                public road right-of-way of an existing roadway where a larger setback is desired to
                buffer the use from the road.
                Setback from Agricultural Areas. Planned unit developments abutting agricultural areas
                shall meet the setback requirements of Section 7.08.




                                                   5-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.318 Page 55 of 171
 Article 5: Supplemental Zoning District Standards
 Section 5.02: Site Condominiums

           Maximum Percentage of Lot Area Covered by All Structures (currently Section 8.3.7).
                The maximum percent of lot area covered by all structures shall not exceed 15% of net
                acreage.
                A building envelope within which structures may be located shall be shown on the site plan
                for all existing or future structures.
                The maximum number of square feet to be covered by all structures for each building
                envelope shall be shown on the site plan or attached to it.
           PUD Agreement and Performance Guarantee (currently Section 8.3.8). The applicant shall record
           a PUD agreement with the Grand Traverse County Register of Deeds containing the legal
           description of the entire project, specifying the date of approval of the special use permit, and
           declaring that all future development of the planned unit development property has been
           authorized and required to be carried out in accordance with the approved special use permit
           unless an amendment is adopted by the township upon the request or approval of the applicant or
           the applicant's transferee or assigns. The PUD agreement shall be in accordance with Section 13.09(B)
           and shall also include a performance guarantee in accordance with Section 13.09.
           Review Procedures and Development Standards. A PUD application shall follow all applicable
           review procedures of Section 13.04 and Section 13.05. Additionally, a PUD application shall meet the
           development standards and review procedures of its development type (e.g., site condominium,
           subdivision, etc.).

                          Site Condominiums (Currently Section 6.9)
           Intent (currently Section 6.9.1). It is recognized that Michigan statutes provide for the
           implementation of developments consisting of single-family detached residential dwelling units
           and sites through procedures other than those enabled by the Subdivision Control Act (Act #288 of
           1967 as amended). The intent of this section is to provide procedures and standards for the review
           of single-family residential subdivisions implemented under the provisions of the Condominium Act
           (Act #59 of 1978 as amended) and to ensure that such developments are consistent and
           compatible with conventional single-family platted subdivisions and promote the orderly
           development of the adjacent areas. It is not intended that commercial or industrial condominium
           projects will be reviewed or approved.
           General Provisions (currently Section 6.9.2). For the purposes of this section, a site condominium
           subdivision shall include any residential development in a residential or agricultural district
           proposed under the provisions of the Condominium Act (Act #59 of 1978 as amended) consisting
           of two or more single-family detached residential structures on a single parcel, with the exception
           that the provisions of this section limiting condominium subdivisions to single-family detached
           structures shall not apply to condominium developments that are reviewed and approved through
           the special use permit–planned unit development option.

           Required Plans, Conditions, and Improvements for New Projects (currently part of Section 6.9.3).
           The site condominium subdivision plan shall include the information required in Section 13.04(B) as
           well as the following:
                Condominium Units. The site condominium subdivision plan shall indicate specific parcel
                dimensions with front, rear, and side condominium lot lines allocated to each condominium
                dwelling unit. The description, size, location, and arrangement of the condominium lots shall
                conform to the requirements of a conventional platted subdivision pursuant to the
                subdivision control ordinance and the land division ordinance.
                Area and Bulk Requirements. Each condominium dwelling unit shall be located within a
                condominium lot as follows:



                                                       5-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.319 Page 56 of 171
                                                         Article 5: Supplemental Zoning District Standards
                                                                          Section 5.02: Site Condominiums


                The minimum size condominium lot per dwelling unit, maximum dwelling unit height,
                minimum yard setbacks, minimum building width of the principal structure, and
                maximum percentage of condominium lot area covered by all structures shall conform
                with the requirements of the zoning district in which it is located and with Article 4.

                Condominium lots shall back into such features as primary roads except where there is a
                marginal access road unless a secondary access is provided. Such condominium lots shall
                contain a landscaped easement along the rear at least 20 feet wide to restrict access to
                the primary road, to minimize noise, and to protect outdoor living areas.
                Double frontage condominium lots shall be prohibited except where the rear yard abuts
                a major road and does not take access from the major road.
                Unless the circumstances are such that the land area is not of sufficient size to develop
                secondary roads, all condominium lots shall front on secondary roads and condominium
                lots along M-37, Center Road, Peninsula Drive, Bluff Road, Montague Road, and East
                Shore Drive shall be back-up lots.
                All condominium lots shall front upon a public road or private road. Variances may be
                permitted in an approved planned unit development.
            Streets. If a condominium subdivision is proposed to have private streets, they shall be
            designed to at least the minimum design, construction, inspection, approval, and
            maintenance requirements of this ordinance. All public streets within a condominium
            subdivision shall be constructed as required by the Grand Traverse County Road Commission.

            Water Supply and Sewage Disposal Systems. Water and sewage disposal systems shall
            comply with the Peninsula Township Master Plan and the Peninsula Township Subdivision
            Control Ordinance (Ordinance #8) and shall be approved by Grand Traverse County or the
            State of Michigan. It is recognized that joining water and sewer ventures with contiguous or
            nearby landowners may prove to be expedient.

            Street Trees. There shall be a minimum of one tree per condominium lot with a frontage of
            70 feet or fewer, or a minimum of two trees per condominium lot with a frontage of more
            than 70 feet. At least three trees shall be provided for a corner condominium lot. The species
            and location of street trees shall comply with the requirements of Section 5.4.7 of the
            Peninsula Township Subdivision Control Ordinance (Ordinance #8).

            Accessory Structures. Accessory structures to serve all unit owners in a condominium shall be
            allowed within the general common elements, provided the accessory structure is shown on
            the site plan, and further provided that:
                Each structure is no more than 200 square feet in area, provided the total percent of the
                condominium parcel covered by all structures does not exceed the maximum amount
                allowed in the zoning district;
                The site plan includes the maximum area to be covered by all structures for each
                condominium lot and for the general and the limited common elements;
                The structure height is no greater than 15 feet;
                The structure meets the underlying zoning district setbacks from the property lines of
                the condominium project;
                The structure is located within the general common elements of the condominium;




                                                 5-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.320 Page 57 of 171
 Article 5: Supplemental Zoning District Standards
 Section 5.02: Site Condominiums

                     The structure and its proposed use(s) is shown on the site plan approved or amended by
                     the township and receives a land use permit from the zoning administrator prior to
                     construction; and
                     The use of the structure shall be for one or more of the following uses:

                     (i) Recreational (deck, gazebo, bus shelter, or picnic shelter); or
                     (ii) Utility (storage of maintenance or recreation equipment or trash enclosures).

                Natural Features Regulations. The proposed planned unit development shall comply with the
                natural features regulations of Section 8.01 (Wetland Restrictions), Section 8.02 (Floodplain
                Controls and Restrictions), Section 8.03 (Mining or Removal of Topsoil, Sand, Gravel, and
                Minerals), Section 8.04 (Soil Erosion and Sedimentation Control and Protection of Steep
                Slopes), Section 8.05 (Stormwater Management), and Section 8.06 (Removal of Fruit-Producing
                Trees, Vines, or Shrubs from Properties Being Developed).
                Setback from Agricultural Areas. Site condominiums abutting agricultural areas shall meet
                the setback requirements of Section 7.08.
           Required Plans for Expandable or Convertible Projects (NEW SECTION). Prior to expansion or
           conversion of a condominium development to additional land, the new phase of the project shall
           undergo site plan review and approval pursuant to Section 13.04 of this ordinance. The conversion of
           any development to condominium form of ownership shall require all standards and requirements
           of this ordinance regarding condominiums to be met.
           Plan Application and Information required (currently Section 6.9.4). The proprietor shall submit a
           written application to the township zoning administrator for approval of the condominium
           subdivision plan and also the fee established by the township board for review of such plans.
           Master Deed, Restrictive Covenants, “As Built” Survey, and Association Bylaws to Be Furnished
           (currently part of Section 6.9.4.1). The condominium subdivision developer shall submit to the
           township zoning administrator 11 copies of the condominium subdivision plan that includes the
           information required in Section 13.04(B) and proposed protective covenants and deed restrictions
           that would meet the requirements of Sections 112(1) and 113-119 of the Subdivision Control Act.
           The name of the proposed project shall be subject to the approval of the township to eliminate
           duplicate names or names that are similar to existing developments.
           Review Procedures (currently Section 6.9.5)
                Distribution to Authorities. The zoning administrator shall deliver the proposed
                condominium subdivision plan to the planning commission and township board for review.
                The zoning administrator shall retain one copy and send one copy each to the township fire
                chief, the township planner, and the Grand Traverse County Planning Commission for plan
                review.

                Staff Review. The township planner shall send recommendations to the township planning
                commission at least 10 days prior to planning commission review as provided for in Section
                5.02(G)(3).

                Planning Commission.

                     The Peninsula Township Planning Commission shall review the condominium subdivision
                     plan and the reports of the county road commission, the county drain commissioner/soil
                     erosion officer, the county health department, the county planning commission, and the
                     township planning director.
                     The planning commission shall hold a public hearing on the proposed condominium
                     subdivision plan.



                                                      5-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.321 Page 58 of 171
                                                           Article 5: Supplemental Zoning District Standards
                                                                            Section 5.02: Site Condominiums


                  If, following the review and public hearing prescribed above, the planning commission
                  determines that the proposed plan meets all requirements of this ordinance, the
                  planning commission shall send notice of action taken with comments to the township
                  board. If the condominium subdivision plan does not meet all requirements, the planning
                  commission shall recommend disapproval of the plan. It shall state its reason in its official
                  minutes and forward same to the township board.
             Township Board.
                  The township board shall not review, approve, or reject a condominium subdivision plan
                  until it has received the report and recommendations from the planning commission.
                  The township board shall consider the condominium subdivision plan at its next meeting
                  after receipt of the recommendations from the planning commission.
                  The township board shall either approve the condominium subdivision plan, reject the
                  plan and give its reasons, or table the proceedings pending changes to the plan to make
                  it acceptable to the board.
        Conditions and Duration of Approval (currently Section 6.9.6.1 and 6.9.6.2)
             Conditions. The approval of the township board will indicate that the proposed condominium
             subdivision plan meets the provisions of Section 141(1) of the Condominium Act relating to
             the ordinances and regulations of Peninsula Township but does not cover additional permits
             that may be required after the master deed has been recorded.

             Duration. Approval of the condominium subdivision plan or phases of the plan by the
             township board shall be for a period of one year from the date of its approval by the
             township board pursuant to Section 13.05. The township board may extend the one-year
             period if applied for and granted in writing but only concerning its own requirements.
        Monuments Required (NEW SECTION). All condominium developments that consist in whole or in
        part of condominium lots that are building sites, mobile home sites, or recreational sites shall be
        marked with monuments as provided in this subsection.

             All monuments used shall be made of solid iron or steel bars at least one-half inch in diameter
             and 36 inches long and completely encased in concrete at least four inches in diameter.

             Monuments shall be located in the ground at all angles in the boundaries of the
             condominium development; at the intersection lines of streets; at the intersection of the lines
             of streets with the boundaries of the condominium development; at the intersection of alleys
             with the boundaries of the condominium development; at all points of curvature, points of
             tangency, points of compound curvature, points of reverse curvature, and angle points in the
             side lines of streets and alleys; and at all angles of an intermediate traverse line. It is not
             intended or required that monuments be placed within the traveled portion of a street to
             mark angles in the boundary of the condominium development if the angle points can be
             readily re-established by reference to monuments along the sidelines of the streets.
             If the required location of a monument is inaccessible or where locating a monument would
             be clearly impracticable, it is sufficient to place a reference monument nearby and the precise
             location shall be clearly indicated on the plans and referenced to the true point.
             If a point requiring a monument is on a bedrock outcropping a steel rod, at least one-half inch
             in diameter shall be drilled and grouted into solid rock to a depth of at least eight inches.
             All required monuments shall be placed flush with the ground where practicable.




                                                    5-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.322 Page 59 of 171
 Article 5: Supplemental Zoning District Standards
 Section 5.02: Site Condominiums

                All unit corners and the intersection of all limited common elements and all common
                elements shall be identified in the field by iron or steel bars or iron pipe at least 18 inches
                long and one-half inch in diameter or other approved markers.
                The township planning director may waive the placing of any of the required monuments and
                markers for a reasonable time, not to exceed one year, on the condition that the proprietor
                deposits with the township cash, a certified check, or irrevocable bank letter of credit to
                Peninsula Township, whichever the proprietor selects, in an amount to be established by the
                board, by resolution. Such cash, certified check, or irrevocable bank letter of credit shall be
                returned to the proprietor upon receipt of a certificate by a surveyor that the monuments
                and markers have been placed as required within the time specified.

           Compliance with Federal, State, and Local Law (NEW SECTION). All condominium developments
           shall comply with federal and state statues and local ordinances.

           Subdivision of Condominium Lots (NEW SECTION). All subdivisions of individual condominium lots
           shall conform to the requirements of this ordinance for minimum lot width, lot area, and building
           setback requirements for the district in which the site condominium project is located, and these
           requirements shall be made part of the bylaws and recorded as part of the master deed.
           Encroachment Prohibited (NEW SECTION). Encroachment of one condominium lot upon another,
           as described in the Michigan Condominium Act as amended, shall be prohibited by the
           condominium bylaws and recorded as part of the master deed.

           Relocation of Boundaries (NEW SECTION). The relocation of boundaries, as described in Section 48
           of the Condominium Act, shall conform to all setback requirements of this ordinance for the district
           in which the project is located and shall be approved by the zoning administrator, and this
           requirement shall be made part of the bylaws and recorded as part of the master deed.
           Performance Guarantee (NEW SECTION). See Section 13.09.
           Final Documents to Be Provided (NEW SECTION). After submittal of the condominium plan and
           bylaws as part of the master deed, the proprietor shall furnish to the township a copy of the site
           plan on 24-inch x 36-inch sheets and in a digital format acceptable to the township.




                                                       5-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.323 Page 60 of 171
                                                               Article 6: Standards Applicable to Specific Uses




 Article 6                      Standards Applicable to
                                Specific Uses
                        Adult Foster Care Facilities
        Adult Foster Care, Family Home (Six or Fewer Residents) (NEW SECTION). Adult foster care family
        homes shall meet the following requirements:

             An adult foster care family home shall be considered a residential use of property for the
             purposes of zoning and a permitted use in all residential zones and is not subject to a special
             land use permit or procedure different from those required for other dwellings of similar
             density in the same zone;
             Such uses shall be duly licensed by the State of Michigan;
             A maximum of six adults may receive foster care at any one time; and

             The facility shall be operated within the primary residence of the caregiver.
        Adult Foster Care, Small Group Home (Seven–12 Residents) (currently Section 8.7.3(9)). Adult
        foster care small group homes shall meet the following requirements:
             Such uses shall be duly licensed by the State of Michigan;
             A maximum of 12 adults may receive foster care at any one time;

             The facility shall be operated within the primary residence of the caregiver;
             The minimum lot size shall be five acres;
             Such facilities shall be allowed only in areas that are and will remain free from concentrations
             of objectionable airborne chemical sprays and similar materials utilized by agricultural
             operations within close proximity;
             Such facilities shall be located where adult foster residents will be safe from traffic and other
             hazards;
             In addition to the setback requirements of the zoning district, no facility shall be closer than
             50 feet to a lot line; and
             An adult foster care small group home must have a connection to a sanitary sewer system.

                        Barn Storage (currently Section 6.7.2(18))
        The intent of this use is to help make it economical for farmers to keep and maintain barns that
        might otherwise be allowed to decay because they are obsolete. Barn storage shall not be a self-
        service storage facility use (see Section 6.28) where there is regular access to the rental space by
        owners of the stored materials.
        It is prohibited for a property owner to build a barn just for rental storage or to rent storage in a
        barn and then build a similar structure for farm use.


                                                     6-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.324 Page 61 of 171
 Article 6: Standards Applicable to Specific Uses



           The zoning administrator may issue a land use permit for rental of storage space in barns for boats,
           campers, farm equipment, or similar items in barns in the agricultural A-1 district, provided:
                The barn has been previously used for the storage of agricultural crops or for housing of
                livestock.
                The barn has been in existence in its present form for not fewer than 20 years prior to the
                application for a land use permit for this use.
                The zoning administrator has determined that the barn is no longer used for farm purposes
                because of farm consolidation or changes in operations.
                The barn is not increased in size or the exterior modified for the use; however, doors or the
                interior may be modified if necessary to make the barn suitable for storage.
           The rental of storage space in a barn shall be discontinued if a new barn is constructed for a use
           that can be accommodated in the old barn.
           The zoning board of appeals may grant a variance from the minimum 20-year requirement,
           provided the zoning board of appeals determines that the request is consistent with the intent of
           this section to not allow a property owner to build a barn just for rental storage or to rent storage
           in a barn and then build a similar structure for farm use.

                          Bed and Breakfasts (currently Section 8.7.3(6))
           Statement of Intent. It is the intent of this subsection to establish reasonable standards for bed
           and breakfast establishments to assure that:
                The property is suitable for transient lodging facilities;
                The use is compatible with other uses in the residential and agricultural districts;

                Residential and agricultural lands shall not be subject to increased trespass; and
                The impact of the establishment is no greater than that of a private home with overnight
                house guests.
           Development Standards. The following requirements for bed and breakfasts together with any
           other applicable requirements of this ordinance shall be complied with:
                Minimum Lot Area. The minimum lot size shall be one acre.
                Parking. Off-street parking shall be provided in accordance with Section 9.02 and Section 9.03 of
                this ordinance.
                Owner Occupied and Managed. The bed and breakfast shall be the principal dwelling unit on
                the property and shall be owner occupied when open for business.
                Building Exits. The residence shall have at least two exits to the outdoors.
                Maximum Number of Sleeping Rooms. No more than three sleeping rooms in the residence
                may be used for rental purposes.

                Maximum Number of Registered Guests. Not more than eight registered guests may be
                accommodated at any time.




                                                        6-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.325 Page 62 of 171
                                                               Article 6: Standards Applicable to Specific Uses


             Sleeping Rooms Part of the Dwelling. The rooms utilized for sleeping shall be a part of a
             dwelling that has received an occupancy permit prior to the application for a bed and
             breakfast special use permit.
             Minimum Area of Sleeping Rooms. The rental sleeping rooms shall have a minimum size of
             100 square feet for each two occupants with an additional 30 square feet for each occupant
             to a maximum of four occupants per room.
             Required Permits and Approvals. The bed and breakfast owner shall furnish necessary
             permits or approvals required from the Grand Traverse County Health Department, Grand
             Traverse County Soil Erosion and Sedimentation Control Department, Grand Traverse County
             Road Commission, and all other applicable local, state, and federal regulating agencies.
             Floor Plan. The township board shall require that a floor plan drawn to an architectural scale
             of not fewer than one-eighth inch equals one foot (1/8 inch = 1 foot) is on file with the
             Peninsula Township Fire Department.
             Guest Registry. Each owner/operator of a bed and breakfast shall keep a guest registry that
             shall be available for inspection by the zoning administrator, code enforcement officer, and
             police and fire officials at any time.

             Maximum Length of Stay. The length of stay for each registered guest shall not exceed seven
             days within any 30-day period.

             Additional Fencing and Screening. In the event that the township board determines that
             noise generation may be disturbing to neighbors, or that the location of the establishment is
             in an area where trespass onto adjacent properties is likely to occur, then the township board
             may require that fencing and/or an evergreen planting buffer be installed and properly
             maintained.

             Prohibited Rentals. No motorized off-road vehicles (e.g., snowmobiles, four-wheelers, etc.),
             or watercraft shall be rented or used on the property by registered guests.

             Special Use Standards. A special use permit shall not be granted if the essential character of a
             lot or structure within a residential or agricultural district, in terms of use, traffic generation,
             or appearance, will be changed substantially by the occurrence of the bed and breakfast use.
             Food and/or Beverages Served. Breakfast shall be the only meal served and only to
             registered guests.

                       Child Care Center (NEW SECTION)
        Licensing. In accordance with applicable state laws, all child care centers shall be licensed by the
        State of Michigan and shall comply with the standards outlined for such facilities.

        Emergency Care. Each child care center shall employ a staff person with current CPR and first aid
        training and shall meet other state emergency care requirements.

        Hours of Operation/Care. Hours of operation may be up to 24 hours a day, with not more than 12
        hours of continuous care at any time for any child.

        Separate Building/Parcel. Each child care center shall be located in its own distinct building and on
        its own separate parcel except where proposed as accessory to an Institutional Use (Section 6.17), in
        which case it must be located entirely within the principal building exclusive of outdoor recreation
        areas as otherwise required.




                                                     6-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.326 Page 63 of 171
 Article 6: Standards Applicable to Specific Uses


           Outdoor Recreation Area. A minimum of 150 square feet of outdoor recreation area shall be
           provided and maintained per child, and the overall size of the recreation area shall not be fewer
           than 5,000 square feet. The outdoor recreation area shall be contiguous to and directly accessible
           from the building containing the child care centers and shall not be separate from the building by
           parking, fire lane, or other vehicular circulation. The outdoor recreation area shall be completely
           fenced and enclosed and shall be suitably screened from any adjoining residentially zoned or used
           land by a greenbelt as required in Section 8.08.
           Frontage. Child care centers shall have frontage onto a paved thoroughfare or collector road and
           shall have ingress and egress through the same.
           Setbacks. In addition to all other setback requirements of the district, child care centers shall have
           a minimum side yard setback of at least 25 feet.

                          Child Care, Family Home (Six or Fewer Children) (NEW
      SECTION)
           A child care family home shall be considered a residential use of property for the purposes of
           zoning and a permitted use in all residential zones and is not subject to a special land use permit or
           procedure different from those required for other dwellings of similar density in the same zone.
           Such uses shall be duly licensed by the State of Michigan.
           A maximum of six children may receive care at any one time.

           The facility shall be operated within the primary residence of the caregiver.

                    Child Care, Group Home (Seven to Twelve [7–12)
      Children) (currently Section 6.2.2(7))
           State Licensing. Such uses shall be duly licensed by the State of Michigan.
           Location. In accordance with Public Act 110 of 2006 as amended, the township board may deny
           the request if the proposed facility is located closer than 1,500 feet to any of the following:
                Another licensed group day care home.
                An adult foster care small group home or large group home as licensed under the Adult
                Foster Care Licensing Act, P.A. 281 of 1979 as amended.

                A facility offering substance abuse treatment and rehabilitation services to seven or more
                people licensed under Article 6 of the public health code, P.A. 368 of 1978 as amended.

                A community correction center, resident home, halfway house, or other similar facility that
                houses an inmate population under the jurisdiction of the Michigan Department of
                Corrections.
           Character. In accordance with Public Act 110 of 2006 as amended, all facilities must maintain the
           property consistent with the visible characteristics of the neighborhood.
           Hours of Operation. In accordance with Public Act 110 of 2006 as amended, a facility may not
           exceed 16 hours of operation during a 24-hour period. Should the township receive any written
           complaints regarding operating hours, the township board may limit the operation of a group child
           care home during the hours of 10:00 p.m. to 6:00 a.m. without prohibiting the use during those
           hours.



                                                       6-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.327 Page 64 of 171
                                                               Article 6: Standards Applicable to Specific Uses



        Signs. In accordance with Public Act 110 of 2006 as amended, a facility’s sign to identify itself must
        meet the applicable sign regulations of this ordinance.
        Off-Street Parking. In accordance with Public Act 110 of 2006 as amended, a facility must meet
        applicable off-street parking regulations of this ordinance.
        Fencing. A four-foot-high fence around the perimeter of all outdoor play areas shall be required in
        accordance with Section 7.11.

                          Dwelling, Multiple-Family (NEW SECTION)
        Access. All site plans shall have adequate means of ingress and egress throughout the project to
        permit circulation for safety equipment.

        Public Parking.
             In all multiple projects of more than 100 dwelling units, parking shall not be allowed along the
             main circulation drive.
             All parking lots must be a minimum of 62 feet in width, and, if through traffic is permitted
             through the lot, the width must be increased to 64 feet.
        Maximum Attached Units per Building and Building Length. The maximum number of dwelling
        units that may be attached in a single building is eight. Additionally, no building width shall have a
        dimension greater than 200 feet, and the structure shall contain offsets/recesses at least every 50
        feet to avoid long blank walls.
        Building Lines. There shall be no more than two continuous attached dwelling units with the same
        building line. No building lines in any continuous attached row shall, when extended, be closer than
        two feet, measured perpendicularly, to any other such building line. See definition of “Building
        Line” in Article 2.

        Minimum Building Spacing. Minimum spacing between buildings shall be 20 feet when the two
        buildings are end to end or the closest walls are garage walls or dwelling unit sidewalls. In all other
        situations, minimum separation shall be 40 feet.
        Minimum Setbacks from Roads and Pedestrian Ways. No building shall be closer than 30 feet to a
        right-of-way or internal roadway.
        Outdoor Areas. All dwelling units must be constructed to permit the development of an individual
        outdoor area not fewer than 100 square feet in area, either when the units are first developed or
        at some later date.
        Direct Outdoor and Common Area Access. All dwelling units shall have their main ingress/egress
        directly to the outdoors and a common area. Open porches, landings, and stairs may be shared by
        more than one dwelling unit.

        Sidewalks. Sidewalks shall be provided parallel to all roadways, whether public or private, and shall
        further be provided to the satisfaction of the planning commission and township board to allow for
        convenient and safe pedestrian traffic throughout the complex.
        Lighting. Lighting shall be provided to allow for a safe use of sidewalks during non-daylight hours
        and shall meet the requirements of Section 8.07.




                                                     6-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.328 Page 65 of 171
 Article 6: Standards Applicable to Specific Uses


           Common Areas. Common areas shall be provided for the use and enjoyment of the residents
           within the development. This area shall be provided as set forth in this ordinance. In the case of
           condominium developments, a limited common area may be created for each dwelling unit.
           Attachment. No part of an attached single-family dwelling unit shall be located above or below
           another attached single-family dwelling unit. Attachment of the single-family dwelling units, one to
           another, may be through a common party wall or similar architectural barrier.

                           Dwelling, Secondary (currently Section 6.2.2(2)(b))
 A secondary dwelling detached from the principal dwelling shall not be permitted on the same lot with a
 single-family dwelling unless the lot has a width twice the normal width, and the secondary dwelling shall be
 located to qualify as a single-family dwelling in its own right on one half the width of the lot of the principal
 dwelling.

                           Farm Processing Facilities
 See “Winery/Farm Processing Facilities” in Section 6.34.

                           Food Processing Plant (currently 8.5)
           Authorization. The township board may authorize the construction, maintenance, and operation in
           the agricultural district of food processing plants related to local agricultural production by issuing a
           special use permit subject to the procedures and requirements of Section 13.05, provided it has been
           demonstrated the operation will not create any nuisance that will be detrimental to the health,
           safety, and welfare of township residents or adversely affect adjoining property owners. Food
           processing plants do not include wineries.
           Required Information. In addition to the site plan information requirements of Section 13.04(B), the
           following information shall be submitted as a basis for judging the suitability of the proposed
           operation:
                 A description of the operations proposed in sufficient detail to indicate the effects of those
                 operations in producing traffic congestion, noise, glare, air pollution, fire or safety hazards, or
                 the emission of any potentially harmful or obnoxious matter or radiation.

                 Engineering and architectural plans for:
                      The treatment and disposal of sewage and industrial waste or unusable by-products; and
                      The proposed handling of any excess traffic congestion, noise, glare, air pollution, water
                      pollution, fire or safety hazards, or the emission of potentially harmful or obnoxious
                      matter or radiation.
                 The proposed number of shifts to be worked and the maximum number of employees on
                 each shift.

                           Gas Stations (currently Section 8.8)
           Site Development Requirements. The following requirements for site development together with
           any other applicable requirements of this ordinance shall be complied with:
                 Minimum Site Size. 25,000 square feet with a minimum width of 150 feet.
                 Site Location. The proposed site shall have at least one property line on a major thoroughfare
                 as classified in the Peninsula Township Master Plan.



                                                        6-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.329 Page 66 of 171
                                                                  Article 6: Standards Applicable to Specific Uses



                Building Setback. The building or buildings shall be set back 40 feet from all street right-of-
                way lines and shall not be located closer than 25 feet to any property line in a residential
                district.
                Access Drives. No more than one driveway approach shall be permitted directly from any
                major thoroughfare nor more than one driveway approach from any other public street.
                     Driveway approach widths shall not exceed 35 feet measured at the property line.
                     Driveways shall be located as far from street intersections as practicable but no fewer
                     than 50 feet.
                     No driveway or curb cut for a driveway shall be located within 10 feet of an adjoining
                     property line.
                     Any driveway giving access to a single street shall be separated from any other driveway
                     by a landscaped island per Section 8.08 with a minimum dimension of 20 feet.
                Lighting. All lighting shall conform to the requirements of Section 8.07.
                Signs. Signs as allowed by Article 10.
                Off-Street Parking. As provided in Article 9.

                           General Farming and Horticultural Use (currently Section
      6.2.2(6))
 Farming and horticultural use includes the carrying on of usual soil practices of cultivation, spraying, and
 fertilization, including the use of barnyard and poultry manure. It also includes migrant workers' quarters and
 roadside stands for the sale of agricultural products. It excludes the raising and grazing of farm animals and
 fowl in residential districts except those as permitted when complying with the Michigan Right to Farm Act
 provisions.

                           Greenhouses and Nurseries (Retail Sales) (NEW SECTION)
           Site Area. There shall be no maximum size limitation for a greenhouse structure. However, lot
           coverage for all structures, including greenhouse structures, shall not exceed 40%.
           Structures. All greenhouse structures shall conform in construction and design to the current
           accepted national industry standards for such structures and shall be cleaned and maintained on a
           regular basis, including but not limited to a routine spot replacement program for damaged, torn,
           or faded materials and parts.

           Wholesale Sales. Wholesale sales of annual and perennial plants shall be permitted, provided that
           retail sales shall also be a principal component of the use of the site.

           Fertilizer Applications and Other Similar Applications. In addition to all environmental and
           performance requirements in this ordinance, fertilizing and other similar application processes
           shall conform to all applicable federal, state, or other environmental guidelines.
           Hours of Operation. Operating hours of such uses shall be limited to normal business hours and
           may be permitted to vary dependent upon location, season, and amount of daylight. All such limits
           shall be noted on the site plan.
           Lighting. See lighting standards of Section 8.07.



                                                         6-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.330 Page 67 of 171
 Article 6: Standards Applicable to Specific Uses


           Equipment Operation and Storage. All mechanical or motorized equipment operated in
           conjunction with such uses shall be stored in an enclosed building or adequately screened from
           rights-of-way and adjacent residentially zoned or used properties. Unless part of an agriculture
           operation, equipment shall be operated outdoors only between the hours of 7:00 a.m. and 9:00
           p.m.

           Merchandise and Material Storage. Merchandise or materials shall be stored in an enclosed
           building or sufficiently screened from rights-of-ways and adjacent residentially zoned or
           residentially used properties to minimize noise, odor, smoke, dust, visual stormwater runoff, and
           other impacts. The planning commission and township board may require screening by additional
           setbacks or buffering pursuant to Section 8.08. The only exceptions to this requirement shall be for
           planted or seasonal displays as indicated on an approved site plan. Temporary sales and seasonal
           sales of holiday trees and similar items shall be subject to other requirements of this ordinance.
           Outdoor Stacks and Piles of Bulk Materials. Outdoor stacks and piles of bulk materials such as soil,
           sand, mulch, peat moss, and stones as well as bagged or boxed items are subject to the following
           standards:

                Outdoor stacks and piles of bulk materials shall not be located in front of principal building(s);
                Outdoor stacks and piles of bulk materials shall not be located where visible from any right-
                of-way or residential district or use;
                Outdoor stacks and piles of bulk materials shall not be located within any required rear or
                side yard setbacks;
                Outdoor stacks and piles of bulk materials shall be covered at all times with material capable
                of minimizing smoke, dust, stormwater runoff, and other impacts;
                All outdoor stacks and piles shall not be greater than 12 feet in height; and
                The planning commission and township board may require that all outdoor stacks and piles
                be enclosed on at least 3 sides by retaining walls or other permanent containment structures
                with concrete bases not greater than 6 feet in height.
           Pedestrian and Vehicle Access. Sidewalks and off-street parking and loading areas shall at all times
           be kept clear and free of all merchandise, materials, and use-related vehicles and equipment.

                          Home Occupation (currently Section 6.2.3(2))
           Permit. A "Home Occupation Permit" shall be obtained from the zoning administrator prior to
           beginning a home occupation and shall be issued to the person conducting the home occupation
           and shall not run with the land. Such permit shall be revoked should the home occupation at any
           time not meet the provisions of this ordinance. Any permit shall become null and void 1 year after
           issuing the permit unless the home occupation has been established and is operating.
           Allowable Uses Not Requiring a Permit. The following incidental uses are allowed and do not need
           a permit:
                Garage sales, provided they occur not more than twice in any calendar year.
                Party sales for the purpose of selling merchandise or taking orders.
                An office in the residence, provided there are no employees except family members living at
                the residence, and further provided that no customers or clients arrive at the residence.




                                                       6-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.331 Page 68 of 171
                                                                Article 6: Standards Applicable to Specific Uses


             A pet sitter, provided not more than four pets may be cared for on the property at one time
             and all animal waste is removed on a regular schedule to minimize odor.

        Operator and Employees. Home occupations are permitted in residential structures when carried
        out by the residents of the dwelling along with up to two full-time equivalent employees within
        either the dwelling or an accessory building.
        Floor Area. The area utilized for the home occupation shall not exceed one-fourth of the floor area
        of one one story of the dwelling, including attached garages and excluding porches and decks,
        whether or not the dwelling or an accessory building is so utilized.
        Outdoor Activities and Storage. No outdoor activities or outdoor storage in excess of those
        normally found in the immediate residential neighborhood shall be allowed in connection with a
        home occupation. The zoning administrator shall make such a determination prior to issuing a land
        use permit.
        Environmental Impacts. Home occupation activities shall not discharge any odor or dust, nor shall
        any vibration, noise, or glare be discernible at property boundaries, and all lighting shall conform to
        the requirements of Section 8.07.
        Large Deliveries Prohibited. Home occupations shall not be permitted if the occupation would
        normally have deliveries or pick-ups by semi-trailer.
        Hazardous or Controlled Substances. No hazardous or controlled substances or materials shall be
        used or stored on the premises unless prior approval is obtained from proper authorities.
        Limited Sales. No retail sales shall be permitted on the premises; however, incidental sales
        previously made off premises or by phone or internet may be picked up at the premises. Direct
        sales of products off display shelves or racks is not allowed.

        Parking. No more than four vehicles shall be parked in the driveway at any given time except for
        personal or private activities. Parking spaces shall be provided so that no cars are parked on the
        lawn or on the shoulders of the road.
        Instruction in a Craft or Fine Art Permitted. The occupants of a residence may give instruction in a
        craft or fine art within the residence provided that the other requirements of this section are met
        and a home occupation permit is issued. Sales of incidental items related to the instruction are
        allowed.

        Residential Character Preserved. In no event shall the use of a building for a home occupation
        alter the residential character of the building, nor shall it require external alterations, construction,
        or repair of any kind, such as converting a garage door into a storefront with display windows,
        which is not customary to residential use.
        Signage. See Article 10.
        Garages. Existing garages shall be retained for inside parking of vehicles.

                        Hotels and Motels (currently 8.10)
        Qualifying Conditions.
             Minimum Floor Area. Each guest room shall contain not fewer than 250 square feet of floor
             area.
             Maximum Registered Guests Per Unit. The maximum number of registered guests per unit
             shall not exceed five persons.



                                                     6-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.332 Page 69 of 171
 Article 6: Standards Applicable to Specific Uses



                Minimum Lot Area. The minimum lot size shall be sufficient to meet applicable building
                setbacks.
                Maximum Lot Coverage. All buildings, including accessory buildings, shall not occupy more
                than 10% of the net area within property lines.
                Minimum Yard Dimensions. All buildings shall be set back no fewer than 150 feet from any
                right-of-way line, and no fewer than 60 feet from any side or rear property line.
                Site Screening. The site may be closed by open-structure wood or wire fences along any yard
                line but shall not exceed six feet in height. Shrubs or trees may be used to screen alone or in
                combination with structural screens. No screening shall in any way impair safe vertical or
                horizontal site distance for any moving vehicle. Screening at least four feet high shall be
                erected to prevent headlight glare from shining on adjacent residential or agricultural
                property. No screening shall be closer than 75 feet to any right-of-way line except for
                headlight screening, which shall not be closer than 30 feet.

                Lighting. All lighting shall conform to the requirements of Section 8.07.
                Accessory Uses. Uses such as swimming pools and other outdoor recreational uses, meeting
                rooms, restaurants, taverns or bars, and a caretaker's or proprietor's residence shall be
                permitted provided that these uses are located on the same site as the principal use to which
                they are accessory. Appropriate permits shall have been obtained from regulating county
                and/or state agencies.
                Well and Septic System. Proof of evaluation of the well and septic system by the Grand
                Traverse County Health Department and conformance to that agency's requirements shall be
                supplied by the owner.

                Fire Safety.
                     All transient lodging facilities shall conform to the Michigan State Construction Code
                     sections regarding fire safety.
                     An on-site water supply shall be available and meet the requirements of the Peninsula
                     Township Fire Department.
                     A floor plan drawn to an architectural scale of not less than one-eighth inch equals one
                     foot (1/8 inch = 1 foot) shall be on file with the Peninsula Township Fire Department.
                     Each operator of a guest lodging facility shall keep a guest registry that shall be available
                     for inspection by the zoning administrator and police and fire officials at any time.
                     Master keys for all rooms shall be available at all times.
                Fencing or Planting Buffer. In the event the township board determines noise generation
                may be disturbing to neighbors or the location of the establishment is in an area where
                trespass onto adjacent properties is likely to occur, then the township board may require
                fencing and/or a planting buffer be constructed and maintained in addition to the
                requirements of Section 8.08.
                Prohibited Rentals. No motorized off-road vehicles (e.g., snowmobiles, four-wheelers, etc.)
                or watercraft shall be rented or used on the property by registered guests.
                Activities and Outdoor Gatherings. Activities made available to guests shall be on the lot
                used for the facility. Outdoor gatherings of guests or other individuals shall be conducted in
                such a manner as to not be disruptive to neighboring properties and shall end by 9:30 p.m.



                                                       6-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.333 Page 70 of 171
                                                                   Article 6: Standards Applicable to Specific Uses



                 Density of Development. The maximum number of rental units that may be developed at
                 any single location shall be 20. Accessory uses shall be as approved as a part of the special use
                 permit approval process.
                 Parking. Parking shall meet the requirements of Article 9.
                 Additional Requirements. Such developments shall meet the requirements of Section 7.08(A)
                 and Section 7.08(B).

                           Indoor Recreation (NEW SECTION)
 Indoor recreation facilities, such as, but not limited to, bowling establishments, billiard halls, indoor archery
 ranges, indoor tennis courts, indoor skating rinks, arcades, and similar indoor recreation uses, shall comply
 with the following regulations:

           Setbacks. Indoor recreation uses shall be set back a minimum of two hundred (200) feet from any
           property line that abuts a residential district.

           Adverse Impacts. The location, design, and operation of an indoor recreation use shall not
           adversely affect the continued use, enjoyment, and development of adjacent properties. In
           considering this requirement, particular attention shall be focused on the adverse impact resulting
           from loitering on the premises.
           Access. Indoor recreation uses shall have direct access onto a primary road.

                           Institutional Structures and Uses (currently Section 8.6)
           Authorization. The township board may authorize the construction, maintenance, and operation in
           any residential or agricultural district of certain institutional uses specified in this section by the
           issuance of a special use permit. Such institutional uses are limited to the following:

                 Religious Institutions. Churches or similar places of worship, including associated child care
                 centers or daycare centers (see Section 6.04), convents, parsonages and parish houses, and
                 other housing for clergy.
                 Educational and Social Institutions. Public schools (unless preempted by state law) and
                 private schools, including associated child care centers or daycare centers (see Section 6.04),
                 auditoriums, and other places of assembly, and centers for social activities.
                 Public Buildings and Service Installations. Publicly owned and operated buildings (except
                 recreation buildings in conjunction with the uses permitted in Section 6.24) and public utility
                 buildings and structures, transformer stations and substations, radio, television and
                 microwave towers, and gas regulator stations. Wireless communication towers and facilities
                 shall not be considered public buildings or service installations for purposes of this ordinance.
                 Mission Point Lighthouse and Lighthouse Park. Retail sales shall be allowed in a gift shop
                 located within the existing Mission Point Lighthouse, provided:
                      Items sold shall be limited to merchandise relating to the Mission Point Lighthouse,
                      Michigan lighthouses, and local history;
                      The township board may authorize the sale of other items related to the lighthouse and
                      park;
                      Net proceeds from the gift shop shall be placed in a designated fund to be used for
                      operation and maintenance of the Mission Point Lighthouse and Lighthouse Park; and



                                                        6-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.334 Page 71 of 171
 Article 6: Standards Applicable to Specific Uses



                      No general funds may be used for the operation of the gift shop.

                           Junkyards (NEW SECTION)
           Junkyards are subject to compliance with Ordinance #41, Peninsula Township Junk Ordinance, the
           provisions of all township codes and ordinances, and safety standards of the state and county.
           All junkyards shall have a solid masonry obscuring wall of at least 8 feet in height and 1 uniform
           color, shall meet the building code standards, and shall be constructed at least 50 feet from the
           side and rear lot lines. A greenbelt shall also be planted and maintained outside of the wall
           pursuant to Section 8.08.
           Where a junkyard has frontage on a road or highway, a solid masonry obscuring wall of at least 8
           feet, of 1 uniform color, and meeting the building code standards, shall be set back not fewer than
           150 feet from said road or highway right-of-way or easement line. A greenbelt shall also be planted
           and maintained outside of the wall pursuant to Section 8.08 except where entrance and exit
           driveways are located in order to screen the junkyard activities from the road or highway. A sales
           or office building for keeping business records of the junkyard operation is permitted in the setback
           area noted above, provided that front and side setback requirements of the district are met.

           Junk material shall be stored a minimum distance of 20 feet from any industrial or airport zoned
           property line. Storage of such materials on any site shall not be piled higher than the height of the
           8-foot masonry wall or fence feet. A roadway shall be provided, paved, graded, and maintained
           from the street to the rear of the property to permit free access of fire trucks at any time.
           There shall be no burning of tires, vehicle bodies, wiring, oil, or waste products on the site, and all
           industrial processes, including the use of equipment for cutting, compressing, or packaging, shall
           be conducted within a completely enclosed building.

           All trucks and other vehicles shall be stored or parked within the required walled or fenced
           enclosure.

           All truck loading and unloading shall be performed within the required walled or fenced enclosure.
           The operator of the junkyard shall be responsible for cleaning up all debris and junk accidentally
           deposited on any public right-of-way within 1 mile of the junkyard site.
           There shall be compliance with all site plan review requirements under Section 13.04.
           Hours of operation shall be between 8:00 a.m. and 6:00 p.m.

                           Keeping of Domestic Pets (currently Section 6.2.2(5))
 The keeping of domestic pets is permitted in all agricultural and residential districts provided that all pets are
 maintained so as to not constitute a public nuisance. For horses or livestock, the sheltering structure shall be
 at least 200 feet from any lot line, and the pasturing area shall be at least 100 feet from any lot line. Both the
 pasturing area and the sheltering structure shall be at least 200 feet from any well or residence. This section
 does not apply to farm animals on a farm.

                           Kennels (NEW SECTION)
 The following regulations shall apply to kennels:

           Breeding. Breeding of animals shall be restricted to no more than two litters per year.
           Lot Size. A lot on which the kennel is located shall be a minimum of five acres in size.



                                                        6-12
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.335 Page 72 of 171
                                                              Article 6: Standards Applicable to Specific Uses



        Setbacks. Buildings in which animals are kept, animal runs, and exercise areas shall not be located
        in any required front, side, or rear yard setback area and shall be located at least 100 feet from any
        dwellings or buildings used by the public on adjacent property.
        Kennels Prohibited in Subdivisions and Site Condominiums. Regardless of lot size, private kennels
        shall not be permitted in platted subdivisions and site condominiums.
        Operation. Any kennel shall be subject to all permit and operational requirements established by
        county and state regulatory agencies.
        Sound Control. All animals shall be contained in a building that is fully soundproofed.
        Odor Control. Non-absorbent surfaces (such as sealed concrete or ceramic tile) shall be used
        throughout the kennel. Dog waste shall be power flushed or otherwise removed on a regular
        schedule.

                       Marinas (currently Section 8.7.3(5))
        Marinas are only permitted in the C-1 district in accordance with the following:

             All ingress and egress to the site shall be from a primary road.
             All points of entrance or exit for motor vehicles shall be located no closer than 200 feet from
             the intersection of any two streets or highways.
             Whenever any permitted use abuts property within any residential district, a buffer strip at
             least 200 feet in width shall be provided between all operations and structures, including
             fences, and the residential property. Plant materials, grass, and structural screens or fences of
             a type approved by the township board shall be placed within the buffer strip.
             A minimum yard of 50 feet shall separate all uses and operations permitted, including fences,
             from any public street or highway used for access or exit purposes. This yard shall be
             landscaped in accordance with plans approved by the township board.

                   Mobile Homes (on Individual Lots: currently Section
    6.7.2(3); in Residential Districts; currently 8.9)
        Compliance with Federal Law. Each mobile home shall bear a label required by Section
        3282.362(c) (2) of the Federal Manufactured Home Procedural and Enforcement Regulation.
        Mobile homes shall meet the requirements of the National Manufactured Housing Construction
        and Safety Standards Act (24 CFR, Part 3280) and bear a HUD label so indicating.

        Compliance with State Law and Manufacturer’s Instructions. Each mobile home shall be installed
        pursuant to the manufacturer's setup instruction and shall be secured to the premises by an
        anchoring system or device complying with the rules and regulations of the Michigan Mobile Home
        Commission.
        Removal of Towing Mechanisms and Removal or Concealment of Undercarriage or Chassis.
        Within 10 days following installation, all towing mechanism shall be removed from each mobile
        home. No mobile home shall have any exposed undercarriage or chassis.

        Perimeter Wall. Each mobile home shall have a permanent perimeter wall of conventional building
        materials that shall prevent the entrance of rodents and control heat loss.




                                                   6-13
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.336 Page 73 of 171
 Article 6: Standards Applicable to Specific Uses


           Basement, Slab, or Crawl Space. Each mobile home shall have within the perimeter wall a full or
           partial basement; any space not occupied by a basement shall have a full concrete slab that may be
           used as a crawl space for storage purposes.
           Plumbing, Electrical, Insulation, and Roof. All construction and all plumbing, electrical apparatus,
           and insulation within and connected to each mobile home shall be of a type and quality
           conforming to the Manufactured Home Construction and Safety Standards as promulgated by the
           United States Department of Housing and Urban Development, being 24 CFR 3280, as from time to
           time amended. Additionally, all dwellings shall meet or exceed all applicable roof snow load and
           strength requirements.
           Exterior Finish, Light Reflection. Any materials that are generally acceptable for housing built on
           the site may be used for exterior finish if applied in such a manner as to be similar in appearance,
           provided that reflection from such exterior shall not be greater than from siding coated with clean,
           white, glossy exterior enamel.
           Minimum Width. See Article 4.

           Design. Each mobile dwelling shall be aesthetically compatible in design and appearance with
           other residences in the coterminous area as defined in Article 2, particularly with regard to
           foundation treatment, siding and roofing materials, and perimeter walls. Compatible materials
           such as siding, screen walls, etc. may be added to assure compatibility. The compatibility shall be
           determined by the zoning administrator.

                          Mobile Home Parks (currently Section 8.2 and Section
      7.2.6)
           Uses That May Be Permitted. Any mobile home park may include any or all of the following uses,
           provided that a plan of the proposed development is approved by the State of Michigan in
           accordance with Act #96, Public Acts of 1987 as amended and provided that the development plan
           meets the standards of this section:
                Mobile Home. "Mobile home" means a structure, transportable in one or more sections,
                which is built on a chassis and designed to be used as a dwelling, with or without permanent
                foundation, when connected to the required utilities, that includes the plumbing, heating, air
                conditioning, and electrical systems contained in the structure. “Mobile home” does not
                include a pick-up camper, travel trailer, motor home, modular homes, recreational vehicle,
                converted bus, tent trailer, or other transportable structure designed for temporary use.
                One permanent building for conducting the operation and maintenance of the mobile home
                park and such other accessory buildings, including a caretaker's residence as may be
                necessary for the normal operation of the mobile home park.

                Parking requirements.
                     Parking shall be prohibited on any street or access lane.
                     No visitor vehicles shall be parked or stored within any required open space between
                     mobile homes or any drive or street within the mobile home park.
                     Space between mobile home units may be used for parking of motor vehicles, provided
                     that such space is paved and meets the requirements of Article 9 of this ordinance.
                     Off-street group parking facilities shall be within 300 feet of all mobile home lots
                     intended to be served.




                                                      6-14
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.337 Page 74 of 171
                                                              Article 6: Standards Applicable to Specific Uses


        Site Development Requirements. All mobile home parks shall comply with the following site
        development and maintenance requirements:

             State Law. The mobile home park shall comply with all requirements of Act 96, Public Acts of
             1987 as amended. In cases where higher standards have been adopted by the township and
             approved by the Mobile Home Commission, the higher standards shall prevail.
             Plans. A preliminary plan filed in conformance with the requirements of Section 11 of the
             Mobile Home Commission Act shall be filed with the zoning administrator at the time of the
             filing of the application for a special use permit.
             License. Every mobile home park shall be licensed by the State of Michigan as required by
             Rule 802 of the General Rules of the Michigan Mobile Home Commission.
             Site Size. Any mobile home park shall have a site of at least 15 acres.
             Site Location. Access to the mobile home park site location shall be from a public
             thoroughfare only. Access shall be designed with a capacity to safely and effectively handle
             any increased traffic that may be generated by the mobile home park.
             Park Yard Dimension. Mobile home parks shall also meet the zoning requirements of Section
             6.23 and Section 7.08 of this ordinance.

             Site Access.
                  Each mobile home park shall be provided with a paved entrance or exit drive off a public
                  thoroughfare.
                  Entrance or exit drives shall be located no closer than 125 feet from the intersection of
                  any two public thoroughfares.
             Space Requirements.
                  The mobile home park shall be developed with sites having an average of 5,500 square
                  feet per mobile home site being served.

                  Said 5,500 square foot average may be reduced by 20% provided that the individual site
                  shall be equal to at least 4,400 square feet.

                  For each square foot of land gained through the reduction of the site below 5,500 square
                  feet, at least an equal amount of land shall be dedicated as open space, but in no case
                  shall the open space requirement be less than that required under R 125.1946, Rule 946,
                  of the Michigan Administrative Code.
             Yard Requirements. No mobile home unit shall be located closer than 23 feet from any
             private street or roadway, 10 feet from a side site line, or 10 feet from a rear site line.
             Wood Burning Heating Systems. The installation of wood burning heating stoves or furnaces
             shall require a permit issued by the Grand Traverse County Construction Code Office.
             Park Roads.
                  Each mobile home lot or premises shall have access to a park driveway, roadway, or
                  street that shall be paved to a minimum width of 24 feet; however, no parking shall be
                  permitted on said roadway or street.
                  If a one-way street pattern is proposed and adopted, then the street width may be
                  paved to a minimum of 16 feet.



                                                    6-15
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.338 Page 75 of 171
 Article 6: Standards Applicable to Specific Uses



                Mobile Home Unit Lot Improvement. Each mobile home unit shall occupy at least a single lot
                size and shall comply with the following:
                     All parking areas within the mobile home park shall be clearly defined.
                     Each mobile home unit shall have skirting or equal treatment that is fire resistant,
                     vented, and have access panels.
                Building Height. No mobile home unit or other building or structure shall exceed 25 feet in
                height; however, one permanent building in the mobile home park used for conducting the
                business operation may contain two stories with a maximum height of 35 feet.

                Lighting. All lighting shall conform to the requirements of Section 8.07.
                Heating. All above-ground fuel tanks shall be suitably screened.
                Mobile Home Unit Sales.

                     The business of selling new or used mobile homes as a commercial operation in
                     connection with the operation of a mobile home park is prohibited.

                     New or used mobile homes located on lots within the mobile home park may be sold by
                     a licensed dealer or broker.

                     This section shall not prohibit the sale of a new or used mobile home by a resident of the
                     mobile home park, provided the mobile home park permits the sale.

                Occupancy. No completed mobile home unit shall be occupied until a park license covering
                the occupied site has been issued by the State of Michigan.

                Periphery Setbacks (Section 7.2.6).
                     Intent. It is the intent of this ordinance that residential developments other than
                     conventional subdivisions be designed, constructed, operated, and maintained so as to
                     be harmonious and appropriate in appearance with the existing character of the general
                     vicinity of the township in which they are located, and that such a use will not change the
                     essential character of the area in which it is proposed. Inasmuch as mobile home parks
                     may involve higher densities of land use, abut agricultural land, or have building types
                     that distinctly differ from the single-family, conventionally-built dwellings that
                     predominate the township, periphery setbacks for such developments are established.
                     General Setbacks. All buildings shall be placed at least 50 feet from any public right-of-
                     way line for existing roadways bordering a site and at least 30 feet from any property
                     boundary line that is not a public road right-of-way. Setback spaces shall be occupied by
                     plant materials and landscaped.
                     Setback from Agricultural Areas. Planned unit developments abutting agricultural areas
                     shall meet the setback requirements of Section 7.08.

                    Public Areas (Parks, Recreation, and Conservation Areas)
      (currently Section 6.7.2(13))
 Public areas, parks, recreation, and conservation areas shall include forest preserves, game refuges, and
 similar public uses of low intensity character.




                                                       6-16
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.339 Page 76 of 171
                                                               Article 6: Standards Applicable to Specific Uses



                       Recreational Unit Parks (currently Section 8.4)
        Intent and Purpose. The recreational unit park shall be subject to the procedures and
        requirements in Section 13.05. This type of park is a "destination type" of park in which lots can be
        rented for more than a few days and renters are there to enjoy the natural character of the
        township. Buffers are required to protect permanent residents of the area from the nuisance
        aspects associated with the transient use of recreational unit parks such as increased traffic and
        noise. Recreational unit parks are for temporary use and are not intended for permanent
        occupancy.
        Site Development Requirements. Site developments shall comply with the provisions of Act 368 of
        the Public Acts of 1978 as amended (an act to license and regulate campgrounds) and also with the
        following:
             Frontage. A recreational unit park shall have a minimum of 330 feet of frontage on a county
             road or state highway.
             Perimeter Setbacks and Buffering. The recreational unit park shall provide a 200-foot setback
             from all property lines for structures and recreational unit sites. Not fewer than two
             staggered rows of evergreen trees planted not more than 15 feet apart shall be planted and
             maintained within 50 feet of the property lines, and such evergreen trees shall be at least
             eight) feet in height at the time of planting.
             Perimeter Fence Required. The recreational unit park shall be fenced with a minimum 6-foot
             high chain link fence or as determined by the township board. The fence does not have to be
             on the perimeter of the park but shall enclose areas that are used by sites or for recreational
             use.
             Entrance Road and Interior Roads. The entrance road and interior roads shall meet either
             Peninsula Township private roads standards or county road standards and shall meet the
             commercial driveway entrance requirements of the Grand Traverse County Road Commission
             or State Department of Transportation.

             Entrance and Exit through Subdivision or Condominium Prohibited. Recreational unit park
             entrances and exits shall not be through a subdivision or condominium.

             Entrance Requirements. There shall be either:
                  Two separate road entrances connecting a continuous interior road; or
                  One entrance and a loop road beginning within 100 feet of the public road serving the
                  park.
             Minimum Lot Area. The minimum parcel size for a recreational unit park shall be 20 acres.
             Maximum Number of Recreational Unit Sites. The maximum number of sites shall be 200.
             Minimum Recreational Unit Site Dimensions. Each recreational unit site shall contain a
             minimum of 1,800 square feet except that the minimum size for sites specifically designed for
             tents shall be 3,000 square feet. The minimum space dimensions per unit are:
                  Width–30 feet
                  Depth–60 feet
                  These dimensions shall be increased as necessary to accommodate larger vehicles so
                  that there are no fewer than eight feet between a tent or recreational vehicle and the
                  perimeter of the rental space. This eight-foot area (16 feet between recreational units),


                                                    6-17
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.340 Page 77 of 171
 Article 6: Standards Applicable to Specific Uses


                     shall be planted with a row of shrubs and a minimum of two trees per recreational unit
                     site line.

                Parking Surface. Parking spaces for recreational units other than tents shall either be paved
                or covered with a minimum of four inches of packed stone.

                Parking Spaces. Each site shall have a parking space for at least one vehicle other than the
                recreational unit.

                Time Limit on Rental of Unit Sites. Spaces in a recreational unit park shall be rented by the
                day or week only and no recreational unit or occupant of such space shall remain in the same
                park for a period of more than 30 days in a six-month period.
                Prohibited Rentals. No motorized off-road vehicles (e.g., snowmobiles, four-wheelers, etc.)
                or watercraft shall be rented or used on the property by registered guests.
                Winter Rentals. Winter operations are permitted, provided that all utilities, including central
                toilet and shower facilities, are provided during winter operations.
                Headquarters Building Parking. Parking for the headquarters building shall comply with Article
                9.

                Flammable Liquid Sales Prohibited. Sales of bottled gas and other flammable liquids are
                prohibited on the premises. However, the sale of firewood and charcoal is permitted.
                Emergency and Fire Protection Plan Required. A plan for emergencies and fire protection
                shall be submitted with the application. The emergency and fire protection plan shall be
                reviewed by the township fire chief and the chief’s comments submitted for township review.
                The plan shall include the following information:

                     Fire/emergency equipment access to each recreational unit site.
                     Emergency access to the management facility.
                     Water storage tank on site or alternate water source to supply water for firefighting.
                     Fire rings provided on all recreational unit sites where campfires are to be allowed.
                     Emergency telephone service provided in a visible, convenient location.
                     Fire extinguishers at the headquarters building and at each public station facility building.

                Outdoor Activities. Outdoor activities are limited to passive recreation such as hiking or
                cross-country skiing, and active recreational activities on courts or outdoor equipment such
                as playgrounds, volleyball, basketball, tennis and horseshoes.
                Shared Access. If shared access is provided, each site having shared access privileges shall be
                considered as a separate family under the shared access provisions of this ordinance.
                Underground Utilities Required. All utilities shall be placed underground.

                Sewage Dumping Station. A sewage dumping station shall be provided and shall be subject
                to the review and approval of the Grand Traverse County Health Department; however, it
                shall not be located closer than 50 feet from the management building.
                Electricity and Drinking Water. Electricity and drinking water shall be provided to each
                recreational unit site designed for a travel trailer, motor home, or similar recreational vehicle.




                                                      6-18
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.341 Page 78 of 171
                                                                Article 6: Standards Applicable to Specific Uses


              Recreational Unit Site Identification. Each recreational unit site shall be numbered, with
              numbers shown on the site so as to be readily available to emergency personnel.

              Lighting. All lighting shall conform to the requirements of Section 8.07.
              Entrance Way Sign. A sign located at the entrance is allowed and shall comply with Article 10.
        Support Uses.

              Headquarters Building. One headquarters building may be allowed on the premises and may
              contain the following:

                   Management headquarters (including a manager's residence, provided it meets the
                   existing residential size requirements of the zoning ordinance).

                   Laundry facilities.
                   Vending machines but not a convenience store.
                   Indoor recreation area.
                   Swimming pool.
              Public Station Facilities. Public station facilities, housed in all-weather structures, shall be
              provided for the use of recreational unit park registered guests only and shall contain
              adequate water outlet, toilet, waste container, and shower facilities. Public station facilities
              shall be provided uniformly throughout the site at a ratio of not fewer than one such station
              for each 100 sites. A public station facility may be included in the headquarters building or in
              a separate structure(s).

              Limitations on Support Uses and Support Use Buildings.
                   Support use buildings and the parking area primarily related to their operations shall not
                   occupy more than one percent of the area of the park.
                   Uses shall be restricted to occupants of the recreational unit sites.
                   Support use buildings shall present no visible evidence of their commercial character that
                   would attract customers other than occupants of the park.
                   Support use buildings shall be screened from view of a public road or any adjacent
                   residential district.
        Accessory Uses.

              Uses and structures customarily incidental to the operation of a Recreational Unit Park may
              be allowed at the discretion of the Township Board as accessory uses.

              An indoor or outdoor swimming pool may be allowed for registered guests of the
              Recreational Unit Park. See swimming pool requirements of Section 7.12.

        Development and Site Plan Requirements. The site plan shall include the information required in
        Section 13.04(B).

        Phased Development. Where a recreational unit park development is proposed for construction in
        a series of stages, a master plan for the development of the entire tract of land shall be submitted
        along with the detailed plans and specifications for the initial stage as well as concepts for any
        subsequent stages.



                                                     6-19
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.342 Page 79 of 171
 Article 6: Standards Applicable to Specific Uses




                          Rental of Dwellings (currently Section 6.2.2(2) (e))
 The minimum length of time that a dwelling may be rented, in conformance with the intent of the ordinance,
 is 30 days. This does not include rental of units within a bed and breakfast or a guest rooms at a winery-
 chateau.

                          Roadside Stands (currently Section 6.7.2(8))
           Roadside stands sell fresh or processed farm produce and products and operate as an accessory
           use of a farm. At least 50% of the products marketed and offered for sale at a roadside stand
           (measured as an average over the marketing season or up to a five-year timeframe) must be
           produced on and by the affiliated farm. Farm products may be processed more extensively into a
           form that adds value in accordance with Michigan laws, and then sold at the affiliated farm market,
           as allowed by local, state and federal regulations. Roadside stands shall not sell non-agricultural
           items and products, and are subject to the following additional conditions:
                The stand is not more than 150 square feet in area. The 150-square-foot area may be within a
                larger existing structure. All roadside stands and display areas shall meet all the setback
                requirements of the district in which they are located.
                Awnings projecting up to four feet from the stand structure may be used on three sides of the
                structure. In the event that the 150 square feet is part of a larger structure, the awning is
                allowed only on the portion making up the 150 square feet.
                There shall be adequate parking spaces available, clearly marked with an adequate
                turnaround, so that all vehicles are furnished parking off the public right-of-way.

                          Self-Service Storage Facilities (currently Section 6.6.5)
           Uses. Rental space for storage of personal property only and no business activity other than rental
           of storage units shall be conducted on site.
           Prohibited Uses. Rental storage units shall not be used for the servicing or repair of motor vehicles,
           boats, trailers, lawn mowers and other similar equipment, or for office, retail, manufacturing, or
           other similar uses.
           Prohibited Activities. No activities such as miscellaneous or garage sales shall be conducted on the
           premises.
           Indoor Storage Required. All storage uses shall be inside an enclosed building.
           Required Lease Provisions. The lease shall include a statement of allowed uses and uses that are
           not allowed by this section.
           Manager Required. There shall be a designated manager to provide a security function, to ensure
           that the conditions of the lease are met, and that the self-service storage facility is used for its
           designated purpose. For self-service storage facilities with a storage area of 20,000 square feet or
           more, a residence for a resident manager shall be required on the site as shown on an approved
           site plan. For a facility of fewer than 20,000 square feet, an on-site residence for a resident
           manager may be required by the township board as part of the business.
           Minimum Lot Size. Minimum lot size shall be 45,000 square feet with a minimum width of 150 feet
           (e.g., 80 10-foot by 20-foot units = 16,000 square feet; a 35% lot coverage by structures requires a
           minimum lot area of 45,715 square feet.)




                                                      6-20
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.343 Page 80 of 171
                                                                Article 6: Standards Applicable to Specific Uses


        Setbacks. Existing C-1 zone setbacks are as follows: front is 35 feet, side is 10 feet, rear is 30 feet,
        and lot coverage by structures is 35%.

        Fencing. Security fencing shall not include electrically charged, barbed, or razor wire and shall not
        be placed in a required front yard setback area.

        Separation Distance. Spacing between structures shall be a minimum of 20 feet, and emergency
        access shall be provided to at least three sides of all structures.

        Lighting. All lighting shall conform to the requirements of Section 8.07.
        Signs. Signs shall comply with Article 10.
        Vehicle Access. Access drives shall be designed to handle automobiles, vans, light trucks, and other
        two-axle vehicles. Access to all structures shall be as determined by the township board in
        consultation with the Peninsula Township fire chief.
        Water and Sewer/Septic Prohibited for Storage Units. Self-service storage facilities shall not have
        water or sewer/septic facilities connected to any of the storage units.

                  Sewage Treatment and Disposal Installations (currently
    Section 8.7.3(2))
        All uses shall be established and maintained in accordance with all applicable State of Michigan
        statutes.
        All operations shall be completely enclosed by a chain link fence not fewer than six feet high with a
        staggered double row of eight-foot high evergreens spaced not more than 15 feet apart and
        planted on the outside of the fence.
        All operations and structures shall be surrounded on all sides by a transition strip at least 200 feet
        in width within which grass, plant materials, and structural screens shall be placed to minimize the
        appearance and odors of the installation. The township board shall approve all treatment of
        transition strips.

                        Solar Energy Systems(NEW SECTION PER AMEND. 199)
        Purpose. It is the purpose of this sub-section to promote the safe, effective, and efficient use of on-
        site solar energy systems to generate electricity. Further, it is the purpose of this sub-section to
        standardize and streamline the review and permitting process for solar energy systems designed to
        meet on-site energy needs.
        Roof-Mounted Solar Energy Systems. Roof-mounted solar energy systems for on-site use are
        allowed in all zoning districts, subject to the following regulations:
             Height. Roof-mounted systems shall not extend more than three feet above the roofline and
             shall not exceed the required permitted building height.
             Location. Roof-mounted solar energy systems may be located anywhere on a roof but shall
             not protrude beyond the edge of the roof.
        Ground-Mounted Solar Energy Systems (10 kW or less). Ground mounted, freestanding solar
        energy systems of 10kW or less for on-site use are permitted accessory structures in all zoning
        districts, subject to the following regulations:




                                                     6-21
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.344 Page 81 of 171
 Article 6: Standards Applicable to Specific Uses


                Location and Setbacks. In the A-1 Zoning District, ground-mounted solar energy systems
                (10kW or less) must be setback at least 50 feet from any property line. In other zoning
                districts, ground-mounted solar energy systems (10kW or less) may not be located closer to
                the front lot line than the principal structure, and shall be setback from all property lines at
                least 15 feet when the system produces 1kW or less. For larger systems, an additional two
                feet of setback is required for each 1kW above 1kW to the maximum of 10kW (a 10kW
                system would require a 33-foot setback). All setbacks are measured from the outermost
                points of the nearly horizontal plane of the solar panel itself at its static position or at
                maximum horizontal tilt if mechanized to move with the sun (not from support structures).
                Height: The height of the solar energy system, including all structural support elements, shall
                not exceed 10 feet when oriented at maximum tilt.
                Area. Ground-mounted solar energy systems shall be subject to the maximum lot coverage
                standards of the applicable zoning district (measured from the outermost points of the nearly
                horizontal plane of the solar panel itself at its static position or at maximum horizontal tilt if
                mechanized to move with the sun (not from support structures).
           General Standards. The following requirements are applicable to all roof-mounted or ground-
           mounted solar energy systems.
                Land Use Permit. A Land Use permit shall be required for any ground-mounted solar energy
                system.
                Batteries. When solar storage batteries are included as part of the solar collector system,
                they must be placed in a secure container or enclosure when in use, and when no longer used
                shall be disposed of in accordance with applicable laws and regulations.

                Removal. If any solar energy system ceases to operate for more than 12 consecutive months,
                it shall be considered junk, removed from the premises and subject to Ordinance No. 41
                (Peninsula Township Junk Ordinance).

                           Tenant Houses (currently Section 6.7.2(12))
 A tenant house shall be part of farm property for full-time farm employees associated with its principal use
 and is subject to the same height and setback requirements as the principal dwelling.

                           Warehousing and Light Industrial (currently Section
      8.7.3(7))
           Uses allowed.

                Printing and publishing establishments.
                Small contractors' establishment having no outdoor storage of materials or equipment.
                Wholesale and limited retail activities related to on-site warehousing. High-volume retail sales
                normally accommodated in the other retail districts are not allowed.
                Research facilities, provided there is no use of radioactive, toxic, or explosive materials.

                Computer operations.
                Small warehousing structures such as controlled atmosphere apple storage or storage for
                food products processed in a food processing plant located on the farm, provided that the
                storage structures shall only be used for agricultural products grown on the Old Mission
                Peninsula.



                                                       6-22
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.345 Page 82 of 171
                                                                Article 6: Standards Applicable to Specific Uses


             Light manufacturing operations employing 25 or fewer people.

        Activities in this district shall be carried on in completely enclosed buildings.
        Noise emanating from a use in this district shall not exceed 60 decibels at any property line.
        Uses in this district shall conform to the following standards:

             Emit no obnoxious, toxic, or corrosive fumes or gases that are deleterious to the public
             health, safety, or general welfare except for those produced by internal combustion engines
             under designed operating conditions.
             Emit no smoke, odorous gases, or other odorous matter in such quantities as to be offensive
             at the property line.
             Produce no heat or glare humanly perceptible at the property line.

             Produce no physical vibrations humanly perceptible at the property line.
             Shall be compatible with and in the best interests of farming uses either in general or on
             specific contiguous lands.
        Supporting Evidence Required. In all instances in which the Peninsula Township Planning
        Commission or the Peninsula Township Board of Trustees considers the ability of a proposed use to
        meet all the requirements of this section to be reasonably doubtful, it will be incumbent upon the
        proponent to furnish adequate evidence in support of his or her application. If such evidence is not
        presented, the land use permit shall not be issued.

                  Wind Energy Conversion Systems (WECS) (currently
    Section 8.7.3(8))

        In addition to the requirements of Section 13.05, the site plan of the property shall show the location
        of overhead electrical transmission or distribution lines, whether utilized or not, and the location of
        the WECS with its specific dimensions, including the entire area through which the rotor(s) may
        pass, the location of any guy wires or other support devices, and the location of all occupied
        dwelling units within 300 feet of the WECS.
        Each special use permit application shall be accompanied by a complete set (either the original or
        an accurately reproduced copy) of the manufacturer's instructions, which shall include the
        following:

             A standard foundation and anchor design or specifications for normal soil conditions;
             A detailed parts list;
             Clearly written detailed instructions for the assembly, installation, check out, operation, and
             maintenance of the WECS on site;
             The list of warning documents required by Section 6.33(G) herein;

             Grounding and lighting procedures protection that follows the National Electrical Code,
             Articles 250 (Grounding) and 280 (Lightning Arresters);

             Underwriters label, where appropriate; and



                                                     6-23
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.346 Page 83 of 171
 Article 6: Standards Applicable to Specific Uses


                Proof of insurance.
           Electromagnetic Interference. The entire WECS (including turbines, alternators, generators, and
           systems electrically connected to the local electrical power utility system that are capable of
           feeding power back into the local electrical power utility system) shall be filtered and/or shielded
           to prevent the emission of generated radio frequency energy that would cause any interference
           with radio or television broadcasting or reception and shall comply with Federal Communication
           Rules, 47 CFR, parts 15 (including sub parts A and F) and 18 (including sub-parts A, D and H).

           Noise. The maximum level of noise permitted to be generated by any WECS shall be 50 decibels, as
           measured on the DBA scale, measured at the property line nearest the WECS.

           Setbacks. No WECS shall be erected such that any portion of the tower or turbine is closer to utility
           lines and/or property lines than the total distance of the height of the tower and rotor combined.

           Height. The maximum allowable height, including rotor blade length of horizontal wind turbines, of
           any WECS shall be 100 feet unless otherwise prohibited by state or federal statutes or regulations
           or granted a variance by the Peninsula Township Zoning Board of Appeals.
           Labeling.
                The following information shall be provided on labels attached to the WECS tower subsystem
                in a visible, easily accessible location:

                       Equipment weight of the tower subsystem;
                       Manufacturer's name and address;
                       Model number;
                       Serial number;
                       The following tower warning label or equivalent warning: “Installation and Maintenance
                       of This Product Near Power Lines Is a Danger. For Your Safety, Follow the Installation and
                       Maintenance Instructions”;
                       The survival wind speed in miles per hour and meters per second (survival wind speed is
                       the maximum wind speed, as designated by the WECS manufacturer, at which a WECS,
                       in unattended operation [not necessarily producing power] is designed to survive
                       without damage to any structural equipment or loss of the ability to function normally);
                       Name of installer;
                       Name of person responsible for maintenance; and
                       Current emergency telephone number in force for Section 6.33(G)(1)(g) and Section
                       6.33(G)(1)(h) above.

                The following information shall be provided on labels attached to the WECS power
                conversion subsystem in a visible, easily accessible location:
                       Maximum power input (KW), rated voltage (volts), and rated current output (amperes)
                       of the generator, alternator, etc.;
                       Manufacturer's name and address;
                       Model number;
                       Serial number;
                       Emergency and normal shutdown procedures; and
                       Underwriters label where appropriate.

           Ground Clearance. For both horizontal and vertical axis turbines, the WECS rotor shall be located
           on the tower or support such that the minimum blade clearance above ground level is 20 feet.

           Accessibility. Towers shall be designed and constructed in such a manner that climbing devices are
           only accessible with a separate ladder to a height of 12 feet.




                                                       6-24
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.347 Page 84 of 171
                                                               Article 6: Standards Applicable to Specific Uses


        Interconnected WECS. In the case of WECS to be interconnected with the power grid of the local
        electric utility, the applicant shall provide proof of written notice to the utility of the proposed
        interconnection and the utility's response to the notice. The property owner shall comply with all
        requirements of the servicing utility if the WECS is interfaced with the utility grid. The utility will
        install appropriate electric metering (for sellback or non-sellback), and the customer will be
        required to install a disconnecting device adjacent to the electric meter(s).
        Vibration. Under no circumstances shall a WECS be permitted to produce vibrations humanly
        perceptible beyond the lot boundaries.

                        Winery/Farm Processing Facilities (currently Section
    6.7.2(19))
        Statement of Intent. It is the intent of this subsection to promote a thriving local agricultural
        production industry and preservation of rural character by allowing construction and use of a
        winery/farm processing facility. The winery/farm processing facility use includes retail and
        wholesale sales of fresh and processed agricultural produce but is not intended to allow a bar or
        restaurant on agricultural properties, and the township shall not approve such a license. The
        majority of the produce sold fresh or processed has to be grown on the specific farm operation
        (land owned or leased for the specific farm operation) of the party owning and operating the
        specific winery/farm processing facility. Eighty-five percent (85%) of the produce sold fresh or
        processed has to be grown on the Old Mission Peninsula. Activities such as weddings, receptions,
        and other social functions for hire are not allowed; however, participation in township-wide events
        is allowed with prior township board approval. It is not the intent to grant any vested interest in
        non-agricultural uses of any structure built for a winery/farm processing facility. This amendment is
        not intended to supersede any conservation easement.
        A winery/farm processing facility is permitted in the agricultural A-1 zone subject to the following:
             Retail and Wholesale Sales. Retail and wholesale sales (including tasting) of fresh or
             processed agricultural produce is allowed subject to the requirements of Section 6.34(B)(2) and,
             further, provided that:
                  The Liquor Control Commission and the Michigan Department of Agriculture shall control
                  licenses and compliance;
                  Grape wine that is processed, tasted, and sold in winery/farm processing facility under
                  this section is limited to "Old Mission Peninsula" appellation wine, meaning 85% of the
                  juice will be from fruit grown on the Old Mission Peninsula;

                  Fruit wine, other than grape wine, that is processed, tasted, and sold in a winery/farm
                  processing facility under this section is limited to wine bearing a label identifying that
                  85% of the juice is from fruit grown on the Old Mission Peninsula;
                  Sales of wine by the glass in a tasting room are allowed pursuant to the minimum
                  requirements of the Michigan Liquor Control Commission rules and related Michigan
                  Department of Agriculture permits regarding the sales of limited food items for on-
                  premises consumption; and

                  Logo merchandise may be sold provided:
                  (i)   The logo merchandise is directly related to the consumption and use of the fresh or
                        processed agricultural produce sold at retail;
                  (ii) The logo is prominently displayed and permanently affixed to the merchandise;




                                                     6-25
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.348 Page 85 of 171
 Article 6: Standards Applicable to Specific Uses


                     (iii) Specifically allowed are: a) gift boxes/packaging containing the approved products
                           for the specific farm operation; b) wine glasses; c) corkscrews; d) cherry pitters; and
                           e) apple peelers; and
                     (iv) Specifically not allowed are unrelated ancillary merchandise such as: a) clothing; b)
                          coffee cups; c) bumper stickers.
                Limitations on Sources of Produce.

                     Not less than 85% of all of the agricultural produce sold fresh or processed shall be
                     grown on the Old Mission Peninsula and a majority shall be grown on the land owned or
                     leased for the specific farm operation by the same party owning and operating the
                     specific winery/farm processing facility.
                     If crop conditions or natural disaster result in a shortage of locally grown fruit for a
                     particular year, the Township Board may approve a larger proportion of produce grown
                     off the land owned or leased for the specific farm operation by the same party owning
                     and operating the Specific Winery/Farm Processing Facility for that particular year. The
                     verification of such conditions shall be presented to the Township Board by a public
                     organization representing the fruit growers of northwest Michigan that is duly
                     recognized by the Township Board. Processed products produced in such a year shall not
                     exceed the highest volume produced in any of the preceding five years.
                     Wine shall be produced and bottled in the winery, and the label shall include "produced
                     and bottled by" immediately preceding the place where bottled or packed in accordance
                     with the Bureau of Alcohol, Tobacco, and Firearms law, article 27CFR, paragraph 4.35(a)
                     (1) definition for "Produced and Bottled By." In other words, 75% of such products will be
                     fermented and clarified on the site. This requirement is intended to comply with federal
                     regulations and does not supersede the requirements of 85% grown on the Old Mission
                     Peninsula. Sparkling wine or sparkling juices may be “finished” and bottled off site and so
                     labeled.
                     Any fruit beverage shall meet the same requirements as the wine in Section 6.34(B)(2)(c)
                     except for the labeling requirements.
                     Dried fruit, a minimum of 85% by weight that is grown on the Old Mission Peninsula and
                     a minimum of 50% by weight that is grown on the farm, may be dried off premises and
                     sold in the winery/farm processing facility retail room, provided that no more than the
                     amount of fruit sent out for this processing is returned for retail sale.
                Participation in township-wide events such as “Blossom Days” as specifically approved by
                the township board shall be allowed.
                Parcel Requirements.

                     A total of 40 acres of land are required to be devoted to the operation of a winery/farm
                     processing facility.

                     The 40 acres shall be located within Peninsula Township and shall be owned, leased, or
                     cooperatively managed for the specific farm operation by the same party or entity
                     owning the specific winery/farm processing facility.
                     The parcel containing the specific winery/farm processing facility shall have a minimum
                     area of 20 acres and a minimum parcel width of 330 feet.
                     The 20-acre minimum parcel (which may include public road rights-of-way) and the
                     winery shall be owned by the same party. None of the 20 acres shall be alienable.




                                                      6-26
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.349 Page 86 of 171
                                                             Article 6: Standards Applicable to Specific Uses


                The remaining parcel(s) associated with a farm processing facility necessary to meet only
                the minimum 40-acre requirement may be one or more contiguous parcels (with each
                other), and those contiguous parcels may be separated by a road.
                There shall be no more than one house on the 20-acre parcel containing the winery/farm
                processing facility and no more than one house on the remaining required 20 acres.
                Up to 20 of the 40 acres do not have to be contiguous and may be either owned by or
                leased with exclusive control and use transferred to the operator of the winery/farm
                processing facility.
                None of the minimum 40 acres shall be used to satisfy acreage density or open space
                requirements of any other food processing or other use in the township while the
                winery/farm processing facility use is in effect.

                The number of allowed dwellings that may be built on the total 40 acres dedicated to the
                winery/farm processing facility use shall be two. However, the right to build the
                remaining dwelling units may be extinguished by sale or donation provided a permanent
                conservation easement to that effect is recorded with the Grand Traverse County
                Register of Deeds. In addition, the remaining dwelling units may be clustered on
                contiguous land under the same ownership as the land from which the units are
                removed provided that a permanent conservation easement is placed on the land from
                which the units are removed in accordance with Section 5.01(H)(1)(c). The clustered
                dwelling units may not be placed on any part of the acreage that makes up the minimum
                40 acres dedicated for the winery/farm processing facility use.
                If property is leased, the lease shall be for a minimum of one year, and the lease shall be
                recorded with the Grand Traverse County Register of Deeds.
                There shall be a minimum of five acres of crops grown on the same parcel as the
                winery/farm processing facility.
            Setbacks. The minimum setbacks for the winery/farm processing facility including retail areas
            and customer parking shall be:
                Front Yard Setback. 50 feet.
                Side and Rear Yard Setback. 100 feet.
                Minimum of 200 feet from any pre-existing residence on adjoining property.
            Winery/Farm Processing Facility Size. A farm processing facility may include retail space. The
            total floor area of a farm processing facility (above finished grade) shall equal 250 square feet
            per acre of land owned or leased for the specific farm operation but may not exceed 30,000
            square feet of total floor area (above finished grade). The facility may consist of more than
            one building; however, all buildings shall be located on the 20-acre minimum parcel that
            contains the farm processing facility. Retail space may be a separate room in a farm
            processing facility and shall be the lesser of 1,500 square feet in area or 25%) of the total floor
            area of the farm processing facility (above finished grade). Underground facilities used only
            for processing or packaging of agricultural produce may be in addition to the permitted
            square footage of floor area, provided it is entirely below the pre-existing ground level and
            has no more than one loading dock exposed.
            Pre-Existing Buildings. Pre-existing buildings (built prior to this amendment) may be used for
            a winery/farm processing facility provided that if it is more than 6,000 square feet in size, the
            retail space room shall not be larger than 1,500 square feet. The zoning board of appeals may
            consider variances from setbacks for such pre-existing buildings if it shall first be determined




                                                  6-27
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.350 Page 87 of 171
 Article 6: Standards Applicable to Specific Uses


                that such extension shall not be inimical to public health, safety, or welfare, particularly with
                regard to surrounding property owners.

                Vested Interest. There shall be no vested interest in non-agricultural uses of the structures.
                Structures shall only be used for allowed uses in the A-1 agriculture district in the event that
                the winery/farm processing facility use is abandoned.
                Parking. A minimum of one parking space for each 150 square feet of floor area in the
                retail/tasting area. Parking shall comply with Article 9 of the zoning ordinance.
                Lighting. All lighting shall conform to the requirements of Section 8.07.

                Signs. Winery/farm processing facility signs must meet the standards of Article 10.
                Access. A driveway permit from the Grand Traverse County Road Commission or MDOT shall
                be required before a land use permit can be issued.
                Data and Records. The owner of the specific winery/farm processing facility shall annually
                provide data and records to the zoning administrator showing that a majority of the products
                processed are grown on the land owned or leased for the specific farm operation by the same
                party owning and operating the specific winery/farm processing facility. The data and records
                shall also document compliance with off-site processing requirements of this section.
                     An up-to-date record of land ownership or lease to comply with acreage requirements
                     shall be provided to the zoning administrator.
                     The above data shall be supplied to the township in a format or form approved by the
                     township zoning administrator.
                     Any change in the above shall be submitted promptly in writing to the zoning
                     administrator. Failure to submit such changes shall be considered a violation of the
                     ordinance.

                Approval Process.
                     A site plan drawn to scale (one or more sheets as appropriate) is submitted to the zoning
                     administrator along with the appropriate permit fee as established by the township
                     board.

                     The site plan shall include at least:
                     (i)   The parcel;
                     (ii) Existing and proposed structures including setbacks from property lines;

                     (iii) Proposed parking and lighting;
                     (iv) Floor plan showing processing and retail areas; and
                     (v) Parcel numbers and legal description of the parcels making up all the minimum
                         parcel requirements and the name, address, and phone number of the owner of the
                         property.
                     A permit from the Grand Traverse County Health Department is required before a
                     preliminary winery/farm processing facility permit can be issued.




                                                        6-28
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.351 Page 88 of 171
                                                               Article 6: Standards Applicable to Specific Uses


                  A preliminary winery/farm processing facility permit shall be issued by the zoning
                  administrator upon showing that the minimum requirements of parcel, building size,
                  acreage requirement, setback, and parking are met.
                  No processing or sales of products shall take place until a final winery/farm processing
                  facility permit has been issued by the zoning administrator. Such a final winery/farm
                  processing facility permit shall not be issued until copies of all permits required by state,
                  federal, and other local licenses and permits have been submitted to the zoning
                  administrator, and the zoning administrator has made an on-site inspection to verify
                  compliance with all the requirements of the zoning ordinance.
             Any violation of the land use permit issued by the zoning administrator for this use shall, in
             addition to the provisions of Section 13.10(A), serve as grounds for closing the retail operations
             and tasting portions of the use by the township board. In the event of any such alleged
             violation made in writing to the township board, the township shall give written notice of
             such alleged violation to the applicant at the last address furnished to the township by the
             applicant. The notice shall state that unless the violation is corrected or resolved to the
             satisfaction of the township board within 30 days from the date of the notice, then the
             township board shall hold a hearing and may require the owner to close all retail sales
             operations on the premises until such time as the township board removes the restriction. In
             the event that a hearing becomes necessary, the township board shall establish the notice
             requirements and such other conditions with respect to the hearing as the township board
             may deem appropriate.

             Residence within a Winery/Farm Processing Facility.
                  A single family dwelling may be allowed as part of a structure containing a winery/farm
                  processing facility provided the following requirements are met:
                  The dwelling and winery/farm processing facility combined shall not exceed any of the
                  setback or facility size requirements established above;
                  The dwelling shall be the only dwelling on the 20-acre parcel containing the Winery/Farm
                  Processing Facility.
                  The maximum height of the structure shall be 35 feet or two and a half stories,
                  whichever is less.

                       Winery, Remote Tasting Rooms (currently Section
    8.7.3(12))
        Statement of Intent. It is the intent of this subsection to allow wine tasting in a tasting room that is
        not on the same property as the winery with which it is associated and to establish reasonable
        standards for the use.
        Minimum Lot Size. There shall be a minimum parcel size of five acres for a remote winery tasting
        room.
        Residential and Other Uses Prohibited. The five-acre parcel shall not have another use such as
        housing but may be used to grow grapes or other farm crops.
        Building Compatibility with Surrounding Area. The building used for the wine tasting shall be in
        keeping with the neighborhood character. Preliminary building elevations shall be submitted to the
        planning commission and township board. The planning commission and township board shall
        base their decisions on structures within one-half mile of the proposed structure and shall consider
        roof type, pitch, color, and also siding type and color.



                                                    6-29
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.352 Page 89 of 171
 Article 6: Standards Applicable to Specific Uses


           Minimum Associated Land and Agricultural Area. The tasting room and the parcel shall be under
           the same single ownership. In addition, there shall be a minimum of 150 acres in Peninsula
           Township under that ownership and a minimum of 50% of the 150 acres shall be in active
           agricultural use.
           Township Winery Management Required. The wine tasting room must be managed by a
           Peninsula Township winery.
           Tasting Location. Tasting of wine produced at the winery shall be the only wine tasted in the
           tasting room.
           Wine Sales. Sales of wine by the bottle produced at the winery are allowed for off-premises
           consumption. Sales of wine by the glass are allowed pursuant to the minimum requirements of the
           Michigan Liquor Control Commission rules and related Michigan Department of Agriculture and
           Rural Development permits regarding the sales of limited food items for on-premises consumption.
           The Liquor Control Commission and the Michigan Department of Agriculture and Rural
           Development shall control licenses and compliance.

           Non-Food Sales. The retail sale of non-food items that promote the winery or Peninsula Township
           agriculture is permitted, provided each item has the logo of the winery permanently affixed to the
           item by silk screening, embroidery, monogramming, decals, or other means of permanence. Such
           logo shall be as large as any other advertising on the item. No generic or non-logo items may be
           sold. Promotional items allowed may include corkscrews, wine glasses, gift boxes, t-shirts, bumper
           stickers, etc.
           Food Sales. The retail sale of packaged food items allowed in addition to bottled wine are those
           that contain wine or fruit produced in Peninsula Township. Such food items shall be produced in a
           licensed food establishment and properly labeled including the winery logo as the dominant logo.
           Such food items shall be intended for off-premises consumption. Such allowed packaged food
           items may include mustard, vinegar, non-carbonated beverages, etc.
           Signs. Signs and other advertising shall comply with Article 10.

                           Winery-Chateaus (currently Section 8.7.3(10))
           Statement of Intent. It is the intent of this section to permit construction and use of a winery,
           guest rooms, and single-family residences as a part of a single site subject to the provisions of this
           ordinance. The developed site must maintain the agricultural environment, be harmonious with
           the character of the surrounding land and uses, and shall not create undue traffic congestion,
           noise, or other conflicts with the surrounding properties.
           The use shall be subject to all requirements of Section 6.10 in A-1 districts and the contents of this
           subsection. Data specified in Section 6.10(B) shall be submitted as a basis for judging the suitability of
           the proposed plan. Each of the principal uses shall be subject to the terms and conditions of this
           ordinance except as specifically set forth herein.
           Minimum Area. The minimum site shall be 50 acres that are planned and developed as an
           integrated whole. All of the principal and accessory uses shall be set forth on the approved site
           plan.
           Permitted Uses. The principal use permitted upon the site shall be a winery. Guest rooms,
           manager's residence, and single-family residences shall be allowed as support uses on the same
           property as the winery. In addition:

                Accessory uses for each principal and support use shall be permitted, provided that all such
                accessory uses shall be no greater in extent than those reasonably necessary to serve the
                principal use.



                                                        6-30
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.353 Page 90 of 171
                                                               Article 6: Standards Applicable to Specific Uses



             Sales of wine by the glass in the tasting room are allowed pursuant to the minimum
             requirements of the Michigan Liquor Control Commission rules and related Michigan
             Department of Agriculture and Rural Development permits regarding the sales of food for on-
             premises consumption. The Liquor Control Commission and the Michigan Department of
             Agriculture and Rural Development shall control licenses and compliance.
        Area Equivalent. For purposes of computation, the principal and each support use identified in
        Section 6.36(D) above shall be assigned an "area equivalent" as set forth herein. The total "area
        equivalent" assigned to the principal uses shall not exceed the actual area of the site. "Area
        equivalents" shall be calculated as follows:

             Winery: Five acres or the actual area to be occupied by the winery including parking,
             whichever is greater

             Manager’s Residence: Five acres.
             Single-Family Home: Five acres.
             Guest Rooms: Five acres for each three rooms, not to exceed a total of 12 guest rooms.
        Single-Family Residences and Guest Rooms. The number of single-family residences shall not
        exceed six. The manager's residence shall not contain or be used for rental guest rooms. The
        number of guest rooms shall not exceed 12.
        Minimum Area Used for the Active Production of Crops. Not less than 75% of the site shall be
        used for the active production of crops that can be used for wine production, such as fruit growing
        on vines or trees.
        Minimum Frontage. The facility shall have at least 200 feet of frontage on a state or county road.
        Principal Building and On-Site Resident Manager. The winery-chateau shall be the principal
        building on the site and shall have an on-site resident manager.
        Minimum Guest Room Floor Area and Maximum Occupancy. All guest rooms shall have floor
        areas greater than 250 square feet. Maximum occupancy shall be limited to five persons per unit.
        No time sharing shall be permitted.
        Lighting. All lighting shall conform to the requirements of Section 8.07.
        Accessory Uses. Accessory uses such as facilities, meeting rooms, and food and beverage services
        shall be for registered guests only. These uses shall be located on the same site as the principal use
        to which they are accessory and are included on the approved site plan. Facilities for accessory
        uses shall not be greater in size or number than those reasonably required for the use of registered
        guests.
        Well and Septic System. Proof of evaluation of the well and septic system by the Grand Traverse
        County Health Department and conformance to that agency's requirements shall be supplied by
        the owner.
        Fire Safety:
             All transient lodging facilities shall conform to the Michigan State Construction Code section
             regulating fire safety.
             An on-site water supply shall be available and meet the uniform published standards of the
             Peninsula Township Fire Department.




                                                    6-31
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.354 Page 91 of 171
 Article 6: Standards Applicable to Specific Uses


                A floor plan drawn to an architectural scale of not less than one-eighth inch equals one foot
                (1/8" = 1 foot) shall be on file with the Peninsula Township Fire Department.

                Each operator of a transient lodging facility shall keep a guest registry that shall be available
                for inspection by the zoning administrator and police and fire officials at any time.

                Master keys for all rooms shall be available at any time.
           Fencing and Planting Buffer. In the event the township board determines noise generation may be
           disturbing to neighbors or the establishment is in an area where trespass onto adjacent properties
           is likely to occur, then the township board may require fencing or a planting buffer be constructed
           and maintained.
           Prohibited Rentals. No motorized off-road vehicles (e.g., snowmobiles, four-wheelers, etc.) or
           watercraft shall be rented or used on the property by registered guests.
           Activities and Outdoor Gatherings. Activities made available to registered guests shall be on the
           site used for the facility or on lands under the direct control of the operator either by ownership or
           lease. Outdoor activities shall be permitted if conducted at such hours and in such manner as to
           not be disruptive to neighboring properties.

           Signs. Signs as allowed by Article 10.
           Setback Between Guest Accommodations and Facilities and Agricultural Crops. A 200-foot
           setback shall be maintained between guest accommodations and facilities and agricultural crops
           unless it is demonstrated that a lesser setback can be maintained that will provide for an equal
           level of protection from agricultural activities to residents, visitors, and guests of the winery-
           chateau. Upon such demonstration, the township board may permit a lesser setback.
           Winery Guest Activity Uses. The township board may approve winery guest activity uses (activities
           by persons who may or may not be registered guests) as an additional support use subject to the
           following:

                Intent.
               Winery guest activity uses are allowed to take place at a winery-chateau facility under the
               following circumstances:
                      Winery guest activity uses are intended to help in the promotion of Peninsula Township
                      agriculture by: a) identifying “Peninsula-Produced” food or beverage for consumption by
                      the attendees; b) providing “Peninsula Agriculture” promotional brochures, maps, and
                      awards; or c) including tours through the winery or other Peninsula Township agriculture
                      locations.
                      Winery guest activity uses are limited to Section 6.36(T)(2) below.
                      Winery guest activity uses include wine tasting and related promotional activities such as
                      political rallies, winery tours, and free entertainment (i.e., “Jazz at Sunset”) that are
                      limited to the tasting room and for which no fee or donation of any kind is received.
                      Guest activity uses are in addition to accessory uses for registered guests that are
                      otherwise allowed.
                      Overnight stays at the winery-chateau are not required for these guest activity uses.
                      Fees may be charged for these winery guest activity uses.




                                                        6-32
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.355 Page 92 of 171
                                                            Article 6: Standards Applicable to Specific Uses


            Uses Allowed Notwithstanding Section 6.36(L). The following winery guest activity uses may be
            approved with a special use permit by the township board:

                Wine and food seminars and cooking classes that are scheduled at least 30 days in
                advance with notice provided to the zoning administrator. Attendees may consume food
                prepared in the class.
                Meetings of 501(C)(3) non-profit groups within Grand Traverse County. These activities
                are not intended to be or resemble a bar or restaurant use and therefore full course
                meals are not allowed, although a light lunch or buffet may be served.
                Meetings of agricultural related groups that have a direct relationship to agricultural
                production, provided:
                (i)   The meetings are scheduled at least one month in advance and give the zoning
                      administrator adequate advance notice that allows for prior approval;
                (ii) The zoning administrator shall use the following types of agricultural-related groups
                     as a guide for determining “direct relationship to agricultural production”:
                      a.   Food/wine educational demonstrations;
                      b.   Cooking showcasing Peninsula Township produce and wine;
                      c.   Farmer’s conferences;
                      d.   Regional farm producers;
                      e.   Cherry Marketing Institute and Wine Industry conferences;
                      f.   Farm Bureau conference;
                      g.   Future Farmers of America and 4-H;
                      h.   Michigan State University/agricultural industry seminars.
                (iii) These meetings may include full course meals to demonstrate connections between
                      wine and other foods.
                (iv) An appeal of the zoning administrators determination can be made to the zoning
                     board of appeals pursuant to Section 13.06.
                Winery guest activity uses do not include entertainment, weddings, wedding receptions,
                family reunions, or the sale of wine by the glass.
                No food service other than that allowed above or as allowed for wine tasting may be
                provided by the winery-chateau. If wine is served, it shall only be served with food and
                shall be limited to Old Mission Peninsula appellation wine produced at the winery except
                as allowed by Section 6.36(T)(6) below.

            Relation to Agricultural Production in Peninsula Township. In order to offer winery guest
            activity uses, the owner of the winery-chateau shall, in addition to the agricultural production
            on the minimum acreage required for the winery-chateau, grow in Peninsula Township or
            purchase grapes grown in Peninsula Township for the previous growing season equal to 1.25
            tons of grapes for each person allowed to participate in a winery guest activity use up to the
            maximum number approved by the township board in a special use permit. If the amount of
            grapes cannot be documented by the zoning administrator, the numbers of persons allowed
            to participate in guest activity uses shall be reduced proportionally.




                                                 6-33
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.356 Page 93 of 171
 Article 6: Standards Applicable to Specific Uses


                Participation in Winery Guest Activity Uses. The number of persons allowed to participate in
                guest activity uses shall be determined as follows:

                     The township board as part of the special use permit approval process shall determine
                     the room(s) provided and a maximum number of attendees for winery guest activity
                     uses.
                     (i)   The maximum number of attendees shall not exceed one attendee for each 15
                           square feet of the room or rooms provided for guest activity uses. These rooms
                           shall exclude guest rooms, restrooms, hallways, stairways, entries, spaces used in
                           the normal operation of wine making and storage, out-of-doors areas, and any
                           other spaces not usual for guest assembly. In no case will the number exceed 111 or
                           the fire marshal’s maximum occupancy, whichever is less.
                     (ii) The maximum number of attendees may be fewer than, but not more than, the
                          maximum number described in Section 6.36(T)(4)(a)(i) above at the discretion of the
                          township board based on possible adverse impacts on adjacent properties, lack of
                          parking spaces, or other site specific conditions.
                     (iii) A building floor plan showing spaces for all approved uses including the maximum
                           capacity of each shall be attached to the site plan.
                Requirements for Guest Activity Uses.
                     All winery guest activity uses shall include agricultural production promotion as part of
                     the activity as follows:

                     (i)   Identify “Peninsula Produced” food or beverages that are consumed by the
                           attendees;

                     (ii) Provide “Peninsula Agriculture” promotional materials;
                     (iii) Include tours through the winery or other Peninsula Township agricultural locations.
                     Hours of operation for winery guest activity uses shall be as determined by the township
                     board but no later than 9:30 p.m. daily
                     No alcoholic beverages, except those produced on the site, are allowed with guest
                     activity uses.
                     Sales of wine by the glass or sales of bottles of wine for on-premises consumption are
                     prohibited except as provided in Section 6.36(T)(2)(e) above.
                     No outdoor food, beverages, or temporary structures are allowed except as allowed by
                     Section 6.36(T)(8)(c) below.

                     No sounds related to the guest activity shall be discernible at the property lines.

                     No amplified instrumental music is allowed; however, amplified voice and recorded
                     background music are allowed, provided the amplification level is no greater than
                     normal conversation at the edge of the area designated within the building for guest
                     purposes.
                     No outdoor displays of merchandise, equipment, or signs are allowed.
                     Kitchen facilities may be used for on-site food service related to guest activity uses but
                     not for off-site catering.




                                                      6-34
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.357 Page 94 of 171
                                                             Article 6: Standards Applicable to Specific Uses


                 No lighting is allowed except the minimum required for safety and sign lighting as
                 allowed by the ordinance.

                 The township board may consider seasonal weighting of the frequency or a maximum
                 number of guest activity uses during the year.

             Shortage of Fruit Due to Crop Conditions or Natural Disaster. If crop conditions or natural
             disaster results in a shortage of locally grown fruit for a particular year, the township board
             may reduce the requirement for the amount of grapes for that particular year provided that
             verification of such conditions are presented to the township board by a public organization
             representing the fruit growers of northwest Michigan that is duly recognized by the township
             board.
             Documentation. The owner of the winery-chateau shall provide data and records on an
             annual basis to the zoning administrator showing that:
                 In addition to the agricultural production on the minimum acreage required for the
                 winery-chateau, the winery has grown grapes in Peninsula Township or purchased
                 grapes grown in Peninsula Township equal to 1.25 tons of grapes for each person
                 allowed to participate in guest activity uses; and

                 That all the grapes from Section 6.36(T)(7)(a) above plus the production on the minimum
                 acreage required for the winery-chateau have been processed in the winery.
             Additional Conditions
                 Special use permits approved under this section may list any number of restrictions or
                 requirements approved by the township board such as additional setback requirements,
                 days-of-the-week restrictions, number of guest activity days per year, or other
                 requirements deemed beneficial to the township or its residents.
                 Nothing in this section shall prohibit the township board from approving a larger special
                 community event such as Blessing of the Blossoms, harvest days, or other community
                 events for which no fee is charged the participants except as specifically approved by the
                 township board and is open to the public.

                 No temporary structures including tents or canopies are allowed except that the
                 township board may approve the reasonable use of temporary structures tents or
                 canopies in conjunction with community events approved in Section 6.36(T)(8)(b) above.
                 Any violation of the special use permit issued for this use shall, in addition to the
                 provisions of Section 13.05(C), serve as grounds for closing the guest activity uses use by
                 the township board. In the event any such alleged violation is made in writing to the
                 township board, the township shall give written notice of such alleged violation to the
                 applicant at the last address furnished to the township by the applicant. The notice shall
                 state that unless the violation is corrected or resolved to the satisfaction of the township
                 board within 30 days from the date of the notice, then the township board will hold a
                 hearing and may require the owner to close all guest activity uses on the premises until
                 such time as the township board removes the restriction. In the event a hearing becomes
                 necessary, the township board shall establish the notice requirements and such other
                 conditions with respect to the hearing as the township board shall deem appropriate.

                  Wireless Communication Facilities (currently Sections
    7.12 and 8.7.3(11))
        Intent. The Telecommunications Act of 1996, the Federal Communications Commission (FCC), and
        the Michigan Zoning Enabling Act set forth provisions concerning placement, location, and


                                                  6-35
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.358 Page 95 of 171
 Article 6: Standards Applicable to Specific Uses


           construction of towers and related facilities for wireless communication services.
           In order that such towers do not cause visual pollution or create a safety hazard or reduce property
           values on adjacent properties, reasonable regulations for the location, use of existing structures
           (e.g., water towers, school and church steeples, tall buildings), and design of structures and towers
           is appropriate. Wireless communication services are specifically determined NOT to be essential
           services nor to be public utilities as such terms are used in this ordinance.
           Peninsula Township has adopted policies and the voters have approved increased property taxes
           to purchase development rights on certain farmlands to preserve the agricultural industry, retain
           the rural character of the township, and preserve the unique scenic views of farms and shoreline. A
           considerable amount of property value in Peninsula Township is directly related to these efforts to
           retain the scenic qualities, agricultural land, and management of growth in the township. It is
           consistent with these policies and programs to allow towers to be constructed in locations and to
           such heights that they do not interfere with these efforts to preserve the scenic views and
           township character.
           It is the intent of these regulations to allow antennae to be located on monopoles as short as
           possible so as to maintain property values on surrounding properties, not impair scenic views, and
           provide reasonable service to Peninsula Township residents. It is not the intent to create "antennae
           farms" with a number of monopoles and antennae in a small area.
           Taller towers may be allowed if it is proven to the satisfaction of the township board that
           reasonable service to Peninsula Township residents cannot be provided by lower monopoles.
           It is not the intent to regulate amateur radio antennae under this section.

           General Requirements.
                Option A. Wireless communication facilities are a permitted use of property and are not
                subject to special land use approval or any other approval if all of the following requirements
                are met:

                     Co-Location. The wireless communication facilities may be co-located on an existing
                     wireless communication support structure or in an existing equipment compound,
                     provided the proposed co-location complies with the terms and conditions of any
                     previous final zoning approval by the township and that the co-location will not do any of
                     the following:

                     (i)   Increase the overall height of the wireless communication support structure by
                           more than 20 feet or 10% of its original height, whichever is greater;

                     (ii) Increase the width of the wireless communication support structure by more than
                          the minimum necessary to permit co-location;

                     (iii) Increase the area of the existing equipment compound to greater than 2,500 square
                           feet.

                     Existing Facilities. The existing wireless communication support structure or existing
                     equipment compound is in compliance with the zoning ordinance or was approved by
                     the township.
                Option B. Wireless communication equipment is subject to special land use approval in
                accordance with Section 13.05 of the zoning ordinance if the equipment does not meet
                requirements of Section 6.37(B)(1)(a) but the equipment meets all of the following
                requirements:




                                                      6-36
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.359 Page 96 of 171
                                                             Article 6: Standards Applicable to Specific Uses


                  The wireless communication equipment will be co-located on an existing wireless
                  communication support structure or in an existing equipment compound;

                  The existing wireless communication support structure or existing equipment compound
                  is in compliance with the township zoning ordinance or has been approved by the
                  township.
             Option C. Wireless communication equipment is subject to special land use approval in
             accordance with Section 13.05 of the zoning ordinance if the proposal does not involve co-
             location (e.g., a new facility).
        Approval Procedures. The following procedures have been established to achieve approval of a
        proposed wireless communication facility:
             Option A. Option A wireless communication equipment plans require approval by the zoning
             administrator as delegated by the township board.
             Option B. Option B wireless communication equipment proposals require special land use
             approval. Accordingly, such proposals are subject to the procedures in Section 13.05 and the
             following special procedures:

                Steps                                            Action
               Step 1    Applicant submits plan and required fee.
               Step 2    Within 14 business days, the township zoning administrator or planning director
                         determines if the application is complete as delegated by the township board.
               Step 3    If the application is incomplete, the zoning administrator or planning director
                         notifies the applicant.
               Step 4    If the application is complete, the zoning administrator or planning director
                         initiates special land use review by scheduling a special land use public hearing. A
                         special land use review must be completed 60 days after the application is
                         considered complete.
               Step 5    The township zoning administrator or planning director reviews the plan and
                         transmits a letter to the planning commission.
               Step 6    The planning commission reviews the plan and makes a recommendation to the
                         township board.
               Step 7    The township board approves or denies the application.

             Option C. Option C wireless communication equipment proposals require special land use
             approval. Accordingly, such proposals are subject to the procedures outlined for Option B
             above except that, in Step 4, the special land use review must be completed not more than
             90 days after the application is considered complete.
        Standards and Conditions. All applications for wireless communication facilities shall be reviewed
        in accordance with the standards in this ordinance that apply generally to site plan review and
        special land use review and subject to the following standards and conditions. If approved, such
        facilities shall be constructed and maintained in accordance with such standards and conditions
        and any additional conditions imposed by the planning commission and township board.
             Right-of-Way and Access Easement Location Prohibited. Wireless communication towers
             and equipment shelter buildings shall not be placed in any road right-of-way or in any
             easement for road purposes.
             Zoning Districts. Wireless communication towers and facilities may be located only in the
             agricultural A-1 zone or the commercial C-1 zone. No towers are permitted in the area shown
             on the scenic viewshed map of the township’s master plan.

             Public Health and Safety. Facilities and/or support structures shall not be detrimental to the
             public health, safety, and welfare, including preserving unique scenic views of farms and


                                                   6-37
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.360 Page 97 of 171
 Article 6: Standards Applicable to Specific Uses


                shoreline. Peninsula Township has adopted policies and the voters have approved increased
                property taxes to purchase development rights on certain farmlands to preserve the
                agricultural industry, retain the rural character of the township, and preserve the unique
                scenic view of farms and shoreline. A considerable amount of property value in Peninsula
                Township is directly related to these efforts to retain the scenic qualities, agricultural land,
                and management of growth in the township.
                Harmony with Surroundings and Prohibited Location in Scenic Areas. The entire facility must
                be aesthetically and architecturally compatible with its environment.
                Compliance with Federal, State, and Local Standards. Wireless communication facilities shall
                comply with applicable federal and state standards, including requirements promulgated by
                the Federal Aviation Administration (FAA), Federal Communication Commission (FCC), and
                Michigan Aeronautics Commission. Wireless communication support structures shall comply
                with all applicable building codes. All tower proposals of more than 35 feet shall be submitted
                to the Cherry Capital Airport Commission and FAA for review and approval prior to approval
                by Peninsula Township.

                Maximum Height. The maximum height of a new or modified support structure and antenna
                shall be no more than required for reasonable communication by the applicant (and by other
                entities to co-locate on the structure) according to engineering requirements for a specific
                site or the technical capabilities of the antennas being mounted. Applicants shall demonstrate
                a justification for the proposed height of the structures and an evaluation of alternative
                designs that might result in lower heights. The township may engage the services of an
                independent technical and engineering evaluation to determine the necessary and/or
                optimal height. Where the independent evaluation shows that service can be provided by a
                lower tower or co-location on an existing tower, the tower shall be lowered accordingly or
                the equipment must be co-located on an existing tower. In no case shall the maximum height
                of a new or modified support structure and antenna exceed 120 feet. Higher towers may be
                permitted but only if necessary to achieve co-location. The buildings, cabinets, and other
                accessory structures shall not exceed a height of 12 feet.
                Minimum Setbacks. All setbacks for the zoning district shall be met and, in addition, no new
                or modified tower shall be placed closer than the total height of the tower from any lot line.
                Buildings and facilities accessory to the wireless communication facility (other than the
                support structure) shall comply with the required setbacks for principal buildings specified in
                the schedule of regulations for the zoning district in which the facility is located.
                Access. Unobstructed permanent access to the support structure shall be provided for
                operation, maintenance, repair, and inspection purposes and may be provided through or
                over an easement. The permitted type of surfacing, dimensions, and location of such access
                route shall be subject to approval by the planning commission and township board based on
                evaluation of the location of adjacent roads, layout of buildings and equipment on the site,
                utilities needed to service the facility, proximity to residential districts, disturbance to the
                natural landscape, and the type of vehicles and equipment that will visit the site.
                Minimum Lot Area. Wireless communication towers and facilities shall be placed on parcels
                (whether the land is owned or leased by the tower owner) that have an area no less than the
                minimum parcel size for the district. The division of property for the purpose of locating a
                wireless communication facility shall be permitted only if all zoning requirements, including
                lot size and lot width requirements, are met.
                Equipment Enclosure. If an equipment enclosure is proposed as a building or ground-
                mounted structure, it shall comply with the required setbacks and other requirements
                specified for principal buildings in the schedule of regulations for the zoning district in which
                the facility is located. The use of compatible materials such as wood, brick, or stucco is
                required for associated support buildings; these buildings shall be designed to architecturally
                match the exterior of residential structures within the neighborhood. In no case will metal



                                                      6-38
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.361 Page 98 of 171
                                                             Article 6: Standards Applicable to Specific Uses


             exteriors be allowed for accessory buildings. If an equipment enclosure is proposed as a roof
             appliance on a building, it shall be designed, constructed, and maintained to be
             architecturally compatible with the principal building. The service building shall be no larger
             than necessary to house the equipment.
             Design Requirements. The support structure and all accessory buildings shall be designed to
             minimize distraction, reduce visibility, maximize aesthetic appearance, and ensure
             compatibility with surroundings. Accordingly, support structures shall be painted with a rust
             preventative paint of an appropriate color to harmonize with the surroundings and shall not
             have lights unless required otherwise by the Federal Aviation Administration (FAA).
             Equipment buildings shall have a brick exterior. No signs or logos visible from off-site shall be
             permitted on a support structure. The planning commission may recommend to the township
             board that the tower be camouflaged to be less intrusive.
             Fencing. The tower and its accessory buildings shall be enclosed by a vinyl-coated chain link
             fence having a maximum height of six feet with a locked gate.
             Structural Integrity. Wireless communication facilities and support structures shall be
             constructed and maintained in structurally sound condition and use the best available
             technology to minimize any threat to public safety.

             Maintenance. A plan for the long-term, continuous maintenance of the facility shall be
             submitted. The plan shall identify who will be responsible for maintenance and shall include a
             method of notifying the township if maintenance responsibilities change.
             Screening. The fenced site shall be completely screened on all sides by evergreens planted no
             farther than three and a half feet apart. The plants shall be at least six feet in height at the
             time of planting. Other evergreen trees or shrubs may be permitted or required, provided
             that the planning commission and township board find that the substitute plant material will
             provide a complete screen around the facility. The township board may require additional
             landscape screening of the service building and fencing. The screening must be maintained.
             Underground Wires. With the exception of connecting wires between the equipment
             enclosure building and the tower via one ice bridge not higher than 12 feet in height, all other
             connecting wires from towers to accessory buildings shall be underground. All electrical and
             other service wires to the facility shall be underground.
             Monopole Tower Only. The tower itself must be of monopole design, and there shall be no
             guyed or lattice towers.
             Lighting. Lighting shall be limited to that which is absolutely necessary and required by
             appropriate agency and shall conform to the requirements of Section 8.07. Strobe lights are
             prohibited.
        Co-Location Provisions. In order to maximize the efficiency of the provision of telecommunication
        services while also minimizing the impact of such facilities on Peninsula Township, co-location, or
        the provision of more than one antenna on a single tower, may be allowed or required by the
        township board.
             The applicant shall be required to provide information regarding the feasibility of co-location
             at proposed sites. Factors to be considered in determining feasibility of co-sharing include
             available space on existing towers, the tower owner's ability to lease space, the tower's
             structural capacity, radio frequency interference, geographic service area requirements,
             mechanical or electrical incompatibilities, the comparative costs of co-location and new
             construction, and any FCC limitations on tower sharing.
             The applicant shall be required to send a certified mail announcement to all other tower
             users in the area stating their citing needs and/or sharing capabilities in an effort to



                                                   6-39
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.362 Page 99 of 171
 Article 6: Standards Applicable to Specific Uses


                encourage tower sharing. The applicant shall not be denied or deny space on a tower unless
                mechanical, structural, or regulatory factors prevent them from sharing.

                Further, the applicant may be required to provide a letter of intent to lease excess space on a
                facility and commit itself to:

                     Respond to any requests for information from another potential shared use applicant;
                     Negotiate in good faith and allow for leased shared use if an applicant demonstrates that
                     it is technically practicable, and;
                     Make no more than a reasonable charge for a shared use lease.
           Removal. A condition of every approval of a wireless communication facility shall be adequate
           provision for removal of all or part of the facility by users and owners upon the occurrence of one
           or more of the following events:
                The maximum time which an unused tower may stand is 12 months. The applicant or owner
                is responsible for the removal of an unused tower. Failure to do so shall be sufficient for the
                township to remove the structure according to the provisions under the Dangerous
                Structures Ordinance #(48) adopted by the township. For the purposes of this section, the
                removal of antennas or other equipment from the facility, or the cessation of operations
                (transmission and/or reception of radio signals), shall be considered as the beginning of a
                period of nonuse.
                Twelve months after new technology is available at reasonable cost, as determined by the
                township board, which permits the operation of the communication system without the
                requirement of the support structure. Furthermore:
                     The situations in which removal of a facility is required, as set forth in Section 6.37(F)(1)
                     above, may be applied and limited to portions of a facility.
                     Upon the occurrence of one or more of the events requiring removal, the property
                     owner or persons who had used the facility shall immediately apply for any required
                     demolition or removal permits and immediately proceed with and complete the
                     demolition, removal, and site restoration.
                     If the required removal of a facility or a portion thereof has not been lawfully completed
                     within 60 days of the applicable deadline, and after at least 30 days written notice, the
                     township may remove or secure the removal of the facility or required portions thereof,
                     with its actual cost and reasonable administrative charge to be drawn or collected or
                     enforced from or under the security posted at the time application was made for
                     establishing the facility.
           Application Requirements. Applications shall include the following in addition to any other specific
           requirements under Section 13.04:
                Evidence of Ownership or Lease. Evidence of ownership or lease of the property on which
                the facility is to be placed.
                Name and Address. Name and address of the proposed owner or operator of the site.
                Service Requirements. Engineering requirements for the service to be provided at the site.

                Contact Person. Name, address, and phone number of the person to contact for engineering,
                maintenance, feasibility of co-location as provided in this section, and other notice purposes.
                This information shall be continuously updated during all times the facility is on the premises.




                                                        6-40
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.363 Page 100 of 171
                                                             Article 6: Standards Applicable to Specific Uses


            Site Plan. Site plan showing location of all proposed and existing structures on the property,
            including the location, size, and screening of all buildings, outdoor equipment, and structures.

            Landscaping Plan. A detailed landscaping plan illustrating the number, species, location, and
            size at the time of planting of all proposed trees and shrubs. The purpose of landscaping is to
            provide screening and aesthetic enhancement for the structure base, accessory buildings, and
            enclosure.
            Design of Structures. Preliminary design of all proposed structures.
            Surrounding Property Owner Information. Name and address of all adjacent property
            owners within 300 feet of the property.
            Structural Specifications. Structural specifications for the support structure and foundation
            shall be submitted for review, including a registered engineer's certification of the design and
            safety of the proposed tower to withstand winds of one hundred (100) miles per hour. The
            structural specifications shall state the number of various types of antennae capable of being
            supported on the structure. A soils report prepared by a geotechnical engineer licensed in the
            State of Michigan shall also be submitted confirming that the soils on the site will support the
            structure. Structural plans shall be subject to review and approval by the township engineer.

            Security. The application shall include a description of security to be posted immediately
            upon issuance of a building permit for the facility to ensure removal of the facility when it has
            been abandoned or is no longer needed, as previously noted. The amount of security shall be
            determined by the township engineer. In this regard, the security shall, at the election of the
            applicant, be in a form approved by the township attorney and recordable at the office of the
            Grand Traverse County Register of Deeds, establishing a promise of the applicant and owner
            of the property to remove the facility in a timely manner as required, with the further
            provision that the applicant and owner shall be responsible for the payment of any costs and
            attorney’s fees incurred by the township in securing removal.
            Service Area Documentation. The application shall include a map showing existing and
            known proposed wireless communication facilities in the township and in areas surrounding
            communities that are relevant in terms of potential co-location or in demonstrating the need
            for the proposed facility. If such information is on file with the community, the applicant shall
            be required only to update as needed. Any such information that is a trade secret or other
            confidential commercial information which, if released, would result in commercial
            disadvantage to the applicant, may be submitted with a request for confidentiality in
            connection with the development of governmental policy (MCL 15.243(1)). This ordinance
            shall serve as the promise to maintain confidentiality to the extent permitted by law. The
            request for confidentiality must be prominently stated in order to bring it to the attention of
            the township.




                                                  6-41
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.364 Page 101 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.365 Page 102 of 171
                                                                                   Article 7: General Provisions




 Article 7                         General Provisions
                          Essential Services (currently Section 5.8)
           General. Essential services authorized under any franchise from or regulated by any law or
           ordinance of the State of Michigan or the township are exempt from the application of this
           ordinance.
           Buildings for Essential Services. Essential service buildings are those that are necessary for the
           furnishing of adequate service by such public utilities, departments, or commissions. The township
           board may permit the erection and use of an essential services building or an addition to an
           existing building in any zoning district upon finding that the structure is in compliance with this
           ordinance and reasonably necessary for the public’s convenience and service.
           The zoning board of appeals may permit a greater height or a larger area than the district
           requirement herein established, subject to the requirements of Section 13.06. Wireless
           communication towers and facilities, wind energy conversion systems, and solar energy systems
           shall not be considered essential services.

                          Recreational Vehicles Storage (currently Section 6.2.2(4))
 The outdoor storage of recreational vehicles is permitted in agricultural and residential districts, provided
 storage does not occur within any required yard setback area (except watercraft stored in a shoreline
 setback). Any recreational vehicle stored outdoors must contain a valid registration from the State of
 Michigan to a person residing on, or having an ownership interest in, the lot or parcel upon which the vehicle
 is stored.

                          Temporary Buildings (currently Section 6.2.3(1))
 For uses incidental to construction work, such buildings shall be removed upon the completion or
 abandonment of the construction work or within the period of one year, whichever is the lesser time period.
 Such structures shall not be used for dwelling purpose.

                    Use of Structure for Temporary Dwelling Prohibited
      (currently Section 7.2.1)
 No structure, whether of a fixed or portable construction, shall be erected or moved onto a lot and used for
 any temporary dwelling purposes.

                          Storage Outdoors (currently Sections 6.6.3(1) and 7.2.4)
           Yard Storage. Unless otherwise provided for in this ordinance, whenever a business establishment
           engages in storage of supplies, merchandise, containers, or any other materials outside the
           confines of an enclosed building structure, it shall provide an enclosure of solid fence not fewer
           than six feet in height around such yard storage area. The fence shall be constructed and
           maintained in a manner approved by the zoning administrator. The zoning administrator may
           permit substitution of a barrier or screen other than a fence when the same will serve the purpose
           of screening from vision, noise, and odor.
           Prohibited Storage. No land in any zoning district shall be used in whole or in part for the storage
           of unused or discarded equipment or materials, or for the storage of unlicensed cars, boats,
           salvage, waste, and junk outside of properly authorized buildings. This section shall not apply to the


                                                       7-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.366 Page 103 of 171
 Article 7: General Provisions


           storage of usable farm machinery necessary for permitted agricultural uses, approved junkyards
           (Section 6.18), or in connection with a use otherwise authorized in the commercial district.

                           Sanitation Requirements (currently Section 7.1.2)
 No structure shall be erected, altered, or moved upon a lot or premise and used in whole or in part for a
 dwelling, business, industrial, or recreational purpose unless it complies with all provisions of the
 environmental health regulations for Grand Traverse County. Violation of any provision of that ordinance
 shall constitute a violation of this ordinance.

                   Supplementary Regulations for Height, Lot Area, and Lot
      Width (currently Sections 7.3.1, 7.3.2, and part of 7.3.4)
           Definitions. Refer to Section 2.02 for definitions of “Building, Height of” and other definitions related
           to height.
           Permitted Height Exceptions. When a given use is permitted in any district, the following structural
           appurtenances may exceed height limitations of this ordinance, provided they are not designed or
           used for human occupancy:

                Steeples and Similar Ornamental Architectural Features for Religious Institutions. Steeples
                and similar ornamental architectural features for religious institutions may exceed the
                maximum height of the district, provided the peak shall not be more than twice the height of
                the building.
                Cupolas and Similar Ornamental Architectural Features. Except as permitted in Section
                7.07(B)(1), cupolas and similar ornamental architectural features that are decorative in nature
                shall not exceed the maximum height of the district by more than five feet.
                Other Structures. Functional chimneys, ventilators, television aerials, and ham radio antenna
                may exceed height limitations, provided they are no higher than necessary to achieve the
                intended performance of the structure.
           Permitted Exceptions, Agricultural Districts. In the agricultural district, traditional barns and silos
           may be constructed to heights up to 50 feet, provided they are accessory to a farm.
           Lots Existing and of Record on the Effective Date of This Ordinance (currently part of Section
           7.3.4). Any lot existing and of record as of June 5, 1972 (the effective date of Peninsula Township
           Ordinance #2), may be used for any permitted use specified for the district in which such lot is
           located, whether or not such lot complies with the lot area and width requirements of this
           ordinance, provided that all other requirements of this ordinance are complied with.
           One Dwelling Unit Per Lot (currently part of Section 7.3.4). Unless explicitly permitted elsewhere
           in this ordinance, not more than one dwelling unit shall occupy any lot except in conformance with
           the required lot area for each dwelling unit.

                     Developments Abutting Agricultural Land (currently
      Section 7.3.3, Section 7.7, and Section 7.2.7)
           Agricultural Setback. The following setbacks shall be required as provided below.

                A setback of 100 feet from the property line of the adjacent property shall be required for
                uses, buildings, or structures as follows:




                                                        7-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.367 Page 104 of 171
                                                                                  Article 7: General Provisions


                  When a planned unit development, subdivision, condominium, mobile home park, or
                  multiple-family dwelling is developed adjacent to land that is zoned A-1 agriculture.

                  When a planned unit development, subdivision, condominium, mobile home park, or
                  multiple-family dwelling is developed adjacent to land that is zoned residential but is
                  shown on the agricultural preservation map of the Peninsula Township Master Plan as
                  adopted and amended from time to time.
                  When a planned unit development, subdivision, condominium, mobile home park, or
                  multiple-family dwelling is developed adjacent to land that is zoned residential but is
                  currently being used for agricultural production that includes the carrying on of usual soil
                  practices of cultivation, spraying, and fertilization.
                  In the event that lands abutting a mobile home park, subdivision, site condominium,
                  planned unit development, or any other residential use are brought into agricultural
                  production after the development of the residential use, the agricultural production
                  lands and the related activities shall be separated from the adjoining residential lot line
                  by 100 feet. The buffer under the control of the farm operator shall be measured
                  between the lands used for agricultural production and the adjoining residential lot.
             A setback of 50 feet from the property line of the adjacent property shall be required for
             those portions of metes and bounds parcels created after the adoption of this amendment
             that have a common line with land that is zoned A-1 agricultural unless that A-1 agricultural
             zoned land is being used for residential purposes.
             Subdivision lots or condominium limited common elements within the required agricultural
             setbacks in Section 7.08(A) above shall have designated building sites shown on the preliminary
             and final plans. Residential and accessory uses shall be located within the designated areas.
             Plans accompanying applications for land use permits shall show such designated sites.

             In approving a planned unit development, subdivision, condominium, mobile home park, or
             multiple-family dwelling, the township board may, upon the recommendation of the planning
             commission, decrease the required setback on any or all lots or limited common elements
             when the township board determines that one or more of the following conditions exist:
                  Topographic conditions, i.e., steep slopes, changes in grade, wetlands, or other site
                  conditions, that make it:
                  (i)   Unlikely that any of the uses allowed in the agricultural district would be located on
                        the adjacent agriculturally zoned land; or
                  (ii) So that the properties are sufficiently separated to mitigate incompatibilities of use.
                  There exists an easement such as a conservation easement on the land adjacent to the
                  proposed plat that restricts agricultural uses in such a manner that protection to future
                  homeowners is equal or better than that provided by the 100-foot setback.
                  There are existing residential uses along the lot line of the agriculturally zoned property.
        Fencing Certain Agricultural Lands. When lands used for a planned unit development, mobile
        home park, or multiple-family dwelling abut agricultural lands as described in Section 7.08, the
        developer shall, prior to construction of residential units, install a control fence along the boundary
        between the development and the agricultural lands. The township board may determine that
        trespass problems are not likely, and, in that case, the board may determine that the fence is not
        required. The fence is intended to limit trespass onto the agricultural lands. If, at a later date, the
        township board determines that trespass is a problem, the township board, after holding a public
        hearing on the issue, may then require the owner or owners of the property adjacent to the
        agricultural land to install a fence.



                                                    7-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.368 Page 105 of 171
 Article 7: General Provisions



                 Suggested minimum fencing specifications.

                      Mesh. Number11 gauge woven wire farm fence shall be 46.5 inches in height with 6.5-
                      inch square mesh pattern (uniformly spaced).

                      Line Posts. Wood line posts shall be 4.5 inches minimum in diameter and 7 feet in length,
                      spaced not more than 16.5 feet (center to center) and set 2.5 feet into the ground. All
                      posts shall be Wolmanized or treated in an equivalent manner. Wood shall be cedar, oak,
                      or an approved equal.
                      Corner, End, Gate, and Intermediate Braces Posts. These shall be 8 feet minimum in
                      length and 8 inches minimum in diameter, set 3.5 feet into the ground, spaced 10 feet
                      from adjacent line posts, and located as shown on plans. Intermediate braced posts shall
                      be located a maximum of 660 feet apart on straight runs. Corner post shall be located at
                      all changes in direction.
                 Fencing required by this section shall be built as approved by the township board.

                           Clear Vision Area (NEW SECTION)
 Fences, walls, structures, signs, trees, shrubs, and other plantings located in the clear vision triangle area
 described below shall not be permitted to obstruct cross visibility between a height of 30 inches and eight
 feet above the road level.

           Clear Vision Triangle Area. The clear vision triangle area is described as follows (see Figure 7-1):
                 Road Intersection. The area formed at the corner intersection of two road right-of-way lines,
                 the two sides of the triangular area being 25 feet in length measured along the abutting right-
                 of-way lines, and the third side being a line connecting these two sides.
                 Driveway Intersection: The area formed at the corner intersection of a right-of-way and a
                 driveway, the two sides of the triangular area being 10 feet in length measured along the
                 right-of-way line and edge of the driveway, and the third side being a line connecting these
                 two sides.




                      Figure 7-1: Clear Vision Triangle
                      Area




                                                        7-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.369 Page 106 of 171
                                                                                     Article 7: General Provisions



           Trees. Trees may be permitted in the clear vision triangle area provided that limbs and foliage are
           trimmed so that they are not fewer than eight feet above the road level.
           Shrubs. Shrubs may be permitted in the clear vision triangle area provided that they are trimmed
           so that they are not more than 30 inches above the road level.
           Landscaping. All landscaping, except turf grass or ground cover, shall not be located closer than
           three feet from the edge of any driveway or road within a clear vision triangle area.
           Right-of-Way Line. Where there is a difference between the existing road right-of-way line and the
           proposed road right-of-way line, the clear vision triangle shall be measured from the proposed
           road right-of-way line.


                          Accessory Buildings and Structures (currently Section
      6.2.2(2)(a))
 A land use permit must be issued prior to the erection of an accessory building or structure. Applications for
 accessory buildings and structures shall be administered and reviewed as part of the original or proposed
 revised plot plan or site plan, depending upon the nature of the principal use of the lot. Accessory uses,
 buildings, and structures shall be subject to the following regulations except as otherwise permitted in this
 ordinance.
           Attached Accessory Buildings and Structures. An attached accessory building or structure,
           including carports that are attached to the principal building, shall comply in all respects with the
           requirements of this ordinance applicable to the principal building. Unless an accessory building is
           attached directly to the principal building or connected to it via habitable floor area or shared wall
           construction, the accessory building shall be classified as a detached structure.
           Detached Accessory Buildings. Detached accessory buildings shall comply with the following
           requirements:
                Located on Same Lot As Principal Building. A detached accessory building shall be located on
                the same lot as the principal or main building except for agricultural buildings located on a
                farm. In a case where an owner owns a shoreline lot and an upland lot across the road, the
                detached accessory building shall be located on the same lot as the principal building.
                Separation Distance of Detached Accessory Buildings. An accessory building, unless attached
                and made structurally a part of the principal building, shall not be closer than 10 feet to the
                principal building or any other building on the lot.
                Placement. Except as provided elsewhere in this ordinance, detached accessory buildings are
                subject to all yard setback requirements of the district in which they are located.
                Height. Accessory buildings shall be subject to the height standards of the underlying zoning
                district. With the exception of agricultural buildings located on a farm, accessory buildings
                shall not be greater than two stories, and the second story shall be unfinished and used for
                storage only.
           Not Permitted Prior to a Principal Structure. Accessory buildings shall not be erected on a lot or
           parcel in any district prior to the establishment of a principal structure except for agricultural
           buildings on a farm.
           Used by Site Occupant. Accessory buildings and accessory portions of the principal building shall
           be used solely for the use of the occupant of the principal building to which it is accessory.




                                                       7-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.370 Page 107 of 171
 Article 7: General Provisions


           Number of Buildings and Lot Coverage. This section shall not limit the number of accessory
           buildings that a property owner may construct, retain, or maintain provided that the overall lot
           coverage limitation is met.

                          Fences and Walls, Including Retaining Walls (currently Sec. 7.13)
           Intent. The intent of this section is to regulate the location, placement, and height of fences and
           walls to protect views, provide adequate emergency access, and ensure safe sight lines at
           intersections.
           Excluded Fences. The following fences shall not be regulated by this section:
                Agricultural Fences. Agricultural fences that are used for general farming and horticultural
                uses, field crops, and fruit farming.

                Temporary Fences. Temporary fences such as snow fences placed during the winter to
                control drifting snow or safety fences during construction.

                Low Fences. A fence no greater than 18 inches in height and four inches in width.
           Agricultural Fences for Small Animals and Livestock. Agricultural fences that are used for the
           raising and keeping of small animals and livestock must comply with the fence standards of this
           section.

           Construction. Fences and walls shall be designed so as not to impede the natural or established
           water drainage along lot lines.

           Front Yard and Waterfront Location. Unless otherwise provided in this ordinance, no fence shall
           be constructed between the main building and any road or between the main building and the
           waterfront unless that fence is four feet in height or less measured from final grade below the
           fence, is at least 50% open when viewed from the perpendicular, and is no wider than two feet at
           any point. If located within a front yard setback or waterfront setback, the fence shall be
           decorative in nature (e.g., wrought iron, picket, and split rail). Decorative fencing does not include
           chain link fencing. This sub-section shall not apply to seawalls, which are regulated under Section
           3.13(E)(12), or retaining walls, which are regulated under Section 7.11(M).

           Maximum Height. No fence or wall shall exceed four feet in height unless explicitly permitted
           elsewhere in this ordinance.

           Clear Vision Triangle Area. No fence or wall shall be erected, established, or maintained within the
           clear vision triangle area of any lot except in compliance with Section 7.09.

           Obstructions. No fence or wall shall obstruct access by emergency personnel. A gate at least three
           feet in width shall be provided for access by emergency personnel to all parts of the property and,
           as such, shall not be considered an obstruction.
           Required Setbacks.
                Shoreline. No fence or wall shall be constructed closer to the shoreline of Grand Traverse Bay
                than the flood elevation line unless a seawall is approved under Section 3.13(E)(12).

                Road Right-of-Way Prohibited. No fence or wall shall be placed within a road right-of-way.
                Road, Street, or Alley. No fence or wall shall be placed closer than 20 feet from the driving
                lane of a road, street, or alley.




                                                       7-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.371 Page 108 of 171
                                                                                    Article 7: General Provisions


                Adjacent Property. No fence or wall shall be placed closer than three feet to an adjacent
                property line without both owners providing approval in writing to the zoning administrator.
                Such approval shall include a statement that the fence shall be maintained in good condition
                and such maintenance shall be the responsibility of the owner of the property upon which
                the fence is constructed. The approval between the owners shall be in the form of a
                recordable agreement, which shall be recorded with the Grand Traverse County Register of
                Deeds after approval by the zoning administrator. A copy of the recorded agreement shall be
                submitted to the township prior to the issuance of the fence permit.

           Maintenance. Walls and fences shall be maintained in good condition by the owner and shall not
           constitute an unreasonable hazard. Rotten, crumbled, or broken compounds shall be replaced,
           repaired, or removed.
           Orientation of Finished Side. Where a fence or wall has a single finished or decorative side, it shall
           be oriented to face outward toward adjacent parcels or road rights-of-way (i.e., away from the
           interior of the lot to which the fence or wall is associated).
           Prohibited Materials. All fences or walls erected shall be of a decorative nature or chain linked
           unless otherwise prohibited. Barbed wire, spikes, nails, or any other sharp instrument of any kind
           are prohibited on top of or on the sides of any fence. Barbed wire may be placed on top of fences
           enclosing public utility buildings or equipment.
           Retaining Walls. The zoning administrator may issue a land use permit for a retaining wall that
           meets all of the wall requirements of this section as well as the following:
                If a retaining wall or any part thereof must be taller than four feet above grade, the retaining
                wall must be terraced back equal to the height of the wall section. The depth of each terraced
                section shall be no less than the height of the adjacent retaining wall (see Figure 7-2).
                If any portion of the retaining wall exceeds four feet in height, the plans must be designed
                and sealed by a licensed engineer.
 Figure 7-2. Retaining Wall Terracing




                          Swimming Pools (NEW SECTION)
 All private swimming pools erected in the township shall comply with the following provisions:
           Permit Required. A land use permit shall be obtained for alteration, erection, and construction of
           permanent above and below ground swimming pools and for portable pools with a diameter


                                                       7-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.372 Page 109 of 171
 Article 7: General Provisions


           exceeding 12 feet or an area exceeding 100 square feet. The application for such permit shall
           include the name of the owner, the manner of supervision of the pool, and a site plan showing the
           dimensions and location of the pool and nearby buildings, fences, gates, septic tanks, tile fields,
           public utilities, and easements. The application for such permit for a below-ground pool shall be
           accompanied by plans and specifications to scale of the pool walls, slope, bottom, walkway, diving
           boards, type, and rating of auxiliary equipment, piping, and valve layout. Any other information
           affecting construction and safety features deemed necessary by the township or the county
           construction code division or health department shall also be submitted.

           Easements and Rights-of-Way. No portion of the swimming pool or associated structures shall
           encroach upon any easement or right-of-way that has been granted for public utility use.

           Minimum Pool Setbacks. Pool setbacks, including fencing, shall comply with required setbacks
           specified by the applicable zoning district.

           Required Barrier. For the protection of the general public, all swimming pools shall be completely
           enclosed by a fence or wall of comparable safety not fewer than four feet or more than six feet in
           height set at a distance of not fewer than four feet from the outside perimeter of the pool wall.
           Fencing shall not be required in the following two circumstances:
                Where a building of four feet or more in height is part of the enclosure; or
                Where a swimming pool is above grade and has exterior side walls with a smooth surface not
                less than four feet in height and all means of access are secured or locked to prevent
                unauthorized use.
           All openings in an enclosing fence or building shall be equipped with a tamper-proof lock when the
           pool is not in use. If the entire premises upon which a swimming pool is located are enclosed by
           fence or wall, the zoning administrator, after inspection and approval, may determine that a fence
           is not required.
           Code Compliance. Notwithstanding the requirements of this section, all private swimming pools
           shall comply with all applicable federal, state, county, and local codes and ordinances. Where the
           requirements of this ordinance exceed the requirements of any other code or ordinance, the
           requirements of this ordinance shall prevail.




                                                      7-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.373 Page 110 of 171
                                                                Article 8: Environmental Performance Standards




 Article 8                         Environmental
                                   Performance Standards
                          Wetland Restrictions (currently part of Section 6.9.3.7)
 There shall be no development or modification of any kind within a wetland area without the Michigan
 Department of Environmental Quality (MDEQ) first issuing a wetlands permit and/or an earth change and
 stormwater permit issued by Peninsula Township. Any such approved development shall be subject to the
 following:
          Minimum Setback. A setback of 25 feet shall be maintained between any structure or impervious
          surface (including but not limited to parking lot, driveway, paths, etc.) and a wetland.
          Development within a Wetland or Wetland Setback. Except as specified in Section 8.01(C), there
          shall be no development or modification of any kind within a wetland or wetland setback.
          Wetlands may be used for density calculations and incorporated in stormwater management
          plans.

          Boardwalks. Boardwalks three feet or fewer in width shall be permitted following issuance of a
          land use permit and subject to MDEQ approval upon finding there will be no adverse impact on
          ground or surface waters of the wetland. The zoning administrator or planning commission, as
          applicable, may require the applicant to obtain a formal determination of the wetland boundary by
          the MDEQ.

          Wetland Identification. In the event of reasonable doubt as to the presence of a wetland, the
          zoning administrator may require the applicant to submit detailed engineering studies prepared by
          a State of Michigan-certified wetland delineator showing the existence, extent, and location of
          wetland areas. The zoning administrator shall use this information in making a final determination
          of the presence of a wetland.

          Compliance with P.A. 451 of 1994 As Amended. Compliance with Part 303, Wetland Protection, of
          the Natural Resources and Environmental Protection Act, P.A. 451 of 1994 as amended is required.

                   Floodplain Controls and Restrictions (currently Section
     7.4.7 and part of Section 6.9.3.7)
          Intent and Purposes. The purpose of these regulations is to protect those areas of the township
          that are subject to predictable flooding in the floodplain of the Great Lakes. All land included in the
          floodplain shall be subject to the requirements and prohibitions specified herein in addition to the
          normal zoning district requirements in which the land is located.
          Applicability and Land Use Review. Notwithstanding anything to the contrary in this ordinance,
          any request to fill in a floodplain must be evaluated together with a permitted use set forth in
          Section 8.02(D). A request to fill in the floodplain or a portion thereof will not be considered alone
          and is not permitted.

          Floodplain Area Identification. Floodplain areas are those established by current FEMA flood
          insurance rate maps (FIRM), the most recent and adopted version effective August 28, 2018. Base
          flood elevations (BFE) are shown on the FIRM and are described in the associated flood insurance
          study (FIS).
          Permitted Uses. Permitted uses in the floodplain include the following:


                                                       8-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.374 Page 111 of 171
 Article 8: Environmental Performance Standards



               Gardens, preserves, and low intensity use areas in parks.

               Boardwalks and paths no wider than three feet.
               Yard and setback areas or other open space portions required for any zoning district.
               Access drives for utility uses, when designed so as not to increase the possibility of flood or to
               be otherwise detrimental to the public health, safety, and welfare.
          Restricted Uses and Structures. Any structure where human habitation is contemplated, either as
          a place of residence, place of work, or place of public gathering, shall be prohibited when the
          lowest habitable floor level is below the BFE. Per ordinance #53, the Grand Traverse County
          Construction Code Department is designated as the enforcing agency to discharge the
          responsibility of Grand Traverse County under Act 230 of the Public Acts of 1972 as amended, State
          of Michigan.
          Required Conditions for Permitted Uses. To the extent that a request to fill in the floodplain on a
          parcel or a portion of a parcel along with the permitted use has been granted, such granting of the
          request is subject to the following conditions:
               Any work, construction, or filling in the flood plain shall conform to requirement of Section
               8.02 of this Article, and permits for such work, construction, or filling in the flood plain shall
               not be issued unless they receive review and approval by the applicable local, state and
               federal regulatory agencies.
               Any work, construction, or filling in the floodplain shall be so fixed to the site as to withstand
               the force of the expected velocity of floodwater. The zoning administrator may require
               professional engineering or other professional review of construction.
               The zoning administrator may request additional information prepared by a registered
               professional engineer, licensed surveyor, or other relevant professional. Information may
               include topographic information, studies to determine the effects of flooding or flow of
               water, determination that the use will not adversely affect floodplain capacity, and assurance
               that the use will not generate stormwater, sedimentation, or other water quality concerns.
               All of the conditions set forth herein must be fully satisfied before the applicant may proceed
               with the work, construction, or filling in the floodplain or a portion thereof.
               Compliance with Part 31, Water Resources Protection, of the Natural Resources and
               Environmental Protection Act, P.A. 451 of 1994 as amended.

          Vegetated Buffer Protection. Pursuant to Section 3.13, all shoreline properties including floodplain
          areas shall have a vegetated strip inland of the beach area to filter nutrients and stormwater and
          give protection from lake waves.

                   Mining or Removal of Topsoil, Sand, Gravel, and Minerals
     (currently Section 7.2.3)
          No topsoil shall be removed for purposes of resale nor shall any open pit mining for the purposes
          of extracting sand, gravel, or minerals be permitted unless conducted in the A-1 zone and at least
          200 feet from any public highway and at least 50 feet of any side or rear lot lines of any lot
          adjoining land zoned for residential uses.
          All mines shall have a site rehabilitation plan approved by the township. The rehabilitation plan
          shall include a plan for planting trees in a manner that will create a woodland over the long term,
          which will assist in slope stabilization.


                                                       8-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.375 Page 112 of 171
                                                               Article 8: Environmental Performance Standards



           The township board may establish routes for truck movement in and out of the mine in order to
           minimize the wear on public roads, to minimize traffic hazards, and to prevent encroachment of
           traffic, or the by-products of traffic (such as dust and noise), upon adjacent properties.
           All permitted mines shall be maintained in a neat, orderly condition so as to prevent injury to any
           single property or individual or to the community in general. When an open pit mine or gravel pit
           has ceased to be worked regularly, any "attractive nuisance" features such as steep banks or deep
           holes that could be a hazard to the safety of children shall be promptly rough graded so as to
           remove such hazard or hazards. All areas within any mine shall be rehabilitated progressively as
           they are worked out or abandoned so that they shall be in a condition of being entirely lacking in
           hazards, inconspicuous, and blended with the general surrounding ground form. When an open pit
           mine or gravel pit has ceased to be worked regularly for a period of three years, it shall be rough
           graded in such a manner as to restore the land to contours harmonious with those of the
           surrounding terrain, protected from erosion, and vegetative cover established.

                    Soil Erosion and Sedimentation Control and Protection of
      Steep Slopes (currently Section 6.9.3.9)
 When a land use permit is required by this ordinance, the applicant for such permit shall demonstrate
 compliance with the Grand Traverse County Soil Erosion and Sedimentation Control Ordinance before such
 land use permit is issued. Additionally, when a permit is not required in accordance with the provisions of the
 Grand Traverse County Soil Erosion and Sedimentation Control Ordinance, but when any earth-disturbing
 activity related to a land use permit involves change in the natural cover or topography on a site with more
 than nine percent slope, a plan for soil erosion and sedimentation control shall be provided to the zoning
 administrator. Such a plan shall demonstrate proposed measures to be taken and maintained to minimize
 soil erosion and sedimentation. Specifically, these measures include:
           Natural Landforms. The general site topography and any natural landforms unique to the property
           shall be maintained and made part of the development to preserve the natural character. Proper
           grading and elevation relationships to adjacent properties shall be maintained. All necessary
           grading shall complement natural landforms.
           Cut and Fill Slopes. Cut and fill slopes shall be minimized. Unstable slopes or slopes subject to
           erosion shall be protected. Slopes shall be re-vegetated using low-maintenance techniques with
           perennial grasses, herbaceous plants, and native trees and shrubs.
           Steep Slopes. Grading or removal of vegetative cover shall not be permitted on land with existing
           steep slopes of 20% grade or greater. Such areas shall be included as open space and not be part of
           a building site. When existing slopes are more than nine percent, but less than 20%, the following
           requirements shall be met:
                Prior to clearing a parcel, a tree survey that identifies the number of species of all trees six
                inches or greater in diameter at breast height, four and a half feet, within the affected area
                shall be professionally prepared.
                If there are existing trees, then there shall be a sufficient number of mature trees left in place
                around structures, or trees which have been removed shall be reestablished at a rate of two
                canopy trees for every one tree removed, six inches or greater in diameter at breast height,
                four and a half feet. New trees shall be at least two and a half inches in diameter at
                installation measured at four and a half feet.
                The height of structures shall be lower than the surrounding trees left in place or existing.
                Trees shall be preserved within building sites so that views have an appearance of being
                unbroken from Grand Traverse Bay and roads. This is not intended to prevent the selective
                trimming for views and removal of diseased or unhealthy trees. Clearcutting of an entire site
                is prohibited.


                                                       8-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.376 Page 113 of 171
 Article 8: Environmental Performance Standards




          Clustering Development to Maintain Significant Slopes and Ridgelines. The most significant slopes
          and ridgelines shall be maintained in their natural state by clustering development when possible.
          Phasing. Large parcels that will be developed in phases shall be graded in workable units following
          a scheduled timeline so that construction does not result in large areas left bare and exposed to
          seasonal runoff.

          Minor Activities. Minor activities, such as normal gardening activities in compliance with this
          ordinance, do not require a soil erosion and sedimentation control permit.

          Retaining Walls. See Section 7.11.
          Township Engineer Review. The zoning administrator may request that the township engineer
          review plans to minimize soil erosion and sedimentation when deemed necessary. Associated costs
          shall be charged to the applicant.

                         Stormwater Management (currently Section 7.2.5)
          Intent and General Applicability. The purpose of this section is to provide adequate measures for
          the retention, detention, and distribution of stormwater in a manner that minimizes the possibility
          of adverse impacts on both water quantity and water quality during and after development. When
          any human makes earth changes in the natural cover or topography of land, including cut and fill
          activities that may affect stormwater runoff, the owner shall apply for a stormwater permit from
          the zoning administrator prior to receiving a land use permit. The above-earth change does not
          include the practice of plowing and tilling soil for the purpose of crop production on an active farm.
          Commercial and Development Parcels, Roads, and Other Non-Residential Use Stormwater
          Review. A stormwater review and permit from the zoning administrator and the township
          engineer is required in any of the following circumstances for non-residential parcels:
               If one or more acres of land are disturbed;
               Within 500 feet of the ordinary high water mark (OHWM);

               Whenever the impervious surface coverage of any structure is more than 3,500 square feet;
               For any of the following type of developments: commercial use, mobile home park, multiple
               family dwelling, PUD, site condominium or condominium, or platted subdivision;
               For a new or extended private road; or
               For any other circumstances the zoning administrator deems necessary.
          Residential Structures and Parcels Subject to Stormwater Review.
               Minor Stormwater Review. The zoning administrator shall review and approve the
               stormwater management plan prior to the issuance of a land use permit. Any parcel or
               structure that in the opinion of the zoning administrator requires review by the township
               engineer based on complexity of the disturbance of natural features or site development shall
               become a major stormwater review. Residential structures or parcels subject to minor
               stormwater review shall include the following situations:

                    The impervious surface coverage (structures and in-ground surfaces) is fewer than 3,500
                    square feet;




                                                      8-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.377 Page 114 of 171
                                                             Article 8: Environmental Performance Standards


                  Less than one acre of ground will be disturbed; or
                  All parcels within 500 feet of the OHWM.
             Major Stormwater Review. The township engineer shall review and approve the stormwater
             management plan prior to the issuance of any land use permit. The cost of this review and
             inspections shall be paid by the applicant. Residential structures or parcels subject to major
             stormwater review shall include the following situations (regardless of proximity to the
             OHWM):
                  The impervious surface coverage (structures and in-ground surfaces) is 3,500 or more
                  square feet;
                  One acre or more of ground will be disturbed; or

                  Any parcel or structure that the zoning administrator determines requires a major
                  stormwater review.

        Design Standards for Permits Required for Section 8.05(B) or Section 8.05(C)(1).
             The application shall include a plan detaining any stormwater runoff onto adjacent properties
             including roads and other rights-of-way pursuant to the Peninsula Township Stormwater
             Control Ordinance (Ordinance #33 as amended). Such detention shall follow accepted
             stormwater detention practices and the maximum amount of stormwater runoff allowed
             shall not exceed that which existed prior to the development or improvement of the
             property.

             The stormwater management system shall include one or more of the best management
             practices (BMPs) published by the Michigan Department of Environmental Quality or any
             other BMP accepted by the approving authority such as underground infiltration trenches,
             rain gardens, and rain barrels or other low impact design (LID) features. LID stormwater
             management is a set of small-scale practices that mimic and work with nature to reduce
             runoff and pollutants and provide open space. By incorporating LID practices, the amount of
             site development area necessary to be dedicated to a traditional stormwater basin can often
             be decreased. Required landscaping areas may also function as bio-swales or retention
             basins. A vegetated yard area may be used when, in the opinion of the approving authority,
             the slope and underlying soil conditions will allow for rapid infiltration. The use of LID
             techniques are especially important in areas adjacent to environmentally sensitive areas.

             The stormwater management system shall be installed in accordance with the approved
             design.

             Stormwater management measures must also be in place to minimize the possibility of
             adverse impact on water quality or quantity or neighboring properties during construction.

        Maintenance. All stormwater management systems shall be properly maintained so as to comply
        with the requirements of this section. Each application for major stormwater review shall include a
        maintenance agreement to be reviewed and approved by the approving authority.
        Recording of the Stormwater Management System and Any Maintenance Agreement. The
        stormwater management system and any maintenance agreement shall be recorded with the
        Grand Traverse County Register of Deeds prior to issuance of the land use permit.




                                                     8-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.378 Page 115 of 171
 Article 8: Environmental Performance Standards



                   Removal of Fruit-Producing Trees, Vines, or Shrubs from
      Properties Being Developed (currently Section 7.8 and part of Section
      6.9.3.8)
 The owner of properties being developed for planned unit developments, mobile home parks, site
 condominiums, subdivisions, or other housing developments shall remove and destroy all existing fruit-
 producing trees, vines, or shrubs from the subject properties. The removal of all such plants shall occur prior
 to project approval and commencement of construction unless it can be clearly demonstrated that the plants
 will remain in production and be maintained and treated on a regular basis by a pesticide applicator licensed
 by the Michigan Department of Agriculture.

                            Exterior Lighting (currently Section 7.14)
           Intent. The Peninsula Township Board of Trustees finds that this section of the ordinance complies
           with the Peninsula Township Master Plan and that the dark night sky is considered a valuable
           natural and aesthetic resource that should be protected. The dark night sky contributes
           significantly to our quality of life by contributing to the public peace and to the health, safety, and
           welfare of the residents of and visitors to Peninsula Township. The essential public purposes that
           warrant township regulation of the use of outdoor light fixtures include but are not necessarily
           limited to:
                The safety of individuals using outdoor areas for legitimate and necessary purposes after
                dark;
                Minimization of light pollution, which has a detrimental effect on the environment,
                astronomical research, amateur astronomy, and general enjoyment of the night sky;
                Elimination of unnecessary or unwanted illumination of adjacent and distant properties;

                Conservation of electrical energy-generating resources; and
                Protection of vehicular and pedestrian traffic from dangerous glare.
           Applicability.

                All new outdoor light fixtures, bulbs, and specified lighting practices shall conform to this
                section.

                Outdoor lighting fixtures existing as of the effective date of this amendment may continue to
                be used except as otherwise provided.

                Voluntary compliance with the intent of this section for exempt uses or structures and
                existing outdoor fixtures is encouraged.

           Lighting-Related Definitions.
                Automatic Timing Device. A device that automatically turns outdoor light fixtures or circuits
                on and off.
                Floodlight. A very strong artificial light so directed or diffused as to give a comparatively
                uniform illumination over a rather large area and often used to light up the outside of
                buildings.

                Full Shielding. A technique or method of construction that causes light emitted from an
                outdoor light fixture or any bright reflecting section to be such that the light source and any
                bright reflecting surface is not visible above the shield horizontal plane or beyond the
                boundaries of the property.


                                                        8-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.379 Page 116 of 171
                                                               Article 8: Environmental Performance Standards



             Glare. Intense blinding light emanating directly from a lamp, reflector, or lens including bright
             reflective sections.
             Light Pollution. Artificial light that causes a detrimental effect on the environment,
             astronomical observation, or enjoyment of the naturally illuminated night sky or causes
             undesirable glare or unnecessary or unwanted illumination of adjacent or even distant
             properties.

             Light Source. The bulb or other element in an outdoor light fixture that emits light.
             Motion Detector. A device triggered by motion and used to energize light sources.
             Outdoor Light Fixture. An illuminating device that is permanently installed outdoors,
             including but not limited to devices used to illuminate signs.
             Shield. In general, a permanently installed opaque shade, cowl, hood, baffle, or other
             construction that limits, restricts, or directs light, or the visibility of a light source, to meet the
             standards of this section.
             Security Lighting. Such outdoor light fixtures or practices intended to discourage intrusion on
             the premises by unwanted persons.
             Vehicle Use Area. A paved or unpaved driveway, maneuvering, loading, and delivery area,
             solid waste collection, temporary storage area, or outdoor processing area.
             Yard Lighting. Such outdoor light fixtures or practices intended for the convenience,
             enjoyment, and safety of a property owner.
        Exterior Lighting Standards.
             New Light Fixtures. All new outdoor light fixtures shall meet the following requirements:
                  All new outdoor light fixtures shall have full shielding unless otherwise permitted. Full
                  cut-off fixtures shall be used to prevent light from projecting above a 90-degree
                  horizontal plane. Additionally, the light trespass from a property shall not exceed 0.5 foot
                  candles at the property line, measured five feet from the ground (see Figure 8-1, below);
             Figure 8-1. Light Fixture Shielding and Light Trespass




                                                      8-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.380 Page 117 of 171
 Article 8: Environmental Performance Standards


                    Driveway post lights shall have translucent lenses or covers to protect vehicular and
                    pedestrian traffic from glare; and

                    Light fixtures shall be controlled with manual switches, motion detection devices, or
                    other automatic timing devices.

               Building Facades. Building facades may be lit but only in a downward direction and fully
               shielded.

               Security Lighting. Security lighting may be approved as part of a site plan, and, if approved,
               shall be fully shielded.

               Prohibited Lighting Types and/or Practices.
                    Searchlights, lasers, or other high-intensity lights designed or used primarily to light the
                    sky for advertising or entertainment purposes;
                    Broad-spectrum lighting such as quartz, metal halide, and mercury vapor lighting
                    because of the diffusive and reflective characteristics of such light; and
                    Foliage/tree “up lighting.”
               Illuminated Signs. Illuminated signs shall comply with Section 10.10.
               Parking Lots.
                    Parking lots shall be illuminated no earlier than one hour before regular hours of
                    operation and no more than one hour after regular hours of operation except by special
                    permission granted as a condition of site plan approval.

                    Pole height shall not exceed 15 feet except a pole height of up to 25 feet may be allowed
                    for loading areas where necessary for agricultural purposes.

                    A greater number of low-mounted lights are favored over elevated lights.
          Exemptions. The following uses and activities shall be exempt from the exterior lighting
          regulations:
               Emergency equipment while in use.
               Holiday decorations, provided that decorative exterior lighting shall not be active for more
               than 90 days in a calendar year and shall not include searchlights, stroboscopic lights, or other
               lights that would cause a nuisance.
               All outdoor light fixtures producing light directly from solar or the combustion of fossil fuels
               such as kerosene lanterns or gas lamps provided the intensity of light does not create glare or
               distractions that pose a potential danger to vehicular or pedestrian traffic or unnecessary and
               unwanted glare in the night sky.
               Lighting fixtures to illuminate the American flag may have light shining vertically, provided the
               light source is shielded and the light is focused on the flag in accordance with the United
               States Flag Code.
          Relief from Exterior Lighting Regulations. Applications for relief from the regulations of this section
          may be made to the Peninsula Township Zoning Board of Appeals pursuant to Section 13.06
          provisions and standards for variances. Any ruling granting relief shall contain all conditions upon
          which said permit has been granted, including but not limited to the effective dates, times,
          locations, and specifications of the lighting fixtures and plans permitted.



                                                      8-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.381 Page 118 of 171
                                                            Article 8: Environmental Performance Standards




                       Screening and Landscaping
        Landscaping Design Standards (NEW SECTION, which will include standards from Section
        6.6.3(3), and Section 7.6.4(3)). The following landscaping design requirements apply to all uses in
        the C-1, commercial zoning, district and all uses with a parking lot containing 2,700 square feet or
        more of parking area, including access drives:
             Frontage Landscaping (Section 6.6.3(3) and parts of 7.6.4(3)). The front yard area adjacent to
             the right-of-way shall be planted and maintained in accordance with the following:
                  Trees (Section 7.6.4(3)(b)(2)). One deciduous, evergreen, or ornamental tree shall be
                  planted adjacent to the public right-of-way for each 35 linear feet of frontage.
                  Screening with Shrubs (Section 7.6.4(3)(b)(3)). Where non-living materials are used for
                  right-of-way screening (i.e., fences or walls), at least one shrub or vine shall be planted
                  on the right-of-way side for each 10 linear feet of screen.

                  Minimum Width (Section 7.6.4(3)(b)(1)). Any required frontage planting strip shall be a
                  minimum of 10 feet in width.

                  Right-of-Way Landscaping Prohibited. Trees and shrubs required for frontage
                  landscaping shall not be planted in a road right-of-way.

                  Exemptions. The township board may modify or waive the frontage landscaping
                  requirements where the site is a farm with an orchard or vineyard in the front yard or
                  where frontage landscaping would block a scenic view area as shown on the scenic view
                  map adopted or subsequently amended as part of the Peninsula Township Master Plan.
             Parking Lot Landscaping (Section 7.6.4(3)(a), (b)(1), and (b)(4)). All parking areas containing
             2,700 square feet or more of parking area, including access drives, shall be effectively
             landscaped with planting strips on the interior and perimeter on all sides adjacent or visible
             from surrounding properties or an abutting public street as follows:
                  Perimeter Landscaping (Section 7.6.4(3)(b)(1)). Any required perimeter planting strip
                  shall be a minimum of 10 feet in width. Any perimeter adjacent or visible from
                  surrounding properties or an abutting public right-of-way shall contain one tree per 35
                  linear feet of perimeter. Each tree may be substituted with five shrubs.

                  Interior Landscaping (Section 7.6.4(3)(b)(4)). Parking lots with more than two parking
                  aisles shall require landscaped areas of at least 10 square feet of interior landscaping for
                  each parking space. Where interior location is not feasible, the township board may
                  allow interior landscaping to be located within a 10-foot perimeter of the paved surface.
                  Landscaped areas shall be a minimum of 160 square feet with a minimum dimension of
                  eight feet. Interior landscape areas shall be designed so as to create minimum
                  interference with snow removal. One deciduous tree shall be planted for each 160
                  square feet of interior landscape area, and each interior landscape area shall contain at
                  least one deciduous tree.
             Greenbelt Buffer. Where a greenbelt is required in this ordinance, the greenbelt shall consist
             of a staggered double row of eight-foot-high evergreen trees spaced not more than 15 feet
             apart.
             General Landscaping Design (currently Section 7.6.4(3)(a)). At least 80% of the landscaping
             areas required in Section 8.08(A)(1) through Section 8.08(A)(3) above shall consist of some
             combination of planted trees, shrubs, vines, ground cover, flowers, or lawns. Up to 20% of the
             total of any landscaped area may be rock or mulch groundcover.



                                                    8-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.382 Page 119 of 171
 Article 8: Environmental Performance Standards



               Mechanical and Utility Equipment Screening. All mechanical equipment, utility meters,
               storage tanks, air conditioning equipment, transformers, or similar equipment, including roof-
               mounted equipment but excluding solar panels, shall be enclosed or screened from view
               from all lot lines and the right-of-way line. They shall be an integral part of the architectural or
               landscape design of the building and site.
               Garbage, Refuse, and Recycling Collection Areas. All garbage, refuse, and recycling collection
               areas (i.e., dumpsters) shall meet the following requirements:
                    Location. Waste receptacles (i.e., dumpsters) shall not be located in setback areas.
                    Dumpsters shall not encroach into a parking or circulation area and shall be clearly
                    accessible to servicing vehicles.
                    Screening. An enclosure of sufficient height to completely screen the dumpster is
                    required on three sides of the waste receptacle with a gate on the fourth side. The height
                    of the enclosure shall be not less than six feet or at least one foot above the height of the
                    dumpster, whichever is greater. Enclosures shall meet the following standards:
                    (i)   The enclosure shall be constructed of pressure treated or Wolmanized wood. The
                          township board may require that the enclosure be constructed of brick or
                          decorative concrete material that matches or complements the principal building or
                          structure.
                    (ii) Enclosure gates shall be constructed of steel-reinforced wood.
                    (iii) Enclosures shall be set back a minimum of 20 feet from any residential district.
                    Bollards and Similar Protective Devices. If bollards (concrete-filled posts) or similar
                    protective devices are required by the township board to protect a dumpster enclosure,
                    the bollards or similar protective devices shall be installed at the opening to prevent
                    damage to the screening wall or fence.

                    Maintenance. All dumpsters shall have a lid that shall remain closed. The dumpster shall
                    be regularly emptied and shall be maintained in accordance with all township
                    ordinances.
          Standards for Plant Materials (part of Section 7.6.4(3)(b)(5))
               Lawn Areas. Lawn areas shall be planted in species of grass normally grown as permanent
               lawns in northwest Michigan unless other native grasses and plantings are deemed
               acceptable by the township. Grass may be sodded or seeded and mulched except that solid
               sod shall be used in swales or other areas subject to erosion unless a different method of
               erosion control is permitted by the township. Sod or seed shall be clean and free of weeds,
               noxious pests, and disease.
               Recommended Species of Trees and Shrubs (Section 7.6.4(3)(b)(5)). The selected
               combination of plant material shall be a combination of living deciduous and evergreen trees,
               shrubs, and vines hardy to the northwest Michigan region. The township may adopt a list of
               required or recommended species. The following are the required minimum sizes of plant
               materials:

                                    Plant Type                                 Minimum Size
                Evergreen Trees                                     8 feet minimum height
                Deciduous Trees                                     3-inch minimum d.b.h.*
                Ornamental Trees                                    2-inch minimum d.b.h.*
                Deciduous Shrubs                                    3 feet minimum height
                Evergreen Shrubs                                    30 inches minimum height


                                                      8-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.383 Page 120 of 171
                                                             Article 8: Environmental Performance Standards


              Spreading Shrubs                                   18 inches minimum height
              *d.b.h. = Diameter at Breast Height (i.e., diameter of the tree at 4.5 feet above grade)

             Prohibited Species. The township may prohibit certain species that are invasive or otherwise
             undesirable.

             Minimum Requirements for Plant Material.
                  All plant material shall conform to the description consistent with generally accepted and
                  published nursery and landscape standards. Plant materials shall be typical of their
                  species or variety, have normal habitat of growth, and be well branched and densely
                  foliated when in leaf.
                  Plant materials shall be chosen according to soil, climatic conditions, and environmental
                  factors for the proposed development, the location of the installation, and its desired
                  function.
                  Artificial plant material is prohibited.
        Landscape Installation and Maintenance (parts of Section 7.6.4(3))
             Installation.
                  Installation Period (Section 7.6.4(3)(e)). All required landscaping improvements are to
                  be completed prior to the final inspection by the zoning administrator. In the event of
                  unusual delays or adverse weather conditions that make it impossible to plant, the
                  zoning administrator may grant a single extension of the time limit for a further period of
                  not more than six months and the owner shall post a performance guarantee in
                  accordance with the provisions set forth in Section 13.09.

                  Installation Method. All landscaping shall be installed in a manner consistent with
                  generally accepted and published nursery and landscape standards.

             Maintenance (Section 7.6.4(3)(c)). It shall be the owner's responsibility to see that the
             landscaping is regularly maintained in a neat, clean, orderly, and healthful condition. This
             includes, among other things, proper pruning, mowing of lawns, controlling or removing
             weeds, replenishing mulch, removing litter, replacing diseased, dead, or damaged plants
             when necessary, and regularly watering all plants. All diseased, dead, or damaged plants shall
             be replaced immediately unless the season is not appropriate for planting, in which case such
             plant material shall be replaced at the beginning of the next planting season.
        Modifications (Section 7.6.4(3)(b)(6)). In consideration of the overall design and impact of the
        landscape plan, the application of the above standards may be adjusted by the township board, in
        part or in whole, to allow credit for healthy plant material to be retained on or adjacent to the site
        if such an adjustment is consistent with the intent of this ordinance.




                                                     8-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.384 Page 121 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.385 Page 122 of 171
                                            Article 9: Parking, Loading, Access Management, and Private Roads




 Article 9                         Parking, Loading, Access
                                   Management, and Private
                                   Roads
                   General Off-Street Parking and Loading Regulations
     (currently Section 6.10, Section 7.6.1, and Section 7.6.2)
          General Requirements. There shall be provided in all districts, at the time of erection or
          enlargement of any main building or structure or change in land use, automobile off-street parking
          space with adequate access to all spaces. The proper number of parking spaces for any given use as
          specified in this section are based upon considerations of the maximum number of motor vehicles
          that can be expected on the premises at the same time during an average day.

                Location of Residential Off-Street Parking. Parking spaces for residential uses may be within
                any yard area but shall not be permitted within a minimum front yard setback unless
                otherwise provided in this ordinance. Required residential off-street parking spaces shall
                consist of parking strip, parking bay, driveway, garage, or combination thereof and shall be
                located on the premises they are intended to serve.

                Location of Off-Street Parking for Non-Residential Use. Parking spaces for non-residential
                uses shall be either on the same lot or within 300 feet of the building it is intended to serve,
                measured from the nearest point of the building to the nearest point of the off-street parking
                lot. Ownership shall be shown on all lots or parcels intended for use as parking by the
                applicant.

                Fractional Spaces. When units of measurement determining the number of required parking
                spaces result in a fractional space, any fraction up to and including one half shall be
                disregarded and fractions more than one half shall require one parking space.
                In Cases of Uses Not Specifically Mentioned. For uses not specifically mentioned in Section
                9.02, the requirements of off-street parking spaces shall be in accordance with the use that
                the zoning administrator considers most similar in type.
                Use of Off-Street Parking Areas. Commercial repair work, storage of merchandise, or
                servicing or selling of trucks or motor vehicles is prohibited in an off-street parking area.

                          Parking Space Requirements (currently Section 7.6.3)
 The number of required off-street parking spaces in all districts shall be provided in accordance with the
 following minimum requirements in the table below. The planning commission may recommend, and the
 township board may modify, the numerical requirements for off-street parking based on evidence that
 another standard would be more reasonable based on the level of current or future employment and level of
 current or future customer traffic. In determining whether to permit fewer parking spaces or require more
 parking spaces, the planning commission and township board shall consult the most recent edition of the
 Parking Generation published by the Institute of Transportation Engineers (ITE) or other acceptable standard
 (e.g., a parking study by a qualified professional or a reasonable comparison). When authorizing fewer
 spaces, permitting additional spaces, or requiring a maximum number of allowable spaces, the planning
 commission and township board shall cite the standard used to justify its decision.




                                                       9-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.386 Page 123 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads


                       Use                          Baseline Number of Parking Spaces per Unit of Measure
           Residential
                One family, two family,             Two for each dwelling unit.
                multiple family, mobile home
                (not in a mobile home park),
                and secondary dwelling
                Mobile home park                    Two for each mobile home site plus one for each
                                                    employee, plus one visitors space for each four mobile
                                                    homes.
                Adult foster care, small group      One for each non-resident employee on the maximum shift
                home, or family home                plus one for each three adult foster residents occupying
                                                    the home, in addition to those required for permanent
                                                    non-foster residents of the home.
           Institutional
                 Religious Institutions and         One for each three seats in the main assembly area plus
                 similar places of assembly         one per two employees.
           Business and Commercial
                 Service Institutions, including    One per employee plus two for each beauty and/or barber
                 beauty parlors or barber shops     shop chair.
                 Restaurants, taverns, bars         One for each two seats of legal capacity for the facility, plus
                                                    one per employee on the largest shift.
                Gasoline station                    One per gas pump, two for each service and repair stall,
                                                    plus one for each employee on each shift.
                Retail sales, except as             One for each 150 square feet of floor area.
                otherwise specified in this
                ordinance
                Child care centers                  One for each employee in the largest work shift and one
                                                    per 10 persons cared for at one time, plus stacking spaces
                                                    for five vehicles with nine feet by 20 feet for each stacking
                                                    space.
                Greenhouses and nurseries           One for each 150 square feet of floor area.
                (Retail Sales)
                Indoor recreation                   One per three persons of maximum occupancy as
                                                    established by local, county, or state fire, building, or
                                                    health codes, plus one parking space per employee on the
                                                    largest shift.
           Offices
                 Business or professional offices   One for each 200 square feet of floor area.
                 except doctors, dentists, or
                 similar professions
                 Professional offices or doctors,   One for each 200 square feet of floor area plus one per
                 dentists, or similar professions   employee on the largest shift.
           Industrial and warehousing
                 Industrial or manufacturing        Five plus one for every one employee for the largest
                 establishments, research and       working shift.
                 testing laboratories, and
                 related accessory offices
                 Warehouses or wholesale            Five plus one for every one employee for the largest
                 establishments and related         working shift.
                 accessory offices
           Other Uses
                 Marinas                            One space for each 150 square feet of building area,
                                                    exclusive of area used for boat storage, plus one additional
                                                    space for every one and a half slips or mooring locations,
                                                    excluding designated transient slips. Additional spaces will



                                                        9-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.387 Page 124 of 171
                                             Article 9: Parking, Loading, Access Management, and Private Roads


                                                   be required for such uses as stores and restaurants as
                                                   provided herein.
                 Bed and breakfasts                One space per rental sleeping room in addition to the two
                                                   spaces required for owner/occupant.
                 Hotels, motels, tourist courts    One for each sleeping room, plus one for each employee of
                                                   the maximum working shift. Additional spaces are required
                                                   for such uses as a restaurant or bar as provided in this
                                                   ordinance.
                 Winery-chateaus, food             One for each 150 square feet of retail floor space in the
                 processing plants, and            "tasting room," plus one for each employee of maximum
                 winery/farm processing            working shift, plus three spaces sized appropriately for tour
                 facilities                        buses or cars with trailers. Additional spaces are required
                                                   for other uses as provided in this ordinance (e.g., dwelling,
                                                   bed and breakfast, etc.).
                 Headquarters building             One for each 200 square feet of floor area plus one for
                 (recreational unit parks)         each employee on the largest working shift.
                 Recreational unit sites           Each site shall have a parking space for at least one vehicle
                                                   other than the recreational unit.
                 Self-service storage facilities   Two for the manager’s residence plus one per 25 storage
                                                   units, to be located at the office at the storage complex. In
                                                   no instance shall fewer than five parking spaces be
                                                   provided on site.
                 Events                            One space for every three persons expected to attend or
                                                   participate in the event.


                    Off-Street Parking Site Development Requirements
      (currently Section 7.6.4(1) and (2))
 All off-street parking areas shall be designed, constructed, and maintained in accordance with the following
 standards and requirements:
           Permit Required. No parking lot shall be constructed until a permit is issued by the zoning
           administrator.
           Design. Before such permit is issued, plans and specifications shall be submitted to the zoning
           administrator showing the location, capacity, size, site design, surfacing, marking, lighting,
           drainage, entrances, exits, and any other detailed features essential to the design and construction
           of the proposed parking facility.
                Minimum Parking Space Dimensions. Minimum dimensions of nine feet wide by 20 feet long
                (9 feet x 20 feet) are required for parking spaces except in the case of angled parking, when
                the approving authority may require longer spaces. For parallel parking, the dimensions shall
                be at least 12 feet wide for the maneuvering lane, eight feet for the parking space width, and
                23 feet for the parking space length.
                Maneuvering Lanes. All parking spaces shall be provided access by 20-foot wide maneuvering
                lanes. Backing directly onto a street shall be prohibited.
                Driveway Access. Adequate ingress and egress to the parking lot by means of clearly defined
                drives shall be provided for all vehicles. Ingress and egress to a parking lot lying in an area
                other than residential use shall not be across land zoned for residential use. Where two or
                more lots allow for shared access, shared access easements shall be provided for all shared
                access drives to ensure that the internal circulation system connects to the internal
                circulation system on adjacent lots. The cross-access agreement shall provide for reciprocal
                cross access for connection to adjacent lots without limitation.



                                                       9-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.388 Page 125 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads


                 Driveway Spacing. Each entrance and exit to and from any off-street parking lot located in an
                 area other than single-family residential use shall meet the following spacing requirements:

                      From Adjacent Property in a Residential District. At least 25 feet distant from adjacent
                      property located in any residential district.

                      From Road Intersections. At least 100 feet from any intersection of two roads on the
                      same side of the road or opposite sides of the road. For sites that cannot meet the
                      driveway spacing standards due to insufficient road frontage or the presence of natural
                      features that cannot be altered (e.g., slopes and trees), the township board may modify
                      the driveway spacing requirements.

                 Surface. Except for single-family residential lots, all parking areas, including parking spaces
                 and maneuvering lanes, shall be surfaced with a material that shall provide a durable,
                 smooth, and dustless surface and shall be graded and drained to dispose of all collected
                 surface water. The surface shall be maintained in a durable, smooth, and dustless condition.
                 Lighting. All lighting shall conform to the requirements of Section 8.07.
                 Vehicle Stacking. Ingress and egress to the parking lot shall provide adequate stacking space
                 so that vehicles do not block the ingress/egress road or park on public road shoulders.

                           Off-Street Loading and Unloading
 If the proposed use requires frequent loading and unloading by large vehicles, the township board may
 require one or more off-street loading spaces. The off-street loading spaces shall be a minimum of 10 feet
 wide and 25 feet long and shall have a minimum vertical clearance height of 14 feet.

                           Snow Storage (currently Section 7.6.4(4))
 Whenever a development requiring off-street parking has parking areas containing 2,700 square feet or
 more, provisions shall be made for an on-site snow storage area in addition to the required parking lot area.
 Snow storage shall be provided on the ratio of 15 square feet per 100 square feet of parking lot surface area.
 Snow storage areas shall not interfere with clear visibility of traffic or adjacent streets and highways, shall not
 damage any landscaping required, and must drain to approved stormwater structures.

                           Driveway Requirements (currently Section 6.2.5)
           Minimum Clearances. To reduce fire hazard and make possible access to all dwellings and other
           buildings by the fire department, all driveways shall maintain horizontal and vertical clearances of
           at least 13 feet from bordering trees, overhead wires, and other obstructions.

           Minimum Setback. Minimum setback of driveways and aprons from property lines shall be five
           feet.

           Shared Driveways. Shared residential driveways shall comply with the following standards in
           addition to all other applicable standards of this ordinance:

                 Easement Agreement. An easement agreement shall be approved by the township attorney,
                 signed by the applicants/owners, and recorded with the Grand Traverse County Register of
                 Deeds.
                 Maximum Number of Lots Served. The shared residential driveway shall not serve more than
                 two dwelling units.




                                                        9-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.389 Page 126 of 171
                                         Article 9: Parking, Loading, Access Management, and Private Roads


              Address Signs. All addresses served by the shared residential driveway shall be clearly marked
              at its point of intersection with a road, and such addresses shall also be clearly marked at any
              location a private driveway splits from the shared residential driveway.
              Name Prohibited. No shared residential driveway shall be posted with a name.

              General Driveway Standards. Shared residential driveways shall comply with the
              requirements and standards of all driveways, where applicable, including the driveway
              clearance requirements of Section 9.06(A). Such driveways shall not be used to provide lot
              frontage for a parcel.
              Minimum Width. The driveway surface shall be a uniform minimum 12 feet wide, measured
              edge to edge, with 18-feet-wide passing flares provided at least every 300 feet. Passing flares
              shall be at least 60 feet in length (see Figure 9-1).

              Maximum Length. The shared residential driveway shall not exceed 1,000 feet in length.
              Emergency Vehicle Turnaround. Shared residential driveways more than 150 feet in length
              shall include an area dedicated to emergency vehicle turnaround that meets the standards of
              the International Fire Code, which may be amended from time to time.

 Figure 9-1. Shared Residential Driveway Design




                                                    9-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.390 Page 127 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads



                         Private Roads (currently Section 7.10)
          Private Road Approval Process.
                Application. Sufficient copies of complete construction plans, drainage plans, easement
                agreements, road maintenance and improvement agreements, and hold harmless
                agreements shall be presented to the zoning administrator. The zoning administrator shall
                submit the copies of the hold harmless agreement, easement agreement, and the road
                maintenance and improvement agreement to the township attorney for review and
                approval. The applicant shall also submit copies to the county road commission, department
                of transportation, drain commissioner, and county soil erosion office for their review,
                comment, and any appropriate permits.
                Zoning Administrator Review. The zoning administrator shall review the plans and the
                proposed benefitting properties for conformance with the township master plan, the zoning
                ordinance, the subdivision control ordinance, the land division ordinance, and any other
                requirements of the township.

                Permit Issuance. The zoning administrator shall issue a preliminary private road permit prior
                to the commencement of any construction work on the road. Such permit shall only be issued
                after the initial plans, specifications, easement language, maintenance and improvement
                agreement, and hold harmless agreement have all been approved and appropriate reviews
                and permits have been received from the agencies to whom copies were submitted in
                accordance with Section 9.07(A)(1).
                    No parcel of land or lot created shall be issued a land use permit without having the
                    required lot width or frontage width along a public road or a private road.
                    No land use permit for a structure shall be issued until the preliminary private road
                    permit has been issued, and no occupancy permit shall be issued until the final private
                    road permit has been issued by the zoning administrator.Only public roads shall be used
                    to access non-agricultural commercial, industrial, or business uses; however, private
                    internal roads may be used as access to individual buildings or uses within an approved
                    development.
                Final Private Road Permit. The final private road permit shall be issued by the zoning
                administrator after the private road has been constructed and certification has been made by
                the township engineer that the facility has been:

                    Built according to the plans and specifications; or
                    That any deviation from the approved plans and specifications does not impair the
                    functional intent of the approved design.
          Maintenance and Improvements Agreement.
                Proposed easement and road maintenance and improvements agreements shall be
                provided to the township zoning administrator. Easement and road maintenance and
                improvements agreements shall provide as a minimum:
                    Majority vote rules regarding road maintenance and improvement decisions;
                    The owner of each parcel will be responsible for payment of the share of costs
                    apportioned to his or her parcel;
                    The owners shall have standing and the right to commence legal or equitable action
                    against a delinquent parcel owner or parcel owners to foreclose a lien or otherwise
                    collect the sums owed;


                                                      9-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.391 Page 128 of 171
                                        Article 9: Parking, Loading, Access Management, and Private Roads



                  The agreement shall be recorded and shall run with the land and bind and benefit the
                  parcels and the owners, heirs, successors, assigns, and transferees of the agreement in
                  perpetuity;
                  The owner or owners of the land served by the road shall provide for the requirement to
                  grade, drain, and otherwise maintain the private road in accordance with the
                  requirements of township ordinances;

                  A statement that the owners have not asked the Grand Traverse County Road
                  Commission to accept the road as a public road. As such, the roadway will be private and
                  the road commission will have no obligation to maintain the road in any manner. This
                  provision does not prevent the future upgrading to county road standards or requesting
                  the road to be taken over by the county road commission.

                  The road maintenance and improvement agreement shall allow the township to repair
                  and maintain private roads if, after 90 days prior notice, the owners do not repair or
                  maintain the private roads in accordance with this ordinance. Repairs or maintenance
                  considered by the township to be of an emergency nature may be done sooner by the
                  township with prior notice.

             The road maintenance and improvement agreement shall be reviewed and approved by the
             township attorney for compliance with the township regulations and shall be recorded with
             the Grand Traverse County Register of Deeds.
        Hold Harmless Agreement. A waiver or indemnification and "hold harmless" agreement to benefit
        the township, as approved by the township attorney, is required.
        Drainage Plan. A drainage plan meeting the approval of the Grand Traverse County Soil Erosion
        and Sedimentation Control Department shall be prepared by a registered professional engineer,
        and the plan will control erosion and retain stormwater on site or direct it to a proper drainage
        course. The drainage plan, as it affects the roadways, shall indicate the manner in which surface
        drainage is to be controlled. An easement of twenty (20) feet or more in width shall be provided
        when the drain crosses private property within the project or adjacent to it. The drainage plan shall
        conform to the requirements of all agencies having jurisdiction. The owner or owners of the land
        served by the road shall provide in a road maintenance and improvement agreement for the
        requirement to grade, drain, and otherwise maintain the private road in accordance with the
        requirements of the ordinance.

        Right-of-Way, Temporary Grading Easements, and Utility Easements. The following right-of-way,
        temporary grading easements, and utility easements are required for all private roads:

             Right-of-way or Easement Access Minimum Width of 33 feet. The private road, including
             shoulders and ditches, shall be located within this right-of-way or easement access.

             Temporary Grading Easement. A temporary grading easement of at least 16 ½ feet shall be
             provided on each side of the right-of-way until such time as the road is completed. Greater
             temporary grading easements may be required on steep slopes so that the road, including
             shoulders and ditches, can be constructed within the right-of-way or easement access
             according to the plan provided for by Section 9.07(I).

             Utility Easement. A 10-foot wide utility easement for public and private utilities shall be
             provided on each side of the right-of way or easement access and may be within a grading
             easement or located outside the grading easement.
        Road Layout.
            The road layout shall conform to any adopted road plan of Peninsula Township and shall also
            conform to the pattern established by adjacent roads.


                                                   9-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.392 Page 129 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads



                All existing roads that terminate at the boundaries of a proposed development shall be
                connected with the road system of the proposed development.
                Suitable access from an isolated (i.e., landlocked) parcel previously dependent on this
                property for sole access to existing public roads must be provided access by easement or
                dedication.
                The layout of roads shall provide as much as possible for a continuous circuit of travel. In
                special cases where the lands to be divided are limited in area or are subject to a natural
                barrier, the township board or zoning administrator may approve a dedication that provides
                access to another road at one end only if a cul-de-sac of 40-foot minimum roadbed radius
                with 60-foot radius right-of-way is provided at the terminus of the road to permit turning in a
                continuous circuit. The fire department may require a larger roadbed radius or right-of-way
                radius. No more than five driveways will be permitted to enter the cul-de-sac beyond the
                point of curvature at the beginning of the cul-de-sac. A cul-de-sac shall not be allowed where
                it is reasonable to connect to adjacent properties. Refer to sketches of typical cul-de-sac
                (Figure 9-2) and typical intersection (Figure 9-3).


         Figure 9-2. Typical Cul-De-Sac




                                                      9-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.393 Page 130 of 171
                                           Article 9: Parking, Loading, Access Management, and Private Roads


 Figure 9-3. Typical Intersection




          Road Names. All private roads names shall be approved by the Grand Traverse County Equalization
          Department and the township board when applicable.
          Signs. Traffic control signs shall be placed in accordance to the Michigan Manual of Uniform Traffic
          Control Devices. Signs marked "Private Road" shall be erected and maintained at the entrance to
          all private roads in subdivisions, condominiums, or other residential developments.
          Required Specifications.
               Plan and Profile.

                    Plan and profile drawings shall be prepared by a licensed professional engineer in detail
                    complete enough to be used as construction plans.

                    Detailed construction plans shall be provided at a scale of one inch equals one hundred
                    feet (1 inch = 100 feet) or larger and shall include:

                    (i)   Detailed survey drawings showing the easement, proposed road location, and all
                          parcels benefitted by the private road. The plan shall incorporate all construction
                          standards of the township.
                    (ii) The proposed gradients of all roads and the location of drainage facilities and
                         structures as well as other pertinent information.
                    (iii) Utility easements shall be shown on the plan and such utility easements shall
                          include public sewer, water, and gas as well as telephone, electric, and cable
                          easements.


                                                      9-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.394 Page 131 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads



                    Vertical curves shall be used at all changes in grade. Sight distance, horizontal, and
                    vertical alignment shall be based on a minimum design speed of 25 miles per hour. Sight
                    distance and alignment shall be in accordance with the current American Association of
                    State Highway Officials Standards for Geometric Design. Horizontal curve radii, vertical
                    curve lengths, and percent of grade shall all be shown on the plan and profile drawings.
                    For design of roadbed, shoulders, ditch profiles, and slope requirements, refer to, Figure
                    9-4,

                    Two copies of the plan and profile drawings shall be forwarded to the zoning
                    administrator for approval. More detailed construction plans may be required by the
                    zoning administrator or township engineer. One copy will be returned to the owner upon
                    approval. Approval shall be obtained before construction begins.

                Clearing, Grubbing, and Maintenance. All trees, stumps, brush, and roots shall be entirely
                removed between the outside limits of the ditches and also within the 25-foot radius at all
                intersections, whichever is greater. Maintenance of the cleared area shall be performed as
                necessary to keep the area clear of trees and brush.
                Grades and Paving. Permissible percent grades on any private road shall be within the
                following ranges:


                                        Grades and Paving
                 Maximum                                         9%
                 When the conditions below are met               12%
                 Cul-de-sac                                      1%
                 Minimum                                         0.4%

               Private roads with grades of up to nine percent shall have a roadbed width of not less than 18
               feet and may be paved or have a gravel surface approved by the township engineer and shall
               have two-foot shoulders on each side. With grades greater than nine percent, the roadbed
               width shall be surfaced with bituminous pavement to a width of not less than 20 feet. Integral
               bituminous raised edges may be used in areas subject to severe erosion, possibly eliminating
               the need for roadside ditches. Minimum width between beginnings of raised edges shall be
               the same as for a paved roadbed.
                Drainage Structures and Erosion Control. Drainage structures shall be installed as indicated
                on the drainage plan. The minimum diameter of culverts shall be 12 inches unless a smaller
                diameter is approved by the drain commissioner or county road commission. The bottom
                ends of culverts shall extend to the bottom of the slope. Either concrete culvert pipe,
                corrugated metal pipe, or corrugated polyethylene pipe meeting Michigan Department of
                Transportation specifications of the required size and strength may be used. Standard flared-
                end sections shall be used on all road cross culverts. Guard posts shall be placed beside the
                ends of cross culverts to mark their location.
               Bridges shall be designed for HS-20 or more loading on all roads. Culverts at driveway
               entrances may be necessary. Sodding, riprapping, sediment basins, topsoil, seeding, mulching,
               or other methods of erosion control shall be used in accordance with the recommendations
               of the soil erosion and sedimentation control officer and the drain commissioner.




                                                     9-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.395 Page 132 of 171
                                      Article 9: Parking, Loading, Access Management, and Private Roads


 Figure 9-4. Standard Plans for Subdivison Road and Grading and Typical Cross Section




                                               9-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.396 Page 133 of 171
 Article 9: Parking, Loading, Access Management, and Private Roads


                Surfacing. A minimum total depth of 6 inches of compacted dense aggregate shall be placed
                on private roads.

                    The aggregate base course shall be placed on the prepared sub-grade for the entire
                    width of the roadway in accordance with the Design Guidelines-AASHTO Interim
                    Structural Pavement Design Procedure Adopted for All Season Roads.
                    Where hot mix asphalt is required, hot mix asphalt in accordance with the current MDOT
                    Standard Specifications for Construction (or an alternate mix approved by the zoning
                    administrator) applied in two or more courses, at a minimum application rate of 165
                    #/syd. The total hot mix asphalt cross section shall be a minimum of 330 #/syd. A period
                    of no more than one year shall elapse between placements of any (two courses of hot
                    mix asphalt. A bituminous bond coat applied at a rate of 0.05-0.15 gal/syd between
                    pavement courses will be required.
                    Shoulders shall be stabilized with two and a half inches or more of good compacted
                    topsoil over a minimum of six inches of compacted gravel. Shoulders shall be sodded or
                    seeded and mulched to ensure an adequate covering of grass.
                Intersections.
                    Angle of Intersection. Roads shall generally intersect at 90 degrees but never less than 80
                    degrees.
                    Number of Roads. No more than two roads shall cross at any one intersection.
                    "T" Intersections. "T" type intersections shall be used where practical.
                    Centerline Offsets. New private roads shall be designed to intersect directly opposite the
                    center line of an opposing street or parking lot entrance. If that is not possible, they shall
                    be separated by at least 150 feet or other distance as required by the Grand Traverse
                    County Road Commission or the Michigan Department of Transportation.
                    Vertical Alignment of Intersection. A nearly flat grade with appropriate drainage slopes is
                    desirable within intersections. This flat section shall be carried back 50 feet from the
                    center of the intersection.
                Utilities. Adequate utility easements shall be provided within or adjacent to the right-of-way
                and dedicated to the public. All utilities that are placed underground in the private road right-
                of-way shall be placed prior to final soil erosion measure work where at all possible.

          Clear Vision and Sight Triangles. In addition to the requirements of Section 7.09, the minimum clear
          sight distance at all minor road intersections shall permit vehicles to be visible to the driver of
          another vehicle when each is 125 feet from the center of the intersection.
          Non-Conforming Private Roads.

                Definition and Intent. Non-conforming private roads are those existing at the time this
                ordinance is approved that do not meet the standards of this ordinance for private roads.

                Safety. To retain the character of the surrounding area and neighborhoods while ensuring
                public safety and health standards, non-conforming private roads shall require an
                evaluation/assessment from the fire department or the township engineer prior to any road
                extensions. Accessibility of emergency vehicles on the private road must be included in the
                report to the property owner and a copy will be sent to the township board. The township
                board may distribute copies of the report to property owners on the road or a neighborhood
                association.




                                                      9-12
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.397 Page 134 of 171
                                       Article 9: Parking, Loading, Access Management, and Private Roads


             Continued Use with New Lot Division or Road Extension. Non-conforming private roads may
             continue to be used in the case of land division into new lots or a private road extension,
             provided that the easements and other requirements are met as required below:
                 Required private road requirements for the creation of one or more new lots on an
                 existing non-conforming private road:
                 (i) Maintenance and improvement agreement (Section 9.07(B)).
                 (ii) Hold harmless agreement (Section 9.07(C)).
                 (iii) Drainage plan (Section 9.07(D)).
                 (iv) Right-of-way, temporary grading, and utility easements (Section 9.07(E)).
                 (v) Road names if necessary (Section 9.07(G)).
                 (vi) Road signs if necessary (Section 9.07(H)).
                 Required private road requirements for the extension of an existing non-conforming
                 private road:
                 (i) Maintenance and improvement agreement (Section 9.07(B)).
                 (ii) Hold harmless agreement (Section 9.07(C)).
                 (iii) Drainage plan (Section 9.07(D)).
                 (iv) Right-of-way, temporary grading, and utility easements (Section 9.07(E)).
                 (v) Road layout (Section 9.07(F)).
                 (vi) Road names if necessary (Section 9.07(G)).
                 (vii) Road signs if necessary (Section 9.07(H)).
                 (viii) Required specifications (Section 9.07(I)).
                 (ix) Clear vision and sight triangles (Section 9.07(J)).
                 (x) Performance guarantee (Section 9.07(L)).
                 (xi) Fire department evaluation/assessment (Section 9.07(K)(2)).
        Performance Guarantee of Completion of Required Improvements. See Section 13.09(C).




                                                9-13
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.398 Page 135 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.399 Page 136 of 171
 Article 10: Signs




 Article 10 Signs
                          Purpose (currently introductory paragraph of Section
      7.11)
 It is the intent of this ordinance to limit the number and size of signs in order to prevent traffic hazards,
 promote safety for passersby, and maintain the rural ambience and environment of the township. It is also
 the intent to allow signs that are appropriate, proportional, and in scale with adjacent uses and roadways and
 that are compatible with the character of the community. The objectives of this article are:
           Traffic and Pedestrian Safety. To promote the free flow of traffic and protect pedestrians and
           motorists from injury and property damage caused by, or that may be fully or partially attributable
           to, cluttered, distracting, or illegible signage. Also, to protect public safety by prohibiting or
           removing signs that are structurally unsafe or poorly maintained.

           Old Mission Peninsula Scenic Heritage Route. To allow Peninsula Township to regulate the size
           (including height and display area), lighting, spacing (including setbacks and distances between
           billboards), and other regulatory powers pursuant to Act 153 of 1990 and the Old Mission
           Peninsula Scenic Heritage Route Guidebook in order to control outdoor advertising along federal
           aid trunk line highways and encourage signage along M-37 to blend with the local character of the
           community.
           Free Speech. To ensure that the constitutionally guaranteed right of free speech is protected and
           to allow signs as a means of communication.
           Effective Communication. To allow signage of an appropriate design, scale, and placement for the
           purposes of communicating effectively in a manner that provides information, identification, or
           direction without jeopardizing the beauty of the natural landscape or disrupting the environment
           of historically significant features or sites.

           Protection of Scenic Areas and Viewsheds. To regulate outdoor advertising in such a way as to
           create land use patterns that are in concert with future land use objectives of the master plan and
           to prevent signs that would detract from scenic roadways and scenic views (including the
           preservation of historic and cultural resources, scenic areas and viewsheds, and the dark night sky).
           Compatibility with the Area and Protection of Property Values. To ensure compatibility with rural
           lands, neighborhoods, and business areas in order to protect land values by preventing blight,
           visual clutter, excessive lighting, and out-of-scale signage that degrade the aesthetic views or
           property values of the community, thereby enhancing the image of the community for residents,
           tourists, and visitors.
           Economic Development. To allow for adequate and effective signage for businesses to inform,
           identify, and communicate effectively.
           Ease of Administration. To have standards and administrative review procedures that are simple
           for property owners, businesses, tenants, and sign installers to understand and follow.

                     Definitions (NEW SECTION, which includes existing
      definitions in Section 3.2 related to signs)
 The following definitions relate to signs in Peninsula Township.




                                                      10-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.400 Page 137 of 171
                                                                                                 Article 10: Signs


        Sign Definitions, Sign Types. The following definitions apply to types of signs based on the
        characteristics of the sign without respect to the content of the message:

             Banner Sign. A sign made of natural or synthetic fabric; however, not including pennants or
             flags.

             Entrance Way Sign. A sign located near the public entrance of a permitted development.
             Flashing Sign. Any illuminated sign that pulsates, flashes, scrolls, fades, dissolves, osculates,
             spins, twirls, sequentially reflectorizes, or contains any other type of motion.
             Ground Monument Sign. A base-mounted, freestanding sign placed in the ground and not
             attached to any building or other structure.
             Ground Pole Sign. A freestanding sign supported by one or more uprights, poles, braces, or
             some other structure placed in the ground surface and not attached to any building.
             Flags. A sign on paper, cloth, fabric, or other flexible or combustible material of any kind that
             is attached to a permanent conforming pole or attached flat to a wall.
             Illuminated Sign. A sign that utilizes artificial light internally or externally by either emission
             or reflection.
             Incidental Sign. A small sign, designed and located to be read only by people within the site
             and generally not visible or legible from the right-of-way or adjacent properties, intended to
             be used by people on site to identify features of a land use such as building entrances, drop
             boxes, rest rooms, and handicapped ramps for the purpose of traffic safety. Such signs
             include traffic control signs that conform to the requirements of the Michigan Manual of
             Uniform Traffic Control Devices or similar signs providing information to be read at close
             proximity.
             Ingress/Egress Sign. A small sign located adjacent to the entrance or exit drives of a
             development intended to identify the points of vehicular ingress and egress for the purpose
             of traffic safety.
             Interior Directional Sign. A sign located on the interior of a development intended to be used
             to direct visitors to within the development for the purpose of traffic safety.
             Marquee, Canopy, Awning Sign. A sign attached to a marquee, canopy, or awning projecting
             from the building.
             Pennant Sign. A small, often triangular, tapering flag used in multiples as a device to call
             attention.
             Portable Message Sign. A freestanding sign not permanently anchored or secured to the
             ground, including trailers or similarly mounted signs, signs on parked vehicles where the sign
             is the primary use of the vehicle or wheeled object, and signs on vehicles that, because of the
             vehicle’s placement and regularity of position, serve the same purpose as a portable message
             sign. These portable message signs do not include customary signs located on vehicles that
             are operating lawfully or parked in a manner where the vehicle does not serve the same
             purpose as a portable message sign.
             Roof Sign. Any sign that is on or attached to the roof of a building.

             Wall Sign. A sign that is attached directly to, painted upon, or inscribed on a building wall.




                                                     10-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.401 Page 138 of 171
 Article 10: Signs


                 Window Sign. A sign that is painted on or attached to a window or glass door and is intended
                 to be viewed from outside, including signs located inside a building but visible primarily from
                 the outside of the building.
                 Yard Sign. A portable temporary freestanding sign that is temporarily anchored or secured to
                 the ground.
           Sign Definitions, General.

                 Sign. Any device, structure, fixture, or placard using graphics, symbols, or written copy
                 designed specifically for the purpose of advertising or identifying any establishment, product,
                 good, service, or any other message.
                 Sign Face. That part of a sign structure that is used to graphically communicate a message or
                 announcement.
           Sign Definitions, Sign Types Based on Activity.

                 Sign, Off-Premise Commercial Advertising. A sign that identifies or communicates a message
                 relating to an activity conducted, a service rendered, or a commodity sold at a location other
                 than where the sign is located. Examples of off-premise commercial signs include but are not
                 limited to the following:
                     Sign, Permanent Billboard/Highway Advertising. An off-premise sign owned by a person,
                     corporation, or the entity that engages in the business of selling the advertising space on
                     that sign.

                     Sign, Temporary Directional. A temporary off-premises sign that is used to identify the
                     route to an event or activity that is commercial in nature such as bazaars, races, tours,
                     and quasi-public fund raising events. Directional event signs include such things as marks
                     painted on or along the road surface, whether or not approved by the department of
                     transportation or county road commission.

                 Sign, On-Premise Commercial Advertising. A sign identifying or advertising a commercial
                 business, person, activity, or service located on the premises where the sign is located.
                 Examples of on-premise commercial signs include but are not limited to the following:
                     Sign, Agricultural Products. An on-premises sign that indicates the retail sale of
                     agricultural products, including those sold at roadside stands and u-pick operations.
                     Sign, Business Center. A sign that gives direction, name, and identification to a business
                     center and that may include identification of individual businesses within the center.
                     Sign, Business Identification. A sign identifying a business operating on the premises
                     where is the sign is located.
                     Sign, Construction Site. A sign identifying a construction site.

                     Sign, Event. An on-premises sign placed for a period of time that is used to identify an
                     event that is temporary in nature such as home tours, bazaars, races, tours, and quasi-
                     public fundraising events.
                     Sign, Promotional. A sign that is placed for a limited period of time and is used to
                     advertise a sale, a special event, or similar activity.
                     Sign, Real Estate. A temporary sign advertising the real estate upon which the sign is
                     located as being for lease, sale, auction, or rent.



                                                      10-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.402 Page 139 of 171
                                                                                                Article 10: Signs


                      Sign, Roadside Stand. A sign located on the same premises with a roadside stand that
                      identifies the roadside stand and may also identify products to be sold at the roadside
                      stand.
                      Sign, Yard/Garage Sale/Personal Event. A temporary sign that is placed on the premises
                      of a yard sale, garage sale, or on-site event.
                 Sign, On-Premise Identification. A non-electric on-premises identification sign giving the
                 name and address of an occupant.
                 Sign, On-Premise Safety. A sign placed to control access to a property such as "No Hunting,”
                 "No Trespassing," or "Private Property."

                           Substitution Clause (NEW SECTION)
 Any lawful sign permitted under the provisions of this ordinance may contain non-commercial content.

                    Measurement of Sign Area and Height (currently part of
      Section 7.11.1)
           Sign Area. The area of a sign shall be the minimum area of a parallelogram, ellipse, circle, or
           combination of geometric shapes that is capable of containing the graphics, symbols, and/or
           written copy along with the background area.
           Two or More Sides. A two-sided sign (e.g., a “v”-type sign or double-faced [back-to-back sign]) shall
           be considered as one sign when the angle between the sign faces does not exceed 15 degrees nor
           does the distance between the backs of each face exceed three feet.
           Height.
                 Measurement of Height. Height of signs shall be measured from the highest point of the sign
                 or supporting structure to the elevation of the highest point of grading beneath the sign
                 exclusive of architectural landscaping related to the sign.
                 Additional Maximum Height Requirements. In addition to the maximum height
                 requirements of Section 10.08, the sign height, including support structures, shall not exceed
                 one and a half times the width of the sign, and the support structures shall not extend more
                 than one foot above the sign face.

                    Sign Placement and Design Requirements (currently part
      of Section 7.11.1)
 All signs shall conform with this article and all other provisions of this ordinance.
           On-Premise Location. All signs shall be located on the same premises as the associated use unless
           otherwise provided for in this ordinance.
           Alterations, Repair, and Message Changes. No sign shall be constructed, erected, moved,
           enlarged, illuminated, or substantially altered unless authorized in accordance with this ordinance.
           Repainting or changing the message of a sign in accordance with this ordinance shall not in and of
           itself be considered a substantial alteration.

           Wall Signs. Wall signs shall meet the following requirements:
                 The sign does not project more than 12 inches from the building wall;




                                                        10-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.403 Page 140 of 171
 Article 10: Signs


                 The exposed face of the sign is in a plane parallel to the building wall or structure; and
                 The sign does not extend above the height of the building or wall.
           Materials. Materials, supports, frames, letters, and sign surfaces may be any commonly used
           material, but the use of natural or natural appearing materials is required along M-37 and highly
           encouraged elsewhere in the township.
           Freestanding Sign Width. The sign width, including supporting structures and base, shall not be
           more than one and a half times the width of the sign face alone.
           Setbacks. Setbacks shall be measured from the lot line to the leading edge of the sign or support
           structure, whichever is less.
           Maintenance. Signs shall be properly maintained, including keeping the sign secured and/or
           anchored, and replacing or repairing materials that are faded, discolored, torn, or deteriorated.
           Review by Zoning Administrator, Planning Commission, and Township Board. All plans for
           construction, design, and appearance of signs associated with a development for which site plan
           review is required shall be reviewed by the planning commission and township board as part of the
           site plan approval process. Changes to existing signs shall be reviewed by the zoning administrator
           in accordance with this ordinance. In addition to any other consideration, the zoning administrator,
           planning commission, and/or township board, as applicable, shall consider the following content-
           neutral provisions in reviewing and approving signs:
                 Compatibility of the sign with the character of the neighborhood;
                 The sign does not unreasonably block views from other properties;
                 Materials and colors used are natural looking and consistent with surrounding structures in
                 the vicinity and with the intent of the ordinance; and
                 Where the zoning administrator, planning commission, or township board has discretion on
                 the number and location of certain signs, the number and location of signs shall be
                 reasonably necessary to meet the intent of this ordinance.

           Signs Approved in Association with a Special Use Permit. In approving a special use permit, the
           township board may approve any or all signs allowed in this ordinance, provided that the approved
           signs meet the following content-neutral provisions:
                 Are related to an approved use in the special use permit;

                 The design, size, setback, and lighting are shown on a scale drawing;
                 The number and location of all signs is reasonably necessary to meet the intent of this
                 ordinance.

                    Prohibited Signs (currently Section 7.11.2 and parts of
      Section 7.11.1)
 The following signs shall be prohibited in the township unless explicitly permitted elsewhere in this
 ordinance:

           Off-premises commercial advertising signs unless explicitly permitted in this article;
           Signs that are illegal under applicable federal, state, or local laws, regulations, and/or ordinance;
           Signs that are not clean and in good repair or that have become unsafe or not secure;

                                                       10-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.404 Page 141 of 171
                                                                                                     Article 10: Signs



           Signs that violate the building code or electrical code;

           Signs not securely fastened to a substantial structure;
           Signs that interfere with or resemble any official traffic sign, signal, or device or signs that are
           deemed hazardous or dangerous by the local road agency or public safety department;
           Signs that do not comply with the standards in this ordinance;
           Flashing signs;

           Portable message signs or signs utilizing vehicles, trucks, vans, or other wheeled devices;
           Roof signs;
           Pennant signs;

           Any sign that revolves, rotates, moves, or is animated;
           Signs with automated changes in sign appearance;
           Banner signs, pennants, streamers, festoons, and airborne or air-activated devices attached to the
           ground or buildings except where otherwise specifically permitted by this ordinance;
           Tripods or sandwich boards;
           Automated changeable message boards;
           Wall signs extending perpendicularly from a building wall;
           On-site and off-site directional signs except those specifically allowed by this ordinance;
           Signs within a road right-of-way except traffic direction and control signs placed by the Grand
           Traverse County Road Commission or Michigan Department of Transportation;

           Signs attached to trees and other vegetation;
           Signs attached to utility structures or poles, including light poles, except by the utility company;
           Signs located in a clear vision area unless permitted in Section 7.09;

           Signs attached to street furniture such as benches and trash cans; and
           Projected image signs.

                             Signs Permitted in All Districts (currently Section 7.11.3)
 The following signs shall be allowed in all zoning districts (Section 10.07 and Section 10.08 may apply):
           Memorial/historical markers when the site is recognized for its historical significance by a federal or
           state agency.
           On-premise identification signs (including address signs) that are necessary for public safety and
           emergency vehicle access.
           Official signs of a non-commercial nature erected by a public utility.




                                                         10-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.405 Page 142 of 171
 Article 10: Signs


           On-premise safety signs, such as a private property/no hunting/no trespassing sign.
           Public notice signs placed by public agencies.
           Signs required by law or placed by any governmental agency for traffic control in accordance with
           the Michigan Manual of Uniform Traffic Control Devices.
           Incidental signs. See Section 10.02(A)(8).

           Flags or insignia of any governmental or non-profit organization when not displayed in connection
           with a commercial promotion or as an advertising device.

           Signs carried by a person if operating lawfully in a public or private road right-of-way.




                                                        10-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.406 Page 143 of 171
                                                                                                    Article 10: Signs



                    Sign Regulations for Specific Zoning Districts (currently
      Sections 7.11.4 – 7.11.6, including part of Table 7.11.6)
 In addition to signs permitted in Section 10.07, the following standards apply (all areas are in square feet and all
 setbacks are from any lot line):
             Signs Permitted in All Districts. The following signs are permitted in all zoning districts:
                   Sign Type                  Maximum Maximum Maximum Minimum Illumination                     Permit
                                                Number       Area       Height    Setback                     Required?
                                                 Per Lot
 Temporary On-Premise Commercial                     1      6 sq. ft.     4 ft.     N/A            No             No
 Advertising Signs (e.g., real estate,
 construction, yard sale/garage sale,
 etc.)
 Temporary Off-Premise Commercial                    1      6 sq. ft.     4 ft.     N/A            No             Yes
 Advertising
 (limited to 30 days in a calendar year)
 (e.g., events, etc.)
 Temporary Noncommercial Signs (e.g.,                4     24 sq. ft.     4 ft.     N/A            No             No
 political, etc.)                                            total
 Ground Monument Entrance Way Sign                   1      9 sq. ft.     6 ft.     15 ft.         Yes            Yes
 (e.g., subdivision, institutional uses,
 non-profit uses, government uses, etc.)
 (Excluding uses located in a Commercial
 District) (see Section 10.08(B)], single-
 family dwellings)
 Wall or Marquee/Awning (for the                     1     30 sq. ft.     N/A       N/A            Yes            Yes
 following uses not located in a
 commercial district: institutional uses,
 non-profit uses, and government uses)
 Window Sign                                         1      3 sq. ft.     N/A       N/A            No             No
 Name Plate                                          1      3 sq. ft.     4 ft.     N/A            Yes            No
                                                                        (unless
                                                                      attached
                                                                          to a
                                                                       building)
 On-Premise Safety Signs                       1 per 100 1 sq. ft.        6 ft.     N/A            No             No
                                                  feet of
                                                frontage
                                               or portion
                                                 thereof
 Ingress/Egress Signs                               ***     2 sq. ft.     3 ft.     N/A            ***            Yes
 Incidental Signs                                   ***     2 sq. ft.     ***        ***           ***            Yes
 Interior Directional Sign                          ***     2 sq. ft.     ***        ***           ***            Yes
 ***As per approved site plan or plot plan




                                                        10-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.407 Page 144 of 171
 Article 10: Signs


           Signs Permitted in Commercial Districts. In addition to the signs permitted in Section 10.07 and
           Section 10.08(A), the following signs shall be permitted in the commercial districts:
            Sign Type         Maximum         Maximum Maximum Minimum Illumination                   Permit
                              Number            Area     Height  Setback                            Required?
 Billboards (along M-37 only)    1            30 sq. ft. 10 feet 15 feet   No                          Yes
 Ground Monument Sign            1            30 sq. ft. 10 feet 15 feet   Yes                         Yes
 Wall or Marquee/Awning          1            30 sq. ft.  N/A      N/A     Yes                         Yes

             Signs Permitted in the A-1 Agricultural District. In addition to the signs permitted in Section 10.07
             and Section 10.08(A), the following signs shall be permitted in the A-1 District:
              Sign Type              Maximum Maximum Maximum Minimum Illumination                     Permit
                                      Number        Area      Height     Setback                    Required?
 Additional Temporary On-                 1       9 sq. ft.     6 ft.      N/A           No             No
 Premise Commercial
 Advertising Signs (farms,
 roadside stands, food
 processing plants, and
 winery/farm processing
 facilities only)


                    Billboards (Permanent Off-Premise Commercial
      Advertising Signs) (current Section 7.11.1(6), 7.11.1(20), and
      7.11.2(12))
           Setbacks. The support system for billboards is a structure that must meet all setbacks and requires
           a lot that meets the area and size requirements for the district in which a billboard is located.

           Separation Distance. There shall be a minimum horizontal spacing of 2,000 feet between any two
           billboards including both sides of a highway.

           Prohibited Billboards. The following types of billboards shall not be permitted:
                 A billboard within 500 feet of any residential district, historic district, park, school, church,
                 hospital, retirement home, cemetery, or government building. A billboard located within 500
                 feet of a residential, commercial, industrial, or agricultural use on the same property;

                 A billboard that is stacked, tiered, stepped, or placed next to or alongside of any other
                 billboard or sign;

                 A billboard that would, by its erection, destroy significant natural vegetation and/or cause
                 significant existing vegetation to be removed;

                 A billboard mounted on or over the roof of a building; and
                 Billboards that may otherwise be prohibited by any other laws, ordinances, or regulations.

                    Illumination Standards (currently part of Section
      7.14.3(5) and part of Section 7.11.1)
           General Lighting. If illumination is allowed by this ordinance, such illumination shall conform to the
           requirements of Section 8.07.




                                                        10-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.408 Page 145 of 171
                                                                                               Article 10: Signs


        Hours of Illumination. Illuminated signs must be turned off no more than one hour after the close
        of business and may be turned on no earlier than one hour before the opening of business except
        by special permission granted as a condition of site plan approval or special land use approval.
        External Illumination. External illumination of signs, including billboards, advertising kiosks, and
        information boards, shall be mounted at the top of the sign or sign structure and be fully shielded.
         Internal Illumination. Internally illuminated signs, billboards, advertising kiosks, and information
        boards shall have a dark background with lighter-colored translucent (not transparent) lettering,
        logos, or designs. The maximum luminance level of an internally illuminated sign shall not exceed
        0.3 foot-candles over ambient light levels measured at the distance specified in Figure 10-1. All
        electronic message center signs and other internally illuminated signs shall be equipped with a
        photocell and automatic dimmer, and a cut sheet for the sign must be submitted to the township
        at the time of permit application showing compliance with these requirements.

        Figure 10-1. Distance for Measurement of Sign Illumination Based on Sign Area

                                                                Distance for Measurement of
           Area of Internally Illuminated Sign               Sign Illumination from the Sign Face
         10 square feet or less                                             32 feet
         Between 10.1 and 15 square feet                                    39 feet
         Between 15.1 and 20 square feet                                    45 feet
         Between 20.1 and 25 square feet                                    50 feet
         Between 25.1 and 30 square feet                                    55 feet
         Greater than 30                                 = square root of (display area in sq. ft. x 100)


                       Nonconforming Signs (NEW SECTION)
        Removal of Nonconforming Signs. If the owner of a sign or the premises on which a sign is located
        changes the location of a building, property line, or sign or changes the use of the land or building
        so that any sign on the premises is rendered nonconforming, such sign must be removed or made
        to conform to this article.

        Lawful Existing Signs. Any sign lawfully existing at the time of adoption of this article that does not
        fully comply with all provisions shall be considered a legal non-conforming sign and may be
        permitted to remain as long as the sign is properly maintained, there is no increase in
        nonconformity, and the sign is not detrimental to the health, safety, and welfare of the
        community.

        Continuance. A nonconforming sign shall not be:
             Expanded or changed to another nonconforming sign;
             Relocated or structurally altered so as to prolong the life of the sign or so as to change the
             shape, size, type, placement or design of the sign; or
             Repaired or re-erected after being damaged if the repair or re-erection of the sign would cost
             more than 50% of the cost of an identical new sign.
        Alteration. No nonconforming sign shall be altered or reconstructed unless the alteration or
        reconstruction is in compliance with the provisions of this article. For the purposes of this article
        only, the term “altered” or “reconstructed” shall not include normal maintenance; changing of
        surface sign space to a lesser or equal area; ornamental molding, frames, trellises, ornamental



                                                   10-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.409 Page 146 of 171
 Article 10: Signs


           features, or landscaping below the base line; or the addition, construction, installation, or changing
           of electrical wiring or electrical devices, backgrounds, letters, figures, characters or other
           embellishments. Nonconforming signs and sign structures shall be removed or made to conform
           within 90 days of the termination of the use to which they are accessory.

                           Appeals and Variances (currently part of Table 7.11.6)
           Any person aggrieved by any decision, ruling, or order may make an appeal to the zoning board of
           appeals in accordance with Section 13.06 of this ordinance. In addition to meeting the basic
           conditions of Section 13.06(C)(2)(a), any variance from the requirements of this article shall also meet
           the following conditions that are applicable:
                 Permitted signage could not be easily seen by passing motorists due to the configuration of
                 existing buildings, trees, or other obstructions that cannot be legally and/or practically
                 removed.
                 Permitted signage could not be seen by passing motorists in sufficient time to permit safe
                 deceleration and exit. In determining whether such circumstances exist, the zoning board of
                 appeals shall consider the width of the road, the number of moving lanes, the volume of
                 traffic, and speed limits.

                 Existing signs on nearby parcels would substantially reduce the visibility or advertising impact
                 of a conforming sign on the subject parcel.

                 Construction of a conforming sign would require removal or severe alteration to natural
                 features on the parcel such as but not limited to removal of trees, alteration of the natural
                 topography, filling of wetlands, or obstruction of a natural drainage course.
                 Construction of a conforming sign would obstruct the vision of motorists or otherwise
                 endanger the health or safety of passersby.




                                                       10-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.410 Page 147 of 171
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.411 Page 148 of 171
                                                                                     Article 11: Nonconformities




 Article 11 Nonconformities
                           Intent and Purpose (currently Section 7.5.1)
 It is the intent of this ordinance to allow the continued use of a nonconforming structure and nonconforming
 uses and to specify those circumstances and conditions under which such nonconformities shall be permitted
 to continue.

                           Definition of “Effective Date” (NEW SECTION)
 For the purposes of this article, the term “effective date” shall mean June 5, 1972 (the effective date of
 Peninsula Township Zoning Ordinance #2, Amendment #6).

                           Nonconforming Parcels (NEW SECTION)
           Notwithstanding limitations imposed by other provision of this ordinance, a principal building and
           customary accessory buildings may be erected on a parcel. This provision shall apply even though
           such parcel fails to meet the requirements for area or width or both that are generally applicable in
           the district, provided that yard setbacks and lot coverage and other requirements not involving
           area, width, or both of the parcel conform to the regulations for the district in which the parcel is
           located.

           The zoning board of appeals may authorize the use of a lot in the agricultural district of fewer than
           five acres where a farmhouse or tenant house existed as part of a farm operation and
           subsequently through consolidation of farms or other actions is no longer necessary as a farm-
           related residence, provided that the following standards are met:
                 The lands immediately surrounding the residence are agricultural lands as shown on the
                 agricultural preservation map adopted by the planning commission as an amendment to the
                 township’s master plan;

                 The lands immediately surrounding the residence continue to be actively farmed along with
                 the balance of the farm;

                 The minimum lot size is not less than one acre with a lot width not less than 210 feet;
                 The density on the remaining farmland is reduced by one dwelling unit through a recorded
                 deed restriction; and
                 It can be demonstrated that no farmland would be lost from production should the smaller
                 lot be allowed.

                           Nonconforming Uses (currently part of Section 7.5.1 and
      Section 7.5.2)
 At the discretion of the owner, the lawful use of any building, structure, land, or premises may be continued
 although the use does not conform to the provisions of this ordinance. However, the legal nonconforming
 use of any building or land shall not be extended, expanded, or moved.
 Whenever the nonconforming use of any structure or land is changed in whole or in part to a conforming
 use, such use shall not thereafter be reverted to any nonconforming use. If the nonconforming use of any
 building, structure, or land is discontinued through vacancy, lack of operation, or otherwise for a continuous
 period of 12 months, then any future use of the building, structure, or land shall conform, in its entirety, to


                                                       11-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.412 Page 149 of 171
 Article 11: Nonconformities


 the provisions of this ordinance. The zoning board of appeals may, upon application within six months of the
 termination of the 12-month period, permit the resumption of such nonconforming use.

                           Nonconforming Structures (currently Sections 7.5.3 –
      7.5.6)
           Reconstruction of Damaged Nonconforming Structures (currently Section 7.5.3). Nothing in this
           ordinance shall prevent the reconstruction, repair, or restoration and the continued use of any
           nonconforming building or structure damaged by fire, collapse, explosion, acts of God, or acts of
           the public enemy subsequent to the effective date of this ordinance. The approval of the zoning
           administrator must be obtained through a determination that the structure to be reconstructed,
           repaired, or restored will be substantially the same as the previous nonconforming structure or
           building. The zoning administrator shall only approve reconstruction, repair, or restoration if the
           reconstruction, repair, or restoration shall not be detrimental to the health, safety, and welfare and
           that substantial justice is achieved.

           Repair and Alteration of Nonconforming Structures (currently Section 7.5.4). Nothing in this
           ordinance shall prevent the repair, alteration, reinforcement, improvement, or rehabilitation of a
           nonconforming building or structure or part thereof existing at the effective date of this ordinance
           that may be necessary to secure or ensure the continued advantageous use of the building or
           structure, provided the repair, alteration, reinforcement, improvement, or rehabilitation proposes
           no change in the use of the building or structure or any part that results in an expansion of any
           nonconformity.
           Additions to Nonconforming Structures (currently Section 7.5.5). The zoning administrator shall
           issue a land use permit for an addition to a lawful nonconforming structure provided all of the
           following are met:

                 The addition is not located in any required yard or ordinary high water mark setback; and
                 In addition to the above yard and ordinary high water mark setback requirements, all other
                 applicable dimensional requirements on the subject parcel shall be satisfied (other than what
                 is lawfully non-conforming).

           Moving or Replacing Nonconforming Structures (currently Section 7.5.6). If the moving or
           replacing of a nonconforming structure will result in the structure becoming conforming with all
           setback, coverage, area, and height standards of this ordinance, the zoning administrator may
           approve the moving or replacing of the structure. The township’s zoning board of appeals may
           grant a variance for moving or replacing a nonconforming structure so that the continued intensity
           of conforming use of the lot is substantially the same as in the pre-existing structure, provided all of
           the requirements Section 13.06(C)(2) are met.

                           Zoning District Changes (currently Section 7.5.7)
 Whenever the boundaries of a district shall be changed so as to transfer an area from one district to a district
 of another classification, the provisions of this section shall also apply to any existing uses or structures that
 become nonconforming as a result of boundary changes.




                                                       11-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.413 Page 150 of 171
                                                                      Article 12: Administrative Organization




 Article 12 Administrative
            Organization
                       Zoning Administrator (currently Sections 4.1.1 and 4.1.2)
        Description. A zoning administrator shall be appointed by and on such terms as shall be
        determined by the township board, provided that the zoning administrator shall not be a member
        of the township board, the planning commission, or the zoning board of appeals. The zoning
        administrator, and his/her assistants or deputies, shall perform such duties as the township board
        may prescribe, in addition to any duties prescribed in this ordinance. The zoning administrator shall
        be capable of fulfilling the duties set forth in this ordinance. In case the zoning administrator has a
        conflict of interest in the administration or enforcement of this ordinance, the township board shall
        designate some other person to carry out the duties for which the zoning administrator has a
        conflict of interest. Compensation for the zoning administrator shall be established by the
        township board.
        Duties. It shall be the duty of the zoning administrator to receive applications for land use permits
        and issue or deny the same, to inspect buildings or structures, to determine compliance with the
        land use permits issued in compliance with this ordinance, and to be in charge of the enforcement
        of this ordinance. The zoning administrator and the township's ordinance enforcement officer,
        appointed by the township board pursuant to the ordinance, are hereby authorized to investigate
        ordinance violations, serve and issue notice of violations, serve and issue misdemeanor or civil
        infraction tickets as authorized under state las or township ordinance, and appear in court or other
        judicial proceedings to assist in the prosecution of zoning ordinance violations.

                       Township Board (NEW SECTION)
        Adoption of Zoning Ordinance and Amendments. In accordance with the intent and purposes of
        this ordinance, and pursuant to the authority conferred by the Michigan Zoning Enabling Act, PA
        110 of 2006 as amended, the township board shall have the authority to adopt this ordinance as
        well as adopt amendments to this ordinance.
        Deciding on Special Land Use Applications. The township board shall review and decide on special
        land use applications pursuant to Section 13.05.
        Approval of Planning Commission Members. In accordance with the Michigan Planning Enabling
        Act, Michigan Public Act 33 of 2008 as amended, members of the planning commission shall be
        appointed by the supervisor with the approval of the township board.

        Approval of Zoning Board of Appeals Members. In accordance with the Michigan Zoning Enabling
        Act, Michigan Public Act 110 of 2006 as amended, members of the zoning board of appeals shall be
        appointed and approved by the township board.
        Setting of Fees. The township board shall have the authority to set all fees for permits,
        applications, and requests for action pursuant to the regulations set forth in this ordinance. In the
        absence of specific action taken by the township board to set a fee for a specific permit or
        application, the appropriate township administrative official shall assess the fee based on the
        estimated costs of processing and reviewing the permit or application.




                                                   12-1
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.414 Page 151 of 171
 Article 12: Administrative Organization


                          Planning Commission (NEW SECTION)
           In General. The planning commission is designated as the commission specified in the Michigan
           Planning Enabling Act, Public Act 33 of 2008 as amended, and shall perform the duties of such
           commission as provided in the statute and Peninsula Township Ordinance #42 as amended.

           Zoning Commission. The planning commission is hereby designated as the succeeding body of the
           zoning commission specified in the Michigan Zoning Enabling Act, Public Act 110 of 2006 as
           amended, and shall perform the duties of said commission as provided in the statute and Peninsula
           Township Ordinance #42 as amended.
           Ordinance to Create Township Planning Commission (Peninsula Township Ordinance #42 as
           amended). Peninsula Township Ordinance #42 as amended creates the Peninsula Township
           Planning Commission and includes provisions for membership, appointment, compensation, terms,
           removal, vacancy, organization, officers, committees, meetings, rules, records, powers, duties, and
           conflict of interest.

                     Zoning Board of Appeals (currently Sections 5.1, 5.2, part
      of 5.3, and 5.7)
           Establishment. There is hereby established a zoning board of appeals in accordance with Act 110
           of the Public Acts of Michigan of 2006 as amended. The zoning board of appeals shall perform its
           duties and exercise its powers as provided by the act as amended and in such a way that the
           objectives of this ordinance may be equitably achieved; that there shall be provided a means for
           competent interpretation and controlled flexibility in the application of this ordinance; that the
           health, safety and welfare of the public be secured; and that substantial justice be secured.
           Membership. There shall be a zoning board of appeals that shall consist of five members and two
           alternate members appointed by the township board. The first member of the zoning board of
           appeals shall be a member of the planning commission. One member may be a member of the
           township board but shall not serve as chairperson of the zoning board of appeals. The remaining
           members of the zoning board of appeals shall be selected from the electors of the township
           residing outside of incorporated cities and villages. The members selected shall be representative
           of the population distribution and of the various interests present in the township. An employee or
           contractor of the township board shall not serve as a member of the zoning board of appeals.
           Terms. The term of each member and alternates shall be for three years, except that of the
           members first appointed, two shall serve for two years and the remaining members for three. The
           terms of members serving because of their membership in the planning commission or township
           board shall be limited to the time they are members of the planning commission or township
           board, respectively. A successor shall be appointed not more than one month after the term of the
           preceding member has expired. All vacancies for unexpired terms shall be filled for the remainder
           of the term.
           Compensation. The total amount allowed the members of the zoning board of appeals in any one
           1 year as per diem or as expenses actually incurred in the discharge of their duties shall not exceed
           a reasonable sum, which sum shall be appropriated annually in advance by the township board.
           Removal. Members of the zoning board of appeals may be removed by the township board for
           misfeasance, malfeasance, or nonfeasance in office upon written charges and after public hearing.
           Conflicts of Interest. A member shall disqualify himself from a vote in which he has a conflict of
           interest. Failure of a member to disqualify himself from a vote in which he has a conflict of interest
           shall constitute misfeasance or malfeasance in office.




                                                      12-2
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.415 Page 152 of 171
                                                                      Article 12: Administrative Organization


        Voting. The concurring vote of a majority of the members of the zoning board of appeals shall be
        necessary to reverse any order, requirement, decision, or determination of any administrative
        official, or to decide in favor of an applicant, any matter upon which they are required to pass
        under this ordinance.
        Meetings and Powers. Meetings of the zoning board of appeals shall be held at the call of the
        chairman and at such other times as the board in its rules of procedure may specify. The chairman
        or in his or her absence the acting chairman may administer oaths and compel the attendance of
        witnesses. All meetings of the zoning board of appeals shall be open to the public. The board shall
        maintain a record of its proceedings and file them in the office of the township clerk as a public
        record. The board shall not conduct business unless a majority of the members of the board are
        present.
        Duties, Rules, Hearing and Decision of Appeals, and Right to and Grounds of Appeal. The zoning
        board of appeals shall have the following specified powers and duties and may fix rules and
        regulations to govern its procedures:
             Interpretation of Zoning Ordinance. The zoning board of appeals shall act upon all questions
             as they may arise in the administration of this ordinance, including the interpretation of the
             zoning maps. See Section 13.06(C)(3).

             Administrative Appeals. The zoning board of appeals shall hear and decide appeals from and
             review any order, requirements, decision, or determination made by the administrative
             official charged with enforcement of this ordinance. It shall also hear and decide all matters
             referred to it or upon which it is required to pass under this ordinance. Such appeal may be
             taken by any person aggrieved or by any officer, department, board, or bureau of the
             township, county, or state. The grounds of every determination shall be stated. See Section
             13.06(C)(1).

             Variances. The zoning board of appeals shall have the authority to grant nonuse variances
             relating to the construction, structural changes, or alteration of buildings or structures related
             to dimensional requirements of this ordinance or to any other nonuse-related standard in this
             ordinance. See Section 13.06(C)(2).
             Classifying Uses Not Specifically Mentioned. Pursuant to Section 13.06(C)(4), the zoning board
             of appeals shall have the power to classify a use that is not specifically mentioned along with
             a comparable permitted, special, or prohibited use for the purpose of clarifying the use
             regulations in any district.

        Limited Duties and Powers. The zoning board of appeals shall not have the power to alter or
        change the zoning district classification of any property, grant variances from uses of land, or to
        make any change in the terms or intent of this ordinance but does have power to act on those
        matters stated in Section 12.04(I). No appeal shall be taken to the zoning board of appeals from a
        decision of either the planning commission or the township board in connection with a special land
        use.




                                                   12-3
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.416 Page 153 of 171
 Article 13: Administrative Procedures
 Section 13.03: Permits



 Article 13 Administrative
            Procedures
                           Fees
 The fees for all applications (permits, site plans, special land uses, variances, appeals, etc.) or other zoning-
 related services shall be established by the township board. If the township determines that the fees will not
 cover the township’s cost to review an application or provide a zoning-related service, including the costs
 incurred by the township to engage the services of qualified professional planners, engineers, attorneys, or
 other professionals to review an application or provide a zoning-related service, the applicant shall deposit
 with the township treasurer such additional fees in an amount equal to the additional costs as estimated by
 the director of planning or the zoning administrator (see Section 13.02).

                           Escrow (currently Section 4.3)
 If the director of planning or the zoning administrator or any township commission or board determines that
 the fees will not cover the costs of the application review, then the applicant will deposit with the township
 treasurer additional fees in an escrow account. The additional fees will be an amount equal to the costs as
 estimated by the director of planning or the zoning administrator. The additional fees may include the review
 of the application, zoning board of appeals review, services provided by qualified professional planners,
 engineers, attorneys, other professionals, or other township costs related to the project.
 The additional fees will be held in escrow in the applicant’s name and will be used solely to pay these
 additional costs. If the amount held in escrow becomes less than 20% of the initial escrow deposit and review
 of the application or decision on the appeal is not completed, then the director of planning or the zoning
 administrator may require the applicant to deposit additional fees into escrow in an amount equal to the
 costs as estimated to complete the review or decide the appeal.
 Failure of the applicant to make any required escrow deposit under this ordinance shall be deemed to make
 the application incomplete or the appeal procedurally defective, thereby justifying the denial of the
 application or the dismissal of the appeal.
 Any development or construction on a property with an existing escrow for services directly related to the
 oversight of the project that allows an escrow to become deficient in monies may be issued a cease and
 desist order until the escrow is replenished to an amount that is satisfactory to cover the cost associated with
 the expenditures paid by the township treasurer.
 Any cost incurred by the township in addition to the amount held in escrow will be billed to the applicant and
 shall be paid by the applicant prior to the issuance of any permit or the release of a final decision on an
 appeal.
 Any unexpended funds held in escrow will be returned to the applicant following final action on the
 application or the final decision on the appeal.

                           Permits
           Land Use Permits (currently Section 4.1.3).

                 General. Any individual, corporation, association, officer, department, board, or bureau,
                 including federal, state, county, or township governmental entities, planning to erect, change,
                 or move a structure or to establish a new use for any premises in any land use district, shall
                 file an application in writing with the zoning administrator for a land use permit. The zoning
                 administrator shall issue a land use permit if such planned building, structure, mobile home,
                 or land use is in compliance with the provisions of this ordinance. The application shall be on


                                                       13-4
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.417 Page 154 of 171
                                                                       Article 13: Administrative Procedures
                                                                                      Section 13.03: Permits

             a form prescribed by the zoning administrator and approved by the township board. The
             applicant shall furnish permits or approvals from the Grand Traverse County Health
             Department, the Grand Traverse County Road Commission, the Michigan Department of
             Environmental Quality, and the Grand Traverse County Soil Erosion and Sedimentation
             Control Department, and any other agency that requires a permit, and plans that will meet
             the requirements of the zoning ordinance before the zoning administrator may issue a
             permit. Each land use permit shall be issued in duplicate and the copies shall be distributed as
             follows: one to the applicant to be retained until final approval has been granted and one to
             be retained by the zoning administrator as a part of the permanent records of the township.
             The zoning administrator shall promptly inform the applicant of the decision concerning the
             land use permit.

             Evidence of Ownership. All applications for permits under the provisions of this ordinance
             shall be accompanied with evidence of ownership of all property affected by the coverage of
             the permit or written, signed authorization from the property owner(s).
             Property Boundaries. The zoning administrator may require property boundaries to be
             located and staked by a registered land surveyor. In the case of properties located along a
             shoreline, if there is any question of location of the ordinary high water mark, the zoning
             administrator shall require this level to be set and staked by a registered land surveyor.

             Voiding of Permit. Any permit granted under this section shall become null and void after
             one year from the date of granting such permit unless the development proposed shall have
             passed its first building inspection. Before voidance is actually declared, the zoning
             administrator shall notify the applicant of such voiding action by sending a notice by mail to
             the applicant at the address indicated on the permit application.

             Inspection. The development or usage proposed by a land use permit shall be subject to two
             inspections: the first prior to the issuance of a building permit, and the second when the
             building is completed. The zoning administrator may require additional inspections, such as
             an inspection of the excavated footings and foundations before concrete is poured. It shall be
             the duty of the permit holder to notify the zoning administrator regarding the time that
             construction will be ready for inspection. Failure of the permit holder to make proper
             requests for inspection shall automatically cancel the permit and require the issuance of a
             new permit before occupancy may be permitted.

        Fees (currently Section 4.1.4). See Section 13.01.
        Completion (currently Section 6.2.6). Any dwelling, accessory building or addition must be
        completed on the exterior surface with a suitable finishing material including painting or staining in
        the case of wood, within two years from date of issuance of the land permit and prior to its
        occupancy.
        Prior Building Permits (currently Section 7.1.1). Any building permit issued prior to the effective
        date of this ordinance shall be valid, in accordance with its terms, even though not conforming to
        provisions of this ordinance, provided that construction is commenced within 12 months of the
        date of the permit issuance and that the entire building shall be completed according to the plans
        filed with the permit application within 18 months of the issuance of the building permit.
        Uses for Which a Land Use Permit Is Not Required.

             Home Occupations (see Section 6.14).




                                                    13-5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.418 Page 155 of 171
 Article 13: Administrative Procedures
 Section 13.04: Site Plan Review


                         Site Plan Review
          Uses Requiring Site Plan Review (NEW SECTION). In the case of minor projects such as remodeling
          or re-occupancy, site plan review procedures may be modified at the discretion of the zoning
          administrator or planning director to provide an administrative review by township staff in lieu of a
          more formal review by the planning commission and township board. Administrative review
          procedures are not intended to modify any ordinance, regulation, or development standard. The
          type of review is based on the development activity as follows:

                                    Development Activity                             Site Plan Administrative
                                                                                      Review     Review
                          All uses except single-family and two-family
                          residences in the R-1A, R-1B, R-1C, and R-1D zoning            ✓
                          districts, and their customary permitted and
                          accessory uses.
                          All uses except single-family and two-family
                          residences in the A-1 zoning district, and their               ✓
                          customary permitted and accessory uses and farm
                          buildings and operations.
                          All uses in the C-1 zoning district.                           ✓
                          Any use or development involving a special land use            ✓
                          Re-occupancy of a building, provided all of the
                          following are true:
                          • No variances to the ordinance are required;
                          • Such use is conducted within a completely
                              enclosed building;                                                        ✓
                          • Re occupancy does not create additional parking
                              demands; and
                          • Re occupancy does not substantially alter the
                              character of the site.
                          Remodeling or construction of an addition to an
                          existing building or use, provided all of the following
                          are true:
                          • No variances to the ordinance are required; and                             ✓
                          • The proposed new construction would be interior
                              only and would not increase the total square
                              footage of the building.
                          Co-location of wireless communication facilities (see                         ✓
                           Section 6.37)
                           Wireless communication facilities or replacement of
                           an existing wireless communication support                    ✓
                           structure (see Section 6.37)

          Required Information (currently part of Section 6.9.4.1, Section 6.9.4.2, Section 7.14.4, Section
          8.4.6, and Section 8.7.3(4) (b) and (c)). The information in the following table shall be required for
          all applications for site plan review. The zoning administrator, planning director, planning
          commission, or township board reserves the right to waive requirements that, at their discretion,
          are not relevant to a particular site.

                                                   Required Information
                            Site Plan Drawing Information
                                 Copies of site plan drawing on 24-inch x 36-inch paper.
                                 Scale of no less than one inch to 100 feet.
                                 Map of the entire site and any future phases of development.
                                 Location map showing the site in context with the surrounding area.



                                                      13-6
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.419 Page 156 of 171
                                                                  Article 13: Administrative Procedures
                                                                Section 13.05: Special Land Use Review

                                           Required Information
                         Date of most recent revisions.
                         North arrow.
                         Contours at five-foot intervals where slope greater than 10%, or
                         Contours at two-foot intervals where slope is 10% or less.
                         Site plans shall be sealed by a registered architect, engineer or surveyor.
                     Application Information
                         Name of project or development.
                         Name and contact information of property owner.
                         Name and contact information of the applicant, including the applicant’s
                         interest in the development.
                         Name and contact information of person preparing site plan.
                         Project location including address and township and county names.
                         Legal description of the property matching the survey.
                         Copies of documents including covenants, by-laws, and master deeds.
                     Planning and Site Improvement Information
                         Description of existing land use and zoning of the site.
                         Area and dimensions of site.
                         Location, type, dimensions, and use of all existing and proposed structures.
                         Lot lines and number of units.
                         Elevation plans, floor plans, and building materials for all proposed
                         structures.
                         Existing land use, zoning, and property owners of adjacent lots.
                         Description of intended land use.
                         Description and location of any areas intended for public use.
                         Right-of-way easements showing location, width, and purpose.
                         Locations, descriptions, and cut sheets of all illuminating devices, fixtures,
                         lamps, supports, and reflectors.
                         A photometric plan superimposed on the site plan.
                         Location, size, and surface materials for all paved areas on the site.
                         Proposed interior vehicular and pedestrian circulation patterns.
                         A statement of deed restrictions.
                     Engineering Information
                         Copies of engineering plans and specifications on 24-inch x 36-inch paper.
                         Location of water and sewer lines and riser pipes.
                         Plans/specifications of water supply, sewage disposal and refuse facilities.
                         Locations and details of lighting, electric, and gas systems.
                         Proposed and existing storm sewers, sanitary sewers, and water mains.
                     Environmental Information
                         Locations and information for all wetlands on the property. The township
                         may require a formal determination by the Michigan Department of
                         Environmental Quality.
                         Locations and information of existing natural features and soil types.
                         The location and types of all significant existing vegetation, water courses
                         and bodies, floodplains, and water retention areas.
                         Location of all drainage easements that comply with the requirements of
                         the Peninsula Township Stormwater Control Ordinance.
                         Details on solid waste removal including dumpster and screening methods.
                         A landscape plan that meets the requirements of Section 8.08.


                                              13-7
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.420 Page 157 of 171
 Article 13: Administrative Procedures
 Section 13.04: Site Plan Review

                                                   Required Information
                            Other Information
                                In instances where a site plan involves proposed construction of a structure
                                greater than 5,000 square feet in total floor area (excluding those
                                structures used exclusively for agricultural purposes, or single-family
                                residences), the applicant may be required to provide ground-level
                                renderings and three-dimensional graphics with oblique angles that
                                illustrate the proposed building on the site. Submitted material may utilize
                                digital design programs acceptable to the township and shall provide
                                sufficient detail to convey an understanding of proposed building design,
                                building mass, scale, vehicular/pedestrian circulation, and relationships
                                between the development of the site and surrounding property.
                                Any other information deemed necessary by the zoning administrator,
                                planning commission, or township board.

          Site Plan Review Procedures (currently part of Section 6.9.5.3).
                The planning commission shall review the site plan and the reports of the county road
                commission, the county drain commissioner/soil erosion officer, county health department,
                county planning commission, township engineer, planning director, and zoning administrator.
                If following the review of the site plan prescribed above, the planning commission determines
                that the proposed site plan meets all requirements of this ordinance, the planning
                commission shall make a recommendation to the township board to approve the site plan. If
                the township board determines that the proposed site plan meets all requirements of this
                ordinance, the township board shall approve the site plan. The township board may apply
                conditions to ensure the requirements of this ordinance are met.
                If the site plan does not meet all of the requirements of this ordinance, the planning
                commission shall make a recommendation to the township board to deny the site plan. If the
                township board determines that the proposed site plan does not meet all of the
                requirements of this ordinance, the township board shall deny the site plan. The planning
                commission and township board shall state their reason(s) for denial in their official minutes.
          Duration of Approval (currently Section 6.9.6.2). Approval of the site plan by the zoning
          administrator or township board, as applicable in Section 13.04(A), shall be for a period of one year
          from the date of its approval. Within the one-year approval period, construction shall commence
          and the applicant shall make progress toward completion in accordance with the approved
          schedule and permit. The zoning administrator or township board, as applicable in Section 13.04(A),
          may extend the one year period if applied for and granted in writing but only concerning its own
          requirements.
          Performance Guarantees (NEW SECTION). After approval of a site plan but before construction, a
          performance guarantee shall be posted in accordance with Section 13.09.
          Revocation (NEW SECTION).
                If substantial development and completion of the use and buildings does not proceed in
                conformance with the site plan approval, or if physical or operational changes violate the
                order, application, or data accompanying the application, the township shall have full
                authority to revoke the site plan approval.
                The following are grounds for revocation of a site plan approval:
                    The failure to comply with any condition of site plan approval.




                                                     13-8
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.421 Page 158 of 171
                                                                       Article 13: Administrative Procedures
                                                                     Section 13.05: Special Land Use Review

                  The intentional provision of misleading information by the applicant (the provision of
                  information is considered “intentional” when the applicant is aware of the inaccuracies
                  or could have discovered the inaccuracies with reasonable diligence).
             The zoning administrator or code enforcement officer shall investigate alleged violations and
             determine whether to determine whether the development is proceeding in conformance
             with the site plan approval.
             Upon discovery of an alleged violation, the zoning administrator or code enforcement officer
             may issue a stop work order.
             The zoning administrator or township board, as applicable in Section 13.04(A), shall have the
             authority to revoke any site plan approval when, after reasonable warning, the operator of
             any use permitted under this section fails to comply with any of the site plan requirements
             stipulated.
             The zoning administrator or township board, as applicable in Section 13.04(A), may require
             additional conditions and safeguards to prevent injury or damage to adjoining properties that
             may impair public health, welfare, or safety.

                       Special Land Use Review
        Special Land Use Permit Review Procedures (currently part of 6.9.5.3, part of Section 6.9.5.4, and
        Section 8.1.2). An application for a special use permit for any land or structure use permitted under
        this article shall be submitted and processed under the following procedures:
             Submission of Application. Any application shall be submitted through the director of
             planning on a special form for that purpose. Each application shall be accompanied by the
             payment of a fee as established by the township board to cover costs of processing the
             application. No part of any fee shall be refundable.
             Data Required. Every application shall be accompanied by the following information and
             data:
                  The special form supplied by the township planning staff filled out in full by the applicant,
                  including a statement of supporting evidence showing compliance with the requirements
                  of Section 13.05(A)(3).
                  Site plan pursuant to Section 13.04(B).
                  Preliminary plans and specifications of the proposed development.
             Planning Commission and Township Board Actions.
                  Upon planning staff’s determination that all required data and information has been
                  provided, the planning staff shall forward the application to the planning commission for
                  introduction. Upon the planning commission’s concurrence that the application
                  materials are complete, a public hearing shall be scheduled.
                  The planning commission shall hold a public hearing on the application pursuant to
                  Section 13.08. After holding the public hearing, the planning commission may recommend
                  approval, denial, or approval with conditions to the township board, subject to the
                  appropriate findings of Section 13.05(B) and other applicable requirements of this zoning
                  ordinance.
                  Upon receipt of the recommendation from the planning commission, the township
                  board may hold a public hearing pursuant to Section 13.08.



                                                     13-9
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.422 Page 159 of 171
 Article 13: Administrative Procedures
 Section 13.05: Special Land Use Review


                    Decision and Conditions.

                    (i)   Findings. Any decisions by the township board shall be preceded by a finding and
                          determination that the standards set forth in Section 13.05(B) have or have not been
                          met.
                    (ii) Applicable Conditions. Reasonable conditions may be required pursuant to Section
                         13.05(B)(2) with the approval of a special use permit, to the extent authorized by law,
                         for the purpose of:
                          a.   Ensuring that public services and facilities affected by a proposed land use or
                               activity will be capable of accommodating increased services and facility loads
                               caused by the land use or activity;
                          b.   Protecting the natural environment and conserving natural resources and
                               energy;
                          c.   Ensuring compatibility with adjacent uses of land; and
                          d.   Promoting the use of land in a socially and economically desirable manner.
                    (iii) Purpose of Conditions. Conditions imposed shall be:
                          a.   Designed to protect natural resources and the public health, safety, and
                               welfare of individuals in the project, those immediately adjacent, and the
                               community as a whole;
                          b.   Reasonably related to the purpose affected by the special use permit;
                          c.   Necessary to meet the intent and purpose of this ordinance, and
                          d.   Related to the objective of ensuring compliance with the standards of this
                               ordinance.
                          All conditions imposed shall be made a part of the record of the approved special
                          use permit.
               Phasing.
                    When a project is proposed for development in phases, the planning and designing shall
                    be such that, upon completion, each phase shall be capable of standing on its own in
                    terms of the presence of services, facilities, and open space and shall contain the
                    necessary components to ensure protection of natural resources and the health, safety,
                    and welfare of the users of the project and the residents of the surrounding area.
                    The township board may approve the final project for one phase at a time.
               Commencement and Completion.
                    Special Use Permits Not Involving Construction. For special use permits not involving
                    construction, a land use permit for the use shall be acquired within one year following
                    final approval of the special use permit or within one year of the schedule established for
                    the project in the approved special use permit, whichever is later.
                    If a land use permit is not received within such time, any approval of the special use shall
                    expire and be null and void. An extension for a specified period may be granted by the
                    township board upon good cause shown if such request is made to the township board
                    prior to the expiration of the initial period.
                    Special Use Permits Involving Construction. For special use permits involving
                    construction, such construction shall be commenced within one year following final
                    approval of the special use permit or within one year of the schedule established for the
                    project in the approved special use permit, whichever is later.

                    If such construction is not commenced within such time, any approval of the final plan
                    for the project shall expire. An extension for a specified period may be granted by the



                                                     13-10
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.423 Page 160 of 171
                                                                        Article 13: Administrative Procedures
                                                                      Section 13.05: Special Land Use Review

                  township board upon good cause shown if such request is made to the township board
                  prior to the expiration of the initial period.

                  Phased Development. Each phase of the project shall be commenced within one year of
                  the schedule established for the project phase in the approved special use permit.

                  Occupancy Permit. An occupancy permit shall be received within one year of approval of
                  a land use permit for any construction authorized by the special use permit.

                  If an occupancy permit is not received within such time, any approval of the final plan for
                  the project shall expire. An extension for a specified period may be granted by the
                  township board upon good cause shown if such request is made to the township board
                  prior to the expiration of the initial period.
                  Expiration. If a final plan has expired, a new application shall be required and shall be
                  reviewed in light of the then existing and applicable law and ordinance provisions.
             Effect of Approval. A special use permit, with all conditions imposed, if any, shall constitute
             the land use authorization for the property, and all improvement and use shall be in
             conformity with the permit or subsequent amendment.

        Basis for Determination (currently Section 8.1.3). Before making a recommendation or decision
        on a special use permit application, the planning commission and township board shall apply the
        following general standards as well as the specific standards outlined in each section of this article:
             General Standards. The planning commission and township board shall review each
             application for the purpose of determining that each proposed use meets the following
             standards, and, in addition, shall find adequate evidence that each use on the proposed
             location will:

                  Be designed, constructed, operated, and maintained so as to be harmonious and
                  compatible with the existing or intended character of the general vicinity and zoning
                  districts and that such a use will not change the essential character of the area in which it
                  is proposed;
                  Not be hazardous or disturbing to existing or future uses in the same general vicinity and
                  will be a substantial improvement to property in the immediate vicinity and to the
                  community as a whole;

                  Be served adequately by essential facilities and services such as highways, streets, police,
                  fire protection, drainage structures, refuse disposal, water and sewage facilities, and
                  schools;
                  Not create excessive additional requirements at public cost for public facilities and
                  services;
                  Not involve uses, activities, processes, materials, and equipment or conditions of
                  operation that will be detrimental to any persons, property, or the general welfare by
                  fumes, glare, odors, or noise; and
                  Not conflict with the policy goals and actions of the Peninsula Township Master Plan.
             Conditions and Safeguards. The township board may impose such additional conditions and
             safeguards deemed necessary for the general welfare, for the protection of individual
             property rights, and for ensuring that the intent and objectives of this ordinance will be
             observed. The breach of any condition, safeguard, or requirement shall automatically
             invalidate the permit granted.




                                                   13-11
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.424 Page 161 of 171
 Article 13: Administrative Procedures
 Section 13.05: Special Land Use Review

               Specific Requirements. In reviewing the impact of the special land use and site plan, the
               planning commission and the township board shall consider the applicant’s evidence that the
               following standards are met:
                    That the applicant may legally apply for site plan review;

                    That all required information has been provided in accordance with this ordinance;
                    That the proposed development conforms to all regulations of the zoning district in
                    which it is located;
                    That the plan meets the requirements of Peninsula Township for fire and police
                    protection, water supply, sewage disposal or treatment, storm drainage, and other
                    public facilities and services;

                    That the plan meets the standards of other governmental agencies, where applicable,
                    and that the approval of these agencies has been obtained or is assured;

                    That natural resources will be preserved to a maximum feasible extent and that areas to
                    be left undisturbed during construction have been indicated on the site plan and at the
                    site;
                    That the proposed development property respects floodways and floodplains on or in
                    the vicinity of the subject property;
                    That the soil conditions are suitable for excavation and site preparation and that organic,
                    wet, or other soils that are not suitable for development will either be undisturbed or
                    modified in an acceptable manner;
                    That the proposed development will not cause soil erosion or sedimentation problems;
                    That the drainage plan for the proposed development is adequate to handle anticipated
                    stormwater runoff and will not cause undue runoff onto neighboring property or
                    overloading of water bodies in the area;
                    That grading or filling will not destroy the character of the property or the surrounding
                    area and will not adversely impact the adjacent or neighboring properties;
                    That structures, landscaping, landfills, or other land uses will not disrupt air drainage
                    systems necessary for agricultural uses;
                    That phases of development are in a logical sequence so that any one phase will not
                    depend upon a subsequent phase for adequate access, public utility service, drainage, or
                    erosion control;

                    That the plan provides for the proper expansion of existing facilities such as public
                    streets, drainage systems, and water sewage facilities;

                    That landscaping, fences, or walls may be required by the planning commission and
                    township board in pursuance of the objectives of this ordinance;

                    That parking layout will not adversely affect the flow of traffic within the site or to and
                    from the adjacent streets;

                    That vehicular and pedestrian traffic within the site and in relation to streets and
                    sidewalks serving the site shall be safe and convenient.




                                                     13-12
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.425 Page 162 of 171
                                                                      Article 13: Administrative Procedures
                                                                      Section 13.06: Variances and Appeals


                  That outdoor storage of garbage and refuse is contained, screened from view, and
                  located so as not to be a nuisance to the subject property or neighboring properties; and
                  That the proposed site is in accord with the spirit and purpose of this ordinance and not
                  inconsistent with, or contrary to, the objectives sought to be accomplished by this
                  ordinance and the principles of sound planning.
        Revocation (currently part of Section 8.7.3).
             If substantial development and completion of the special land use and buildings does not
             proceed in conformance with the special land use approval, or if physical or operational
             changes violate the order, application, or data accompanying the application, the township
             shall have full authority to revoke the special land use.

             The following are grounds for revocation of a special land use:
                  The failure to comply with any condition of special land use approval; and
                  The intentional provision of misleading information by the applicant (the provision of
                  information is considered “intentional” when the applicant was aware of the
                  inaccuracies or could have discovered the inaccuracies with reasonable diligence).
             The zoning administrator, code enforcement officer, or township engineer shall investigate
             alleged violations and determine whether the development is proceeding in conformance
             with the special land use approval.

             Upon discovery of an alleged violation, the zoning administrator or code enforcement officer
             may issue a stop work order.

             The township board shall have the authority to revoke any special land use permit when,
             after reasonable warning, the operator of any use permitted under this section fails to
             comply with any of the special use permit requirements stipulated. In addition, the township
             board may require additional conditions and safeguards to prevent injury or damage to
             adjoining properties that may impair public health, welfare or safety.

                       Variances and Appeals
        Right to and Grounds of Variance or Appeal (currently part of Section 5.3). Appeals and variance
        requests may be taken to the zoning board of appeals pursuant to Section 12.04(I).
        Appeal and Notice Requirements (currently Section 5.4, Section 5.5, and Section 5.6).
             Time to Appeal and Transmission of Record. Appeals of decisions of the zoning
             Administrator or other officer must be made within 30 days by the filing with the zoning
             administrator or other officer from whom the appeal is taken and with the zoning board of
             appeals of a notice of appeal specifying the grounds of the appeal. The officer from whom the
             appeal is taken shall promptly transmit to the zoning board of appeals all the papers
             constituting the record upon which the action appealed was taken.
             Stay of Proceedings Pending Appeal. An appeal stays all proceedings. If the officer from
             whom the appeal is taken certifies to the zoning board of appeals after the notice of appeals
             has been filed that by reason of facts stated in the certificate that a stay would cause
             imminent peril to life or property, proceedings shall not be stayed except by a restraining
             order, which may be granted by the zoning board of appeals or by the circuit court on
             application, on notice to the officer from whom the appeal is taken, and on due cause shown.




                                                  13-13
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.426 Page 163 of 171
 Article 13: Administrative Procedures
 Section 13.06: Variances and Appeals

                Hearings and Notices; Right to be Heard; Disposition of Appeals; Decision Final. The zoning
                board of appeals shall fix a reasonable time for the hearing of the appeal and give due notice
                thereof in accordance with Section 13.08. Upon the hearing, any party may appear in person or
                by agent or by attorney. The zoning board of appeals shall make its decisions in accordance
                with this Section 13.06 so that the spirit of the ordinance shall be observed, public safety
                secured, and substantial justice done. The decision of the zoning board of appeals shall be
                final, and any person aggrieved by a decision of the zoning board of appeals shall have the
                right to appeal to the circuit court within 30 days after the zoning board of appeals issues its
                decision in writing signed by the chairperson.
          Standards of Review for Appeals and Variances.

                Appeals (currently Section 5.7.1). The zoning board of appeals shall hear and decide appeals
                where it is alleged by the appellant that there is an error in any order, requirement, permit,
                decision, or refusal made by the zoning administrator or by any other official in administering
                or enforcing any provisions of this ordinance.
                Variances (currently Section 5.7.3(1) and (2) and Section 5.7.3(4)). The zoning board of
                appeals shall have the power to authorize, upon an appeal, specific variances from such
                requirements as lot area and width regulations, building height and bulk regulations, yard and
                depth regulations, and off-street parking and loading space requirements, provided all of the
                basic conditions listed herein, as well as any other applicable conditions, can be satisfied.
                    Basic Conditions.
                    (i)   That the need for the variance is due to unique circumstances or physical conditions
                          such as narrowness, shallowness, shape, water, or topography, of the property
                          involved and that the practical difficulty is not due to the applicant’s personal or
                          economic hardship;
                    (ii) That the need for the variance is not the result of actions of the property owner
                         (self-created) or previous property owners;
                    (iii) That strict compliance with area, setback, frontage, height, bulk, density, or other
                          dimension requirement will unreasonably prevent the property owner from using
                          the property for a permitted purpose or will render conformity with those
                          regulations unnecessarily burdensome (The fact that a property owner may incur
                          additional costs in complying with this ordinance does not automatically make
                          compliance unnecessarily burdensome;)
                    (iv) That the variance will do substantial justice to the applicant as well as to other
                         property owners in the district, or whether a lesser relaxation than applied for
                         would give substantial relief to the owner of the property involved and be more
                         consistent with justice to other property owners;

                    (v) That the variance will not cause adverse impacts on surrounding property, property
                        values, or the use and enjoyment of property in the neighborhood; and

                    (vi) That the variance shall not permit the establishment within a district of any use that
                         is not permitted by right or any use for which a conditional use or temporary use
                         permit is required.
                    Rules. The following rules shall be applied in the granting of variances:

                    (i)   The zoning board of appeals may specify, in writing, such conditions regarding the
                          character, location, and other features that will, in its judgment, secure the
                          objectives and purposes of this ordinance. The breach of any such condition shall
                          automatically invalidate the permit granted.



                                                     13-14
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.427 Page 164 of 171
                                                                      Article 13: Administrative Procedures
                                                                      Section 13.06: Variances and Appeals


                  (ii) Each variance granted under the provisions of this ordinance shall become null and
                       void unless the construction authorized by such variance or permit commences
                       within 6 months of the granting of the variance and the occupancy of the land,
                       premises, or buildings authorized by the variance takes place within one year of
                       granting the variance.
                  (iii) No application for a variance which has been denied wholly or in part by the zoning
                        board of appeals shall be resubmitted for a period of one year from the date of the
                        last denial, except on grounds of newly discovered evidence or proof of changed
                        conditions found upon inspection by the zoning board of appeals to be valid.

                  Additional conditions in determining variances for decks or decks with attached
                  seating and/or attached storage within the Great Lakes ordinary high water mark
                  setback. In determining whether to grant a variance permitting construction of a deck or
                  of a deck with attached seating and or attached storage within the ordinary high water
                  mark setback, the zoning board of appeals shall, in addition to considering basic
                  conditions established by this ordinance, consider the following conditions:
                  (i)   The physical characteristics of the waterfront property that may require the
                        construction of a deck to make use of that property;
                  (ii) The proximity of the proposed structure to the main traveled portion of the
                       roadway so as to ensure the safety of users or property;
                  (iii) The extent to which the proposed structure will obstruct the public view of the
                        shoreline;
                  (iv) The degree of exposure of the structure to damage by the elements; and
                  (v) The aesthetics of the structure as viewed from both the land and the water.
                  Prohibited Variances (NEW). No appeal shall be taken to the zoning board of appeals
                  from a decision of the planning commission or the township board in connection with a
                  special land use. Also, the zoning board of appeals shall not grant variances from uses of
                  land.
             Interpretations (currently Section 5.7.2). The zoning board of appeals shall have the power
             to:
                  Interpret, upon request, the provisions of this ordinance in such a way as to carry out the
                  intent and purpose of this ordinance; and
                  Determine the precise location of the boundary lines between zoning districts using
                  guidance provided in Section 3.03.
             Classifying Uses Not Specifically Mentioned (currently 6.1.4(2)). The zoning board of appeals
             shall have the power to classify a use that is not specifically mentioned along with a
             comparable permitted, special, or prohibited use for the purpose of clarifying the use
             regulations in any district.

        Attachment of Conditions (currently Section 5.7.3(3)(a)). The zoning board of appeals may specify,
        in writing, such conditions regarding the character, location, and other features that will, in its
        judgment, secure the objectives and purposes of this ordinance. The breach of any such condition
        shall automatically invalidate the permit granted.
        Approval Period (currently Section 5.7.3(3)(b)). A variance granted under the provisions of this
        ordinance shall become null and void unless: the construction authorized by such variance or



                                                  13-15
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.428 Page 165 of 171
 Article 13: Administrative Procedures
 Section 13.07: Amendments

          permit has been commenced within 6 months after the granting of the variance and the occupancy
          of land, premises, or buildings authorized by the variance has taken place within one year of
          granting the variance.
          Re-Application (currently Section 5.7.3(3)(c)). No application for a variance that has been denied
          wholly or in part by the zoning board of appeals shall be resubmitted for a period of one year from
          the date of the last denial except on the grounds of newly discovered evidence or proof of changed
          conditions found upon inspection by the zoning board of appeals to be valid.

          Performance Guarantees (currently Section 5.9). In authorizing any variance, or in granting any
          other approvals, the zoning board of appeals may require that a performance guarantee pursuant
          to Section 13.09 be furnished to ensure compliance with the requirements, specifications, and
          conditions imposed with the grant of variance or other approval and to ensure the discontinuance
          of a structure or activity by a stipulated time.

                         Amendments (currently Article 9)
          Initiation of Amendments (NEW SECTION). The township board may amend, supplement, or
          change the regulations or the district boundaries of this ordinance pursuant to the authority and
          according to the procedure set forth in Act 110 of the Public Acts of 2006 as amended. Text
          amendments may be proposed by the township board, planning commission, or any interested
          person or organization. Changes in zoning district boundaries may be proposed by the township
          board, planning commission, any person having a freehold interest in the premises concerned, or
          by the designated agent of a person having a freehold interest in the property.
          Application for Amendment (NEW SECTION). An application for an amendment to the text of this
          ordinance or an amendment to change the zoning classification of a particular property shall be
          commenced by filing an application with the planning director on the forms provided by the
          township and accompanied by the fees specified. The application shall describe the proposed
          amendment and shall be signed by the applicant. Applications for rezoning of a specific site shall be
          accompanied by a plot plan or survey that specifies the boundaries and legal description of the site.
          The planning director, planning commission, and township board may request additional
          information with the application.
          Amendment Review Procedures (NEW SECTION). The amendment, be it a text or a map
          amendment, and application materials shall be prepared in accordance with the provisions of this
          section and shall be reviewed in accordance with the following procedure (amendments or
          application materials that do not meet the stipulated requirements shall be considered incomplete
          and shall not be eligible for consideration by the planning commission):
                Public Hearing. A public hearing shall be held for all proposed amendments in accordance
                with the procedures set forth in the Michigan Zoning Enabling Act, PA 110 of 2006 as
                amended and summarized in Section 13.08.
                Planning Commission Consideration of the Proposed Amendment. The planning commission
                shall review the proposed amendment, together with any reports and recommendations
                from staff, consultants, other reviewing agencies, and any public comments. The planning
                commission shall identify and evaluate all factors relevant to the petition, including the
                appropriate criteria listed in this section, and shall report its findings and recommendation to
                the township board.

                Township Board Action on the Proposed Amendment. Upon receipt of the report and
                recommendation from the planning commission, the township board may approve or deny
                the proposed amendment. If determined to be necessary, the township board may refer the
                amendment back to the planning commission for further consideration. In the case of an
                amendment to the official zoning map, the township board shall approve or deny the
                amendment based upon its consideration of the criteria contained in this section.



                                                     13-16
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.429 Page 166 of 171
                                                                        Article 13: Administrative Procedures
                                                                                 Section 13.07: Amendments


        Standards of Review for Amendments (NEW SECTION). In considering any petition for an
        amendment to the text of this ordinance or to the zoning map, the planning commission and
        township board shall consider the following criteria that apply to the application in making findings,
        recommendations, and a decision. The planning commission and township board may also take
        into account other factors or considerations that are applicable to the application but are not listed
        below.
             Consistency with the goals, policies and objectives of the township’s master plan and any sub-
             area plans. If conditions have changed since the master plan was adopted, consistency with
             recent development trends in the area shall be considered.

             Consistency with the basic intent and purpose of this zoning ordinance.
             The capability of the road system to safely and efficiently accommodate the expected traffic
             generated by uses permitted in the requested zoning district.
             The capacity of the township’s utilities and services sufficient to accommodate the uses
             permitted in the requested district without compromising the health, safety and welfare of
             the township.

             That conditions have changed since the zoning ordinance was adopted or there was an error
             in the zoning ordinance that justifies the amendment.

             That the amendment will not be expected to result in exclusionary zoning.
             If a rezoning is requested, compatibility of the site’s physical, geological, hydrological, and
             other environmental features with the uses permitted in the proposed zoning district.
             If a rezoning is requested, compatibility of all the potential uses allowed in the proposed
             zoning district with surrounding uses and zoning in terms of land suitability, impacts on the
             environment, density, nature of use, traffic impacts, aesthetics, infrastructure, and potential
             influence on property values.
             If a rezoning is requested, the boundaries of the requested rezoning district will be
             reasonable in relationship to surrounding zoning districts, and construction on the site will be
             able to meet the dimensional regulations for the requested zoning district.
             If a rezoning is requested, the requested zoning district is considered to be more appropriate
             from the township’s perspective than another zoning district.
             If a rezoning is requested to allow for a specific use, rezoning the land is considered to be
             more appropriate than amending the list of permitted or special land uses in the current
             zoning district to allow the use.

             If a rezoning is requested, the requested rezoning will not create an isolated or incompatible
             zone in the neighborhood.

        Notice of Adoption of Amendments (NEW SECTION). Following adoption of an amendment by the
        township board, one notice of adoption shall be filed with the township clerk and one notice of
        adoption shall be published in a newspaper of general circulation in the township within 15 days
        after adoption in accordance with the Michigan Zoning Enabling Act, Public Act 110 of 2006 as
        amended. A record of all amendments shall be maintained by the township clerk. A zoning map
        shall be maintained by the township clerk that identifies all map amendments.
        Referendum (NEW SECTION). Within 30 days following the passage of the zoning ordinance, a
        petition signed by a number of registered electors may be filed with the township clerk requesting




                                                   13-17
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.430 Page 167 of 171
 Article 13: Administrative Procedures
 Section 13.08: Public Hearing Procedures

          submission of this ordinance or part of this ordinance to the electors for their approval in
          accordance with Section 402 of the Michigan Zoning Enabling Act, PA 110 of 2006 as amended.

          Rezoning (Zoning Map Amendment) with Conditions Prohibited. Rezoning with conditions, as
          authorized by Section 405 of the Michigan Zoning Enabling Act, shall be prohibited in the township.
          Any application for a rezoning amendment to the official zoning map that includes proposed
          conditions or voluntary use or development limitations shall be returned to the applicant without
          township review or consideration.


                   Public Hearing Procedures (currently Sections
     7.12.1(8)(a) and 8.1.2(3))
          Public Hearings (NEW SECTION). The body charged with conducting a public hearing required by
          this ordinance shall, upon receipt of a completed application, select a reasonable time and place
          for such hearing. Such hearings shall be subject to the procedures set forth in the Michigan Zoning
          Enabling Act, Public Act 110 of 2006 as amended. The public hearing procedures of P.A. 110 in
          effect at the date of adoption are summarized below. Any further amendments to P.A. 110 that
          alter the public hearing procedure requirements following the date of adoption of this zoning
          ordinance will supersede the following procedures.
          General Public Hearing Procedures (NEW SECTION). The following procedures, which are
          described in Section 13.08(C) below, are applicable to all public hearings except zoning ordinance text
          and map amendments:

                Publication in a Newspaper of General Circulation. Notice of the request shall be published
                in a newspaper of general circulation not less than 15 days before the date the application
                will be considered for approval.
                Personal and Mailed Notice.

                    Notice shall be sent by mail or personal delivery to the owners of property for which
                    approval is being considered.

                    Notice shall be sent to all persons to whom real property is assessed within 300 feet of
                    the property, regardless of municipal jurisdiction.

                    Notice shall be given to the occupants of all structures within 300 feet of the property
                    regardless of municipal jurisdiction. Notification need not be given to more than one
                    occupant of a structure except that if a structure contains more than one dwelling unit or
                    spatial area leased by different persons, one occupant of each unit or spatial area shall
                    be given notice. If a single structure contains more than four dwelling units or other
                    distinct spatial areas owned or leased by different persons, notice may be given to the
                    manager or owner of the structure, who shall be requested to post the notice at the
                    primary entrance(s) to the structure.

                    All notices must be given not less than 15 days before the date of the public hearing.
                    Notice shall be deemed given when personally delivered or when deposited during
                    normal business hours for delivery with the U.S. Postal Service or other public or private
                    delivery service. If the name of the occupant is not known, the term “occupant” may be
                    used for the intended recipient of the notice.

                    The township shall prepare a list of property owners and occupants to whom notice was
                    mailed.

                Content. Any notice published in a newspaper or delivered by mail shall:



                                                     13-18
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.431 Page 168 of 171
                                                                       Article 13: Administrative Procedures
                                                                     Section 13.09: Performance Guarantees

                 Describe the nature of the request.
                 Indicate the property that is the subject of the request.
                 Include a listing of all existing street addresses within the property. If no such addresses
                 exist, other means of identifying the property may be used.
                 Detail when and where the public hearing will occur.

                 Detail when and where written comments may be submitted concerning the request.
        Zoning Ordinance Amendment Public Hearing Procedures (NEW SECTION). Public hearings for
        zoning ordinance amendments, including both text and map amendments, shall be noticed as
        follows:

             Map Amendments Affecting 10 or Fewer Adjacent Parcels. If the proposed map or text
             amendment will impact 10 or fewer adjacent parcels, notice shall be given as specified in
             Section 13.08(B).

             Text Amendments, or Map Amendments Affecting 11 or More Adjacent Parcels. If a text
             amendment is proposed or map amendment is proposed that will impact 11 or more
             adjacent parcels, notice shall be given as specified in Section 13.08(B) with the exception that
             Section 13.08(B)(2) and Section 13.08(B)(3)(c) do not apply.

             Notice to Other Entities. Notice of the time and place of the public hearing shall also be given
             by mail to any of the following entities that have registered their name with the township
             clerk for the purposes of receiving public notice: any electric, gas, or pipeline public utility
             company; each telecommunication service provider; each railroad operating within the
             district or zone affected; and the airport manager of each airport.

             Additional Information Required in Notice. Any notice required under this section shall
             include the places and times at which the proposed text or map amendment may be
             examined.

                       Performance Guarantees (currently Sections 5.9, 6.9.6.3,
     and 7.10.12)
        Performance Guarantee Authorized. In authorizing any permit, site plan, special use permit, or
        variance, the township may require that a performance guarantee be furnished to ensure
        compliance with the requirements or conditions imposed by approval.
        Development Agreement for Subdivision, Condominium, PUD, or Other Plan Approval.

             If the township board approves a condominium, subdivision, PUD plan, or other plan deemed
             necessary by the township to have a development agreement, the township board shall
             instruct the township attorney to prepare a development agreement setting forth the
             conditions upon which such approval is based. The development agreement, after approval
             by the township board, shall be entered into between the township and petitioner prior to
             the issuance of a land use permit for any construction in accordance with the approved plan.
             All reasonable costs, as established by the township board, related to the preparation of said
             development agreement, shall be paid by the petitioner to the township treasurer prior to
             issuance of any land use permits.
             As a condition of the approval, the petitioner shall furnish a cash bond or irrevocable bank
             letter of credit from a bank chartered in the State of Michigan in the amount of the cost plus
             an additional 10% of the cost of the proposed improvements to common land, as estimated



                                                   13-19
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.432 Page 169 of 171
 Article 13: Administrative Procedures
 Section 13.09: Performance Guarantees

               by the township board, guaranteeing the completion of such improvement within a time to
               be set by the township board.

          Guarantee of Completion of Required Improvements. The township board shall require all
          improvements and facilities to be completed before it approves the final plat or accept the project
          or phase as complete.
          In lieu of the actual installation of required public improvements or soil erosion measures not
          covered by Part 91 of Public Act 451 of 1994 as amended, the township board shall require the
          applicant to provide a financial guarantee of performance in one or a combination of the following
          arrangements for those requirements that are over and beyond the requirements of the Grand
          Traverse County Road Commission, Grand Traverse County Drain Commissioner, and of any other
          agency responsible for the administration, operation, or maintenance of the applicable public
          improvement. The township board may waive financial guarantees of performance under this
          ordinance for road lights or street trees. Unless these improvements are otherwise specified,
          completion shall be required prior to the issuance of occupancy permits.
               Performance or Surety Bond.
                    Accrual. The bond shall accrue to the township, covering construction, operation, and
                    maintenance of the specific improvements.
                    Amount. The bond shall be in an amount equal to the total estimated cost for
                    completing construction of the specific improvements, including contingencies, as
                    estimated by the township board.
                    Term Length. The term length in which the bond is in force shall be for a period to be
                    specified by the township board for the specific improvements.
                    Bonding or Surety Company. The bond shall be with a surety company acceptable to the
                    township board authorized to do business in the State of Michigan.
                    Escrow Agreement. The escrow agreement shall be drafted at the expense of the
                    developer and approved by the township attorney.
               Cash Deposit, Certified Check, Negotiable Bond, or Irrevocable Bank Letter of Credit.
                    Treasurer, Escrow Agent or Trust Company. A cash deposit, certified check, negotiable
                    bond, irrevocable bank letter of credit, or such surety acceptable by the township board
                    shall accrue to the township. These deposits shall be made with the township treasurer
                    or deposited with a responsible escrow agent or trust company subject to the approval
                    of the township board.
                    Dollar Value. The dollar value of the cash deposit, certified check, negotiable bond, or an
                    irrevocable bank letter of credit shall be equal to the total estimated cost of construction
                    of the specific improvements, including contingencies, as estimated by the township
                    engineer and accepted by the township board.

                    Escrow Time. The escrow time for the cash deposit, certified check, negotiable bond, or
                    irrevocable bank letter of credit, shall be for a period to be specified by the township
                    board.
                    Progressive Payment. An agreement between the township and the developer may
                    provide for progressive payment out of the cash deposit or reduction of the certified
                    check, negotiable bond, or irrevocable bank letter of credit to the extent of the cost of
                    the completed portion(s) of the improvement and acceptance of the completed
                    portion(s) of the improvements by the township engineer and the planning director.




                                                    13-20
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.433 Page 170 of 171
                                                                        Article 13: Administrative Procedures
                                                                                  Section 13.10: Enforcement


             Condition of Township Approval of Final Road Project, Financial Guarantees. With respect
             to financial guarantees, the approval of all final road projects shall be conditioned on the
             accomplishment of one of the following:
                  The construction of improvements required by this ordinance shall have been completed
                  by the applicant and approved by the township board.
                  Surety acceptable to the township board shall have been filed in the form of a cash
                  deposit, certified check, negotiable bond, irrevocable bank letter of credit, or surety
                  bond.

             Occupancy Prior to Completion of Improvements. The zoning administrator may allow
             temporary occupancy of the development before all improvements required by this
             ordinance are installed provided that cash, a certified check, or an irrevocable bank letter of
             credit is submitted sufficient in amount and type to provide for the installation of
             improvements before the expiration of the temporary occupancy permit without expense to
             the township. The expiration date of a temporary occupancy permit shall be determined by
             the planning director upon issuance of the permit. The director of planning may deny a
             temporary occupancy permit if the improvements essential for occupancy have not been
             completed.
             Inspection of Improvements under Construction. Before approving a final project, an
             agreement between the applicant and the township board shall be made to provide for the
             township engineer and planning director to check and/or inspect the construction of
             improvements and conformity to plans.

             Penalty in Case of Failure to Complete the Construction of an Improvement. In the event
             the applicant shall, in any case, fail to complete the required improvements within the period
             of time as required by the conditions of the guarantee for the completion of improvements, it
             shall be the responsibility of the township board to proceed to have such work completed. In
             order to accomplish this, the township board shall reimburse itself for the cost and expense
             thereof by appropriating the cash deposit, certified check, irrevocable bank letter of credit, or
             negotiable bond that the applicant might have deposited in lieu of a surety bond or may take
             such steps as may be necessary to require performance by the bonding or surety company as
             included in a written agreement between the township board and the applicant.

                       Enforcement
        Violations and Penalties (currently Sections 4.2.1 and 11.1). Any person, firm, association,
        corporation, company, or other entity that fails to comply with any Peninsula Township
        ordinances, Michigan law, or any regulatory measures or conditions imposed by the planning
        commission, zoning board of appeals, or township board shall be found in violation. If such
        violation has not abated, ceased to exist, or otherwise been remedied within seven days after
        written notice of the violation has been sent, the violator will be deemed to be responsible for a
        municipal infraction as defined by Michigan statute. This infraction shall be punishable by a civil
        fine in an amount to be determined for each violation. The amount will be determined by the
        township violation fee schedule or in an amount determined by the court, along with all expenses
        (direct and indirect) incurred by the township. Each day that a violation continues to exist shall
        constitute a separate violation of this ordinance. A violator of this ordinance shall also be subject to
        such additional sanctions and judicial orders as authorized under Michigan law. Provisions of this
        ordinance may also be enforced by suit for injunctive relief.
        Nuisance Per Se (currently Section 11.2). Uses of land, dwellings, buildings, or structures, including
        tents and trailer coaches, used, erected, altered, razed, or converted in violation of any provision of
        this ordinance or the regulatory measures or conditions of the township board, planning




                                                   13-21
Case 1:20-cv-01008-PLM-RSK ECF No. 1-7 filed 10/21/20 PageID.434 Page 171 of 171
 Article 13: Administrative Procedures
 Section 13.10: Enforcement

          commission, or zoning board of appeals adopted pursuant hereto, are hereby declared to be
          nuisances per se.




                                                  13-22
